Exhibit 10.36(ii)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

AMENDED AND RESTATED LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

DATED AS OF MARCH 31, 2013

 

BY AND AMONG

 

ONYX PHARMACEUTICALS, INC. AND

 

ONYX THERAPEUTICS, INC.

 

AND

 

ONO PHARMACEUTICAL CO., LTD.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

 

 

 

ARTICLE 2 LICENSES

16

 

 

 

2.1

Grant to Ono

16

2.2

Grant to Onyx

17

2.3

Tsu-jo Jisshiken Tohroku

18

2.4

Additional Licensing Provisions

18

2.5

Performance by Affiliates and Sublicensees

18

2.6

Exclusivity

19

2.7

Restrictive Covenants

19

 

 

 

ARTICLE 3 GOVERNANCE

20

 

 

 

3.1

Joint Development Committee

20

3.2

Joint Development Committee Membership

20

3.3

Joint Development Committee Meetings

21

3.4

Decision-Making

21

3.5

Limits on JDC and Committee Authority

22

3.6

Disbanding the JDC

22

3.7

Committees

22

3.8

Actions

23

3.9

Minutes of Committee Meetings

23

 

 

 

ARTICLE 4 DEVELOPMENT

23

 

 

 

4.1

Overview

23

4.2

Objectives Under the Development Plan

24

4.3

Development Plan

24

4.4

Development Costs

25

4.5

Records, Reports and Information

26

4.6

Development Diligence

27

4.7

Multinational Clinical Studies

27

 

 

 

ARTICLE 5 REGULATORY

28

 

 

 

5.1

Regulatory Data and Regulatory Materials

28

5.2

Regulatory Filings and Regulatory Approvals

28

5.3

Communications

30

5.4

No Other Regulatory Filings

30

5.5

Rights of Reference

30

5.6

Adverse Event Reporting; Safety Data Exchange and Medical Inquiries

31

5.7

Regulatory Authority Communications Received by a Party

32

5.8

Recall, Withdrawal, or Market Notification of Product

33

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 COMMERCIALIZATION

34

 

 

 

6.1

Commercialization in the Field in the Territory

34

6.2

Ono’s Performance

35

6.3

Commercialization Liaisons

35

6.4

Reports

35

6.5

Joint Marketing Meetings

36

6.6

Commercialization Compliance

36

6.7

Promotional Materials

36

6.8

Training

38

6.9

Product Trademarks and Product Trade Dress; Ono Trademarks and Ono Trade Dress

38

6.10

Global Branding Strategy

40

 

 

 

ARTICLE 7 SUPPLY AND MANUFACTURING DEVELOPMENT ACTIVITIES

40

 

 

 

7.1

General

40

7.2

Manufacturing Development Activities and Technical Transfer and Manufacturing
Development Agreement

41

7.3

Product Specifications and Records, Reports and Information

43

7.4

Manufacturing Compliance and Decision-Making

44

7.5

Carfilzomib Supply Agreements

45

7.6

Oprozomib Supply Agreements

49

7.7

Supply Price Following Patent Term

49

7.8

Quality Agreements

49

7.9

Commercial Sample Supply Price

50

7.10

Non-Clinical Development Supply

50

 

 

 

ARTICLE 8 PAYMENTS

50

 

 

 

8.1

Upfront Payment

50

8.2

Milestone Payments

50

8.3

Royalties

52

8.4

Royalty Payments and Reports

52

8.5

Taxes and Withholding

52

8.6

Currency Conversion

53

8.7

Late Payments

53

8.8

Records; Audits

53

 

 

 

ARTICLE 9 INTELLECTUAL PROPERTY MATTERS

54

 

 

 

9.1

Ownership of Intellectual Property

54

9.2

Disclosures; Disputes Regarding Inventions

55

9.3

Patent Filings, Prosecution and Maintenance

55

9.4

Defense and Enforcement of Patents

58

9.5

Patent Term Extensions

60

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

ii

--------------------------------------------------------------------------------


 

9.6

Patent Marking

61

9.7

Patent Challenge

61

 

 

 

ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS

61

 

 

 

10.1

Mutual Representations and Warranties

61

10.2

Representations, Warranties and Covenants of Onyx

62

10.3

Representations, Warranties and Covenants of Ono

63

10.4

Disclaimer

63

10.5

No Other Representations or Warranties

63

 

 

 

ARTICLE 11 INDEMNIFICATION

64

 

 

 

11.1

Indemnification by Onyx

64

11.2

Indemnification by Ono

64

11.3

Indemnification Procedures

64

11.4

Limitation of Liability

66

11.5

Insurance

67

 

 

 

ARTICLE 12 CONFIDENTIALITY

67

 

 

 

12.1

Confidential Information

67

12.2

Confidentiality Obligations

68

12.3

Permitted Disclosure and Use

69

12.4

Notification

69

12.5

Publicity; Filing of this Agreement

69

12.6

Publication

70

12.7

Use of Names

71

12.8

Survival

71

 

 

 

ARTICLE 13 TERM AND TERMINATION

71

 

 

 

13.1

Term

71

13.2

Termination by Ono for Scientific or Commercial Reasons

71

13.3

Termination for Breach

71

13.4

Termination as a Result of Bankruptcy

72

13.5

Termination by Onyx

72

 

 

 

ARTICLE 14 EFFECTS OF EXPIRATION AND TERMINATION

72

 

 

 

14.1

Effects of Termination

72

14.2

Ono Rights Arising Under Section 13.3

74

14.3

Accrued Rights

74

14.4

Survival

75

14.5

Rights in Bankruptcy

75

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 15 DISPUTE RESOLUTION

75

 

 

 

15.1

Disputes

75

15.2

Escalation of Disputes

76

15.3

Mediation

76

15.4

Arbitration

76

15.5

Litigation and Jurisdiction

78

15.6

Patent and Trademark Dispute Resolution

78

15.7

Injunctive Relief

78

 

 

 

ARTICLE 16 MISCELLANEOUS

78

 

 

 

16.1

Change of Control

78

16.2

Entire Agreement; Amendment

78

16.3

Force Majeure

79

16.4

Notices

79

16.5

No Strict Construction; Interpretation

80

16.6

Assignment

80

16.7

Further Actions

80

16.8

Severability

81

16.9

No Waiver

81

16.10

Independent Contractors

81

16.11

English Language; Governing Law

81

16.12

Counterparts

81

16.13

Amendment and Restatement

81

 

Schedules:

 

 

 

Schedule 1.12:

CARFILZOMIB CHEMICAL STRUCTURE

Schedule 1.71:

OPROZOMIB CHEMICAL STRUCTURE

Schedule 3.2:

JDC MEMBERS

Schedule 4.3.2:

INITIAL DEVELOPMENT PLAN & [*]

Schedule 4.4.1:

CERTAIN GENERAL DEVELOPMENT ACTIVITIES

Schedule 10.2.6:

LICENSED PATENTS

Schedule 16.1:

ACQUIRERS TRIGGERING TERMINATION

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This Amended and Restated License, Development and Commercialization Agreement
(this “Agreement”) amends and restates the License, Development and
Commercialization Agreement dated as of September 7, 2010 (the “2010 Agreement”)
by and among Onyx Pharmaceuticals, Inc., a Delaware corporation, and Onyx
Therapeutics, Inc., a Delaware corporation (together referred to as, “Onyx”),
and Ono Pharmaceutical Co., Ltd., a Japanese stock corporation (“Ono”) and shall
be entered into as of the 2013 Effective Date (as defined below).  Onyx and Ono
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Onyx has developed and is currently further developing pharmaceutical
products for the treatment of oncology indications;

 

WHEREAS, Ono has significant experience in the development, manufacturing and
commercialization of pharmaceutical products in the Territory;

 

WHEREAS, Ono and Onyx entered into the 2010 Agreement, pursuant to which the
Parties established a collaboration for the further development and
commercialization of Product in the Field in the Territory; and

 

WHEREAS, subsequent to the Parties’ entry into the 2010 Agreement, the Parties
wish to amend and restate the 2010 Agreement in accordance with the terms and
conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this Article 1 or as otherwise defined elsewhere in
this Agreement:

 

1.1          “[*] Bulk Product” means the unlabeled vial preparation with
lyophilized drug product containing Carfilzomib in [*] strength per unit.

 

1.2          “[*] Configurations” means Bulk Product and Finished Product
containing Carfilzomib in [*] strength per unit.

 

1.3          “2010 Effective Date” means September 7, 2010.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

1.4          “2011 Pharmacovigilance Agreement” means the “Pharmacovigilance
Agreement on Procedure for the Exchange of Safety Information during Development
Between Onyx and Ono pertaining to Carfilzomib/ONO-7057”, effective as of
March 14, 2011.

 

1.5          “2013 Effective Date” means March 31, 2013.

 

1.6          “[*] Configuration” means Bulk Product and Finished Product
containing Carfilzomib in [*] strength per unit.

 

1.7          “Additional Onyx Bulk Product” means the unlabeled vial preparation
with lyophilized drug product containing Carfilzomib in any strength per unit to
be developed by Onyx for its own purpose and independent of Ono’s request, but
excluding [*] Bulk Product developed by Onyx.

 

1.8          “Additional Onyx Configurations” means Bulk Product and Finished
Product containing Carfilzomib in any strength per unit to be developed by Onyx
for its own purpose but excluding [*] Configurations developed by Onyx.

 

1.9          “Affiliate” means any Person controlled by, controlling, or under
common control with another Person, where “control” means ownership, either
direct or indirect, of more than fifty percent (50%) of the equity interest
entitled to vote for the election of directors or equivalent governing body.  An
entity shall be considered an Affiliate only so long as such entity continues to
meet the foregoing definition.

 

1.10        “Bulk Product” means, as applicable, either (i) the unlabeled, vial
preparation with lyophilized drug product of any configuration containing
Carfilzomib, or (ii) bulk capsule or tablet in final dosage form containing
Oprozomib.

 

1.11        “[*]” means [*], or [*].

 

1.12        “Carfilzomib” means [*], having the structure shown in
Schedule 1.12.

 

1.13        “Change of Control” means, with respect to a Party, (i) a merger,
acquisition or consolidation with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, acquisition or consolidation,
(ii) a transaction or series of related transactions in which a Third Party,
together with its Affiliates, becomes the owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party,
(iii) the sale or other transfer to a Third Party of all or substantially all of
such Party’s business to which the subject matter of this Agreement relates,
(iv) the stockholders or equity holders of such Party shall approve a plan of
complete liquidation of such Party or an agreement for the sale or disposition
by such Party of all or a substantial portion of such Party’s assets, other than
pursuant to the transaction as described above or to an Affiliate, or (v) a
change in the composition of such Party’s board of directors (the “Board”) over
a period of twelve (12) consecutive months or less such that a majority of the
Board members ceases by reason of one or more contested elections for Board
membership to be

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

comprised of individuals whose election is endorsed by a majority of the members
of the Board immediately before the date of election.  In the case of each of
sub clauses (i), (ii) and (iii), such Third Party shall be referred to herein as
“Acquirer”.

 

1.14        “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a Product for an indication, including planning, market research, Pre-Marketing,
advertising, educating, marketing, promoting, importing, exporting, distributing
and post-marketing safety surveillance and reporting.  For clarity,
“Commercialization” shall not include any Manufacturing Development Activities
or activities related to clinical research, Manufacturing or Development of
Product.

 

1.15        “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, including Development, Manufacturing
Development or Commercialization of Product, those efforts and resources
consistent with the usual practices of such Party in pursuing the development,
manufacturing development or commercialization of its own pharmaceutical
products that are of similar market potential and strategic value as such
Product, taking into account all relevant factors including product labeling or
anticipated labeling, present and future market potential, past performance of
such Product and such Party’s other pharmaceutical products that are of similar
market potential, financial return, medical and clinical considerations, present
and future regulatory environment and competitive market conditions, all as
measured by the facts and circumstances at the time such efforts are due. 
Without limiting the foregoing, Commercially Reasonable Efforts requires, with
respect to such obligations, that the Party apply efforts sufficient to carry
out the given obligation in a diligent and sustained manner without undue
interruption, pause, or delay.

 

1.16        “Competitive Product” means (i) with respect to the Parties, any
product incorporating any molecule or compound that is known, at the time a
Party is [*] to [*] of such product, to have [*] as its [*] of [*], other than
Product hereunder or (ii) with respect to an Acquirer, in the case of
Section 16.1, any product incorporating any molecule or compound that is known
to have [*] as its [*] of [*].

 

1.17        “Compound(s)” means the active pharmaceutical ingredient of
Carfilzomib and/or of Oprozomib.

 

1.18        “Control” means, when used in reference to intellectual property,
other intangible property, or materials, that a Party owns or has a license or
sublicense to such intellectual property, other intangible property or
materials, and has the ability to grant a license or sublicense or other right
to use such intellectual property, other intangible property or materials, as
applicable, as provided for herein, without (i) requiring the consent of a Third
Party or (ii) violating the terms of any agreement or other arrangement with any
Third Party.

 

1.19        “Develop”, “Developing” or “Development,” or any conjugant thereof,
means all activities relating to research, non-clinical, preclinical and
clinical trials, toxicology testing, statistical analysis and reporting,
necessary or reasonably useful or otherwise requested or required by a
Regulatory Authority as a condition or in support of obtaining or maintaining
all

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------


 

Regulatory Approvals for Product in the Field and all other development-related
activities that are commercially useful, but shall not include Manufacturing
Development Activities or any activities related to Commercialization or
Manufacture.

 

1.20        “Development Activities” means those Development activities
undertaken by or on behalf of a Party or its Affiliates with respect to Product
in the Field.  For clarity, (a) Ono shall be solely responsible for conducting
Development Activities in the Territory in accordance with this Agreement
generally and Article 4 specifically and (b) “Development Activities” shall not
include “Manufacturing Development Activities”.

 

1.21        “Development Costs” means the costs and expenses incurred by a Party
or its Affiliates attributable to, or reasonably allocable to, the Development
of Product, including costs of conducting clinical trials (including Phase II
Clinical Trials and other pre-Regulatory Approval studies) and Phase IV Clinical
Trials (as well as other post-Regulatory Approval studies (including physician -
initiated studies)).  “Development Costs” shall include (i) [*] and (ii) [*]
that are attributable or reasonably allocable to the Development of Product. 
For clarity, Development Costs shall [*] (but shall include [*]), [*] and [*].

 

1.22        “Dollar” means a U.S. dollar, and “$” shall be interpreted
accordingly.

 

1.23        “FDA” means the U.S. Food and Drug Administration or its successor.

 

1.24        “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder.

 

1.25        “Field” means the use of Product to treat (i) [*] indications and
(ii) such other indications as Onyx may decide, in its sole discretion, to
pursue Regulatory Approval in any territory; provided, however, that the
inclusion of an indication in the “Field” in the Territory pursuant to the
foregoing sub-clause (ii) shall be subject to Ono’s consent.

 

1.26        “Finished Product” means Product in its full Packaging and Labeling,
in final presentation form ready for release to end-users.

 

1.27        “First Commercial Sale” means, with respect to a Product, the first
sale of such Product in the Territory by or on behalf of Ono, its Affiliates or
its permitted distributors to a Third Party, after receipt of Regulatory
Approval (including Pricing Approval, to the extent required for sale of a
Product in the Territory, and any necessary labeling negotiations that may be
required after Regulatory Approval and such Pricing Approval) for such Product
in the Territory.

 

1.28        “General Development Activities” means all Development Activities
other than Territory Development Activities.

 

1.29        “Generic Entry” means, with respect to a Product in the Field in the
Territory, market entry (i.e., [*]) of a Third Party pharmaceutical product
that:  (i) contains a [*], and (ii) has been granted a marketing authorization
by an [*] that relies [*] or [*] and [*] generated

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4

--------------------------------------------------------------------------------


 

for the [*] for such Product as determined by the applicable Regulatory
Authority in the Territory.

 

1.30        “Good Clinical Practices” or “GCP” means all applicable Good
Clinical Practice standards for the design, conduct, performance, monitoring,
auditing, recording, analyses and reporting of clinical trials, including, as
applicable, (i) those standards required by the MHLW, (ii) as set forth in the
International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (“ICH”) Harmonised Tripartite
Guideline for Good Clinical Practice (CPMP/ICH/135/95) and any other guidelines
for good clinical practice for trials on medicinal products in the Territory,
(iii) the Declaration of Helsinki (2004) as last amended at the 52nd World
Medical Association in October 2000 and any further amendments or clarifications
thereto, (iv) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), as may be amended from time to time, and (v) the equivalent
Laws in any relevant country, each as may be amended and applicable from time to
time and in each case, that provide for, among other things, assurance that the
clinical data and reported results are credible and accurate and protect the
rights, integrity, and confidentiality of trial subjects.

 

1.31        “Good Laboratory Practices” or “GLP” means all applicable Good
Laboratory Practice standards, including, as applicable, (i) those standards
required by the MHLW, (ii) as set forth in the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and (iii) the equivalent Laws in any relevant country, each as may be
amended and applicable from time to time.

 

1.32        “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, (i) those standards required by the MHLW,
(ii) the principles detailed in the U.S. Current Good Manufacturing Practices,
21 C.F.R. Sections 210, 211, 601 and 610, (iii) the principles detailed in the
ICH Q7A guidelines, and (iv) the equivalent Laws in any relevant country, each
as may be amended and applicable from time to time.

 

1.33        “Governmental Authority” means any multinational, federal, state,
local, municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), in each case,
having jurisdiction over the applicable subject matter.

 

1.34        “IND” means the equivalent application of an Investigational New
Drug Application to the MHLW, such as a clinical trial application or a clinical
trial exemption, the filing of which is necessary to commence or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.

 

1.35        “Invented” means the acts of (an) inventor(s), as determined in
accordance with Laws relating to inventorship set forth in the patent Laws of
the United States (Title 35, United States Code), in discovering, conceiving and
reducing to practice an Invention.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5

--------------------------------------------------------------------------------


 

1.36        “Invention” means any writing, invention, discovery, improvement,
technology or other Know-How (in each case, whether patented or not) pertaining
to a Compound or Product for use in the Field that is not existing as of the
2010 Effective Date (but in respect of the Manufacturing Development Activities,
or Manufacture of Ono-Requested Configurations, that is not in existence as of
the 2013 Effective Date), and is Invented under this Agreement during the Term.

 

1.37        “JNDA” means (i) the single application or set of applications for
approval and/or pre-market approval to Manufacture and Commercialize in the
Territory a pharmaceutical or biologic product filed with the MHLW, and any
related registrations with or notifications to the MHLW, and (ii) all
supplements and amendments that may be filed with respect to any of the
foregoing.

 

1.38        “Joint Development Committee” or “JDC” means the joint development
committee formed by the Parties as described in Section 3.1.

 

1.39        “Joint Invention” means an Invention that is Invented jointly by an
employee of, or Person under an obligation of assignment to, each of Onyx and
Ono or their respective Affiliates.

 

1.40        “Joint Patents” mean any Patents claiming a Joint Invention.

 

1.41        “JPY” means a Japanese Yen.

 

1.42        “Know-How” means intellectual property including any asset that
comprises any of the following items and has a substantial value independent of
the services of any individual;  inventions, formulae, processes, designs,
patterns, or know-how; copyrights; trademarks, trade names, or brand names;
franchises; methods, programs, systems, procedures, campaigns, surveys, studies,
forecasts, estimates, customer lists, or technical data; and other similar items
(whether or not in documentary form and whether or not patentable, copyrightable
or otherwise protectable under Laws).

 

1.43        “Laws” means all applicable laws, statutes, rules, regulations,
directives, decisions, ordinances, guidelines and other pronouncements of any
Governmental Authority.

 

1.44        “Licensed Technology” means any and all Patents (the “Licensed
Patents”) and Know-How (the “Licensed Know-How”) in existence and Controlled by
Onyx as of the 2010 Effective Date that are related to, embodied or incorporated
in, or are used in conjunction with any Compound and/or Product and/or the
Development, Manufacturing Development Activities, Commercialization, or
exploitation thereof.  For clarity, “Licensed Know-How” shall not include the
Licensed Patents, and Licensed Patents shall not include Licensed Know-How.

 

1.45        “[*]” means [*].

 

1.46        “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of Bulk Product, or any ingredient thereof, including
manufacturing for clinical use or commercial sale, in-process and Bulk Product
testing, handling and storage of Bulk

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6

--------------------------------------------------------------------------------


 

Product, quality assurance activities, quality control activities, manufacturing
process validation  and ongoing stability tests related to any of the foregoing;
provided, however, that for purposes of clarity “Manufacture” shall include
filling of Compound drug substance but shall exclude (a) Manufacturing
Development Activities and (b) Packaging and Labeling (whether in commercial or
clinical packaging presentation).

 

1.47        “Manufacturing Advisory Committee” or “MAC” means the joint
manufacturing advisory committee formed by the Parties as described in
Section 7.4.2.

 

1.48        “Manufacturing Development” means all activities related to the
development of test methods, stability testing, formulation optimization,
process development, quality assurance activities, technical transfers, quality
control activities, qualification, analytical method development and validation,
process optimization, manufacturing process validation, and all other
activities, including CMC-related activities, necessary for or enabling the
Manufacture of Product, but shall not include Development Activities,
Manufacturing or any activities related to Commercialization.

 

1.49        “Manufacturing Development Activities” means those Manufacturing
Development activities undertaken by or on behalf of a Party, a Party’s
Affiliates, or a designee of a Party with respect to the Product for use in the
Field.

 

1.50        “Marketing Authorization Application” or “MAA” means an application
to the appropriate Regulatory Authority for approval to sell Product (but
excluding Pricing Approval) in any particular country or regulatory
jurisdiction.

 

1.51        “Medical Science Liaison” means an individual who is employed by or
on behalf of Ono or its Affiliates and who provides educational services and
other educational efforts directed towards the medical and/or scientific
community.

 

1.52        “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or
a successor agency thereto.

 

1.53        “Net Sales” means the gross amount [*] by [*] or [*] on account of
sales of Product to [*] Third Party in the distribution chain, less the
following deductions [*] and [*] related to Product, actually allowed and not
separately charged to, and paid by, Third Parties:

 

1.53.1     customary trade, cash or quantity discounts, returns in accordance
with Ono’s standard returned goods policy as consistently applied to Ono’s own
products and rebates, chargebacks and allowances actually given to [*] Third
Party in the distribution chain, all the foregoing to the extent actually paid
to or granted to [*] Third Party in the distribution chain, and (i) not already
reflected in the amount invoiced and (ii) granted within the same [*];

 

1.53.2     retroactive price reductions that are actually allowed or granted;

 

1.53.3     a fixed amount of [*]% of gross sales allocated to outbound freight,
insurance, packing costs and other transportation charges; and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

1.53.4     mandatory sales-based or value added taxes and duties paid by Ono
(and not reimbursed by a Third Party) in relation to the Product and mandatory
sales-based contributions actually made by Ono for “Contributions for Drug
Induced Suffering” and any sales-based contribution for “Contribution for
Measure for Drug Safety,” in the amount [*] and [*] to the PMDA each as
consistently applied by Ono to its products.

 

For clarity, while not Ono’s practice as of the 2013 Effective Date, in the
event that Ono [*] for the [*] of a [*] including Product, or its Affiliates
sell Product [*] of [*], such [*] shall be allocated to Product, for purposes of
this Agreement, based on [*] sales to sales of all of [*] sold in the Territory.

 

1.54        “New Licensed Technology” means any and all Patents (the “New
Licensed Patents”) and Know-How (the “New Licensed Know-How”) arising from or
developed on or after the 2010 Effective Date and Controlled by Onyx, and
subject to a license granted to Ono by Onyx hereunder, that are related to,
embodied or incorporated in, or are used in conjunction with any Compound and/or
Product and/or the Development, Manufacturing Development, Commercialization, or
exploitation thereof, or in conjunction with the Manufacture of Carfilzomib
Product, and only to the extent [*].  For clarity, “New Licensed Technology”
shall include Onyx Inventions, and “New Licensed Know-How” shall not include
(i) the Licensed Patents or (ii) the New Licensed Patents.

 

1.55        “NHI” means the Japanese national health insurance system, or its
successor system.

 

1.56        “NHI Price” means the reimbursement price of Product for purposes of
the NHI.

 

1.57        “NHI Price Approval” means approval of the NHI Price by the MHLW.

 

1.58        “Ono Fiscal Year” means the twelve (12) month period beginning on
April 1 and ending on March 31.

 

1.59        “Ono Invention” means an Invention that is Invented, solely or
jointly with a Third Party, by an employee of Ono or its Affiliates, or a Person
under an obligation of assignment or license (other than Onyx or its Affiliates)
to Ono or its Affiliates.

 

1.60        “Ono Know-How” means all Know-How that is Controlled by Ono (or its
Affiliates) as of the 2010 Effective Date and/or during the Term (other than as
a result of the licenses granted by Onyx to Ono under this Agreement) that is
necessary for the Development, Manufacturing Development, Manufacture, use or
Commercialization of a Compound or Product (including an Ono-Requested
Configuration).

 

1.61        “Ono Patent” means any Patent that is Controlled by Ono (or its
Affiliates) as of the 2010 Effective Date and/or during the Term (other than as
a result of the licenses granted by Onyx to Ono under this Agreement), including
any Ono Invention subject to a Patent, that is necessary for the Development,
Manufacturing Development, Manufacture, use or Commercialization of a Compound
or Product (including Ono-Requested Configurations).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

1.62        “Ono-Requested Bulk Product” means the unlabeled vial preparation
with lyophilized drug product containing Carfilzomib in any strength per unit
requested by Ono, other than [*] Bulk Product and Additional Onyx Bulk Product. 
For clarity, “Ono-Requested Bulk Product” includes [*] Bulk Product.

 

1.63        “Ono-Requested Configurations” means the Ono-Requested Bulk Product
and Finished Product containing Carfilzomib in any strength per unit requested
by Ono other than [*] Configurations and Additional Onyx Configurations. For
clarity “Ono-Requested Configurations” includes [*] Configurations.

 

1.64        “Ono-Requested Manufacturing Development Activities” means
Manufacturing Development Activities in respect of the Ono-Requested
Configurations, with such Manufacturing Development Activities undertaken by
Onyx on Ono’s behalf.

 

1.65        “Ono-Requested Manufacturing Development Costs” means the costs and
expenses attributable to, or reasonably allocable to, the Ono-Requested
Manufacturing Development Activities and Onyx’s or Ono’s (or an Onyx or Ono
designee’s) maintenance of GMP and regulatory compliance specifically associated
with the Ono-Requested Manufacturing Development Activities.  Without limiting
the generality of the preceding, “Ono-Requested Manufacturing Development Costs”
include (i) [*] and (ii) [*] the Ono-Requested Manufacturing Development
Activities including activities defined in the applicable Technical Transfer and
Manufacturing Development Agreement but (iii) exclude [*] and [*].

 

1.66        “Ono Technology” means the Ono Know-How and the Ono Patents.

 

1.67        “Onyx Invention” means an Invention that is Invented, solely or
jointly with a Third Party, by an employee of Onyx or its Affiliates or a Person
under an obligation of assignment or license (other than Ono or its Affiliates)
to Onyx or its Affiliates.

 

1.68        “Onyx Manufacturing Know-How” means all Know-How that is
(i) Controlled by Onyx (or its Affiliates) as of the 2010 Effective Date and/or
during the Term, and (ii) an Onyx Invention or a Joint Invention, in each case
of (i) and (ii) which is necessary for Manufacture of Product for
Commercialization in the Field in the Territory, including any Ono-Requested
Configuration and any CMC information.

 

1.69        “Onyx Manufacturing Patent” means any Patent that is Controlled by
Onyx (or its Affiliates) as of the 2010 Effective Date and/or during the Term,
in each case, which is necessary for the Manufacture of Product for
Commercialization in the Field in the Territory.

 

1.70        “Onyx Manufacturing Technology” means the Onyx Manufacturing Know
How and the Onyx Manufacturing Patents.

 

1.71        “Oprozomib”, formerly known as ONX 0912, means [*], having the
structure shown in Schedule 1.71.

 

1.72        “Out-of-Pocket Costs” means costs and expenses paid to Third Parties
(or payable to Third Parties and accrued in accordance with generally accepted
accounting standards

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9

--------------------------------------------------------------------------------


 

in the U.S. or such other national accounting standards as may be applicable to
a Party hereunder), other than Affiliates or employees, by either Party.

 

1.73        “Patents” means any patents and patent applications and all
substitutions, divisions, continuations, any patent issued with respect to any
such patent applications, any reissue, reexamination, utility models or designs,
renewal or extension (including any supplementary protection certificate) of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all counterparts thereof in any country.

 

1.74        “Patent Term Extension” means any term extensions, supplementary
protection certificates, Regulatory Exclusivity and equivalents thereof offering
Patent protection beyond the initial term with respect to any issued Patents.

 

1.75        “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

1.76        “Phase I Clinical Trial” means a clinical trial in humans, the
principal purpose of which is to make a preliminary determination of metabolism,
pharmacokinetics, dose findings or preliminary safety in healthy individuals or
patients in the Japanese population.

 

1.77        “Phase II Clinical Trial” means a clinical trial in humans, the
principal purpose of which is to make a preliminary determination that a given
product is safe in the Japanese population for its intended use and to obtain
information about such product’s efficacy sufficient to permit the design of
further clinical trials, or if no further trials are necessary, to enable an MAA
filing.

 

1.78        “Phase IV Clinical Trials” means post-marketing studies to delineate
additional information about a pharmaceutical product’s risks, benefits, and
optimal use, commenced after receipt of regulatory approval for a product in the
indication for which such trial is being conducted.

 

1.79        “PMDA” means the Pharmaceuticals and Medical Devices Agency, Japan
or its successor.

 

1.80        “Pre-Marketing” means all sales and marketing activities undertaken
prior to and in preparation for the launch of Product in the Territory. 
Pre-Marketing shall include market research, key opinion leader development,
advisory boards, medical education, disease-related public relations, health
care economic studies, sales force training and other pre-launch activities
prior to the First Commercial Sale of Product in the Territory.

 

1.81        “Pricing Approval” means the approval, agreement, determination or
decision from a Governmental Authority, including the NHI Price Approval,
establishing the price and/or reimbursement for Product for sale in a given
country or regulatory jurisdiction, as required by

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10

--------------------------------------------------------------------------------


 

Laws in such country or other regulatory jurisdiction prior to the sale of
Product in such country or regulatory jurisdiction.

 

1.82        “Product” means any pharmaceutical product, [*], incorporating a
Compound.  For clarity, a Product further (a) includes any [*] Configuration,
Ono-Requested Configurations and Additional Onyx Configurations, with each
different configuration or dosage form constituting a separate Product, and
(b) excludes Compound itself.

 

1.83        “Product Approval” means the approval of a Governmental Authority
necessary for the marketing and sale of Product in a given country or regulatory
jurisdiction, which may include the approval of an MAA (but shall not include
any Pricing Approvals).

 

1.84        “Product Complaint” means any written, verbal or electronic
expression of dissatisfaction regarding any Product sold by or on behalf of Ono
(or any of its Affiliates or permitted distributors) in the Territory, including
reports of actual or suspected product tampering, contamination, mislabeling or
inclusion of improper ingredients.

 

1.85        “Product Specifications” means those Manufacturing, performance,
quality control, and Packaging and Labeling specifications for Product in the
Territory, which are initially as set forth in the applicable Product Approval
for Product or in the applicable Technical Transfer and Manufacturing
Development Agreement or Manufacturing Assistance Agreement, as such
specifications may be amended from time to time pursuant to the terms of this
Agreement, or the applicable Technical Transfer and Manufacturing Development
Agreement or Manufacturing Assistance Agreement as entered into by the Parties.

 

1.86        “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
Product labels and package inserts) for marketing, advertising and promoting of
Product in the Field in the Territory, for use (i) by a Sales Representative or
a Medical Science Liaison or (ii) in advertisements, web sites or direct mail
pieces.

 

1.87        “Quality Agreement(s)” means, as the context requires that certain
quality agreement by and between Onyx and Ono, effective as of June 6, 2011, and
such other quality agreements relating to the Manufacture, Development and
Commercialization of Product among Ono and Onyx and such other Third Parties as
may be required in connection with the terms of such agreements.

 

1.88        “Regulatory Approvals” means all necessary approvals (including
INDs, JNDAs, Product Approvals, Pricing Approvals, import permits, and, in each
case any supplements and amendments thereto), licenses, registrations or
authorizations of any Governmental Authority, necessary for the manufacture,
distribution, use, promotion and sale of Product in a given country or
regulatory jurisdiction.

 

1.89        “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or regulatory jurisdiction, including, in
the Territory, the MHLW.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11

--------------------------------------------------------------------------------


 

1.90        “Regulatory Costs” means the costs and expenses incurred by a Party
or its Affiliates attributable to, or reasonably allocable to, the preparation,
obtaining or maintaining of Regulatory Materials and Regulatory Approvals for
Product in the Field in the Territory, including MAAs (other than Pricing
Approval and Manufacturing-related Regulatory Approvals), including any filing
fees.  “Regulatory Costs” shall include (i) [*] and (ii) [*] that are
attributable or reasonably allocable to the preparation of Regulatory Materials,
and maintenance of Regulatory Approvals, for Product in the Field in the
Territory.  For clarity, Regulatory Costs shall exclude [*] and [*].

 

1.91        “Regulatory Data” means any and all research data, pharmacology
data, chemistry, manufacturing and control data, preclinical data, clinical data
and all other documentation submitted, or required to be submitted, to
Regulatory Authorities in association with regulatory filings for Product
(including any applicable Drug Master Files (“DMFs”), Chemistry, Manufacturing
and Control (“CMC”) data, or similar documentation).

 

1.92        “Regulatory Exclusivity” means any exclusive marketing rights or
data exclusivity rights conferred by any Governmental Authority with respect to
Product other than a Patent right.

 

1.93        “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize Product
in a particular country or regulatory jurisdiction.  Regulatory Materials
include INDs, MAAs, JNDAs, DMFs, presentations, responses, and applications for
other Product Approvals.  For clarity, Regulatory Materials also include written
minutes of any meeting with any Regulatory Authorities, including minutes
prepared by said Regulatory Authorities and those prepared by Ono personnel.

 

1.94        “Royalty Term” means, on a Product-by-Product basis in the
Territory, the period of time beginning on the First Commercial Sale of such
Product and ending upon the latest of:  (i) the expiration of the last-to-expire
Valid Claim covering or claiming [*] or [*] or [*] of the [*] or [*] in the
Territory, (ii) expiration of [*] in the Territory, or (iii) the [*]
([*]) anniversary of the First Commercial Sale of such Product.

 

1.95        “Sales Representative” means an individual who is employed by or on
behalf of Ono (or its Affiliates) and who performs details and other promotional
efforts with respect to Product.

 

1.96        “Supply Shortfall” means, with respect to [*], [*] or [*] that Onyx
is supplying to Ono pursuant to this Agreement: (i) Onyx’s failure to deliver
[*], or failure to deliver such [*], ordered by Ono for a period of [*] after
the [*]; (ii) Onyx providing notice to Ono promptly after Onyx is aware that it
will not be able to [*] supply [*], or [*] supply such [*], in accordance with
the terms of this Agreement, the Carfilzomib Development Supply Agreement or
Carfilzomib Commercial Supply Agreement (as applicable), such that the
requirements of the preceding sub-clause (i) are met; or (iii) Onyx becoming
insolvent or seeking relief from

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12

--------------------------------------------------------------------------------


 

creditors under bankruptcy laws, or ceasing to do business, and providing notice
as described in the preceding sub-clause (ii).

 

1.97        “Technical Transfer and Manufacturing Development Agreement” means
that certain agreement related to Onyx’s conducting of Manufacturing Development
Activities for the [*] Configurations and subsequent technical transfer from
Onyx to Ono to enable Ono to Manufacture [*] Configurations and any future
agreement related to Onyx’s conducting of Manufacturing Development Activities
for any other Carfilzomib configurations, which Ono has been approved by Onyx to
Manufacture.

 

1.98        “Territory” means Japan.

 

1.99        “Territory Development Activities” means those Development
Activities that are (i) necessary solely for obtaining or maintaining Regulatory
Approval for Product in the Field in the Territory and (ii) post-Regulatory
Approval filing date Development Activities for Product in the Field in the
Territory.  For clarity, Territory Development Activities include any Territory
Clinical Arm (Multinational Study).

 

1.100      “Third Party” means any Person other than Onyx or Ono or their
respective Affiliates.

 

1.101      “Trial Completion” means the date upon which data base lock occurs;
provided that, to the extent [*] is conducted and there is [*], then “Trial
Completion” with respect to [*] shall be deemed to have occurred upon [*]
(a) [*] of the [*] of the [*], or (b) [*] of [*] in a [*].  For clarity, in the
event that [*] is conducted and [*] with respect to the [*] is required prior to
entering [*] due to any unexpected event (e.g., a serious adverse event
occurred), then (i) the [*] shall be deemed to be an [*] conducted [*], (ii) [*]
shall be deemed to be an [*] conducted [*] and (iii) for clarity, “Trial
Completion” with respect to each such deemed [*] study shall occur upon [*] with
respect to each such deemed [*] study.

 

1.102      “U.S.”  means the United States of America and its possessions and
territories.

 

1.103      “Valid Claim” means a claim of a Patent, included within the Licensed
Patents, New Licensed Patents, or Joint Patents which would be infringed by the
making, having made, using, having used, selling, having sold, offering for
sale, importing or having imported but for the license and rights granted to Ono
hereunder, the research, Development, Manufacturing Development, Manufacture or
Commercialization of Product in the Territory which claim (i) has not been
rejected, revoked or held to be invalid or unenforceable by a Governmental
Authority, from which decision no appeal can be further taken, or (ii) has not
been finally abandoned, disclaimed or admitted to be invalid or unenforceable
through reissue or disclaimer; [*].

 

1.104      Interpretation.  Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: 
(i) “include”, “includes” and “including” are not limiting; (ii) “hereof”,
“hereto”, “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (iii) words of one gender include the other gender;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13

--------------------------------------------------------------------------------


 

(iv) words using the singular or plural number also include the plural or
singular number, respectively; (v) references to a contract or other agreement
mean such contract or other agreement as from time to time amended, amended and
restated, modified or supplemented; (vi) references to a Person are also to its
permitted successors and assigns; (vii) references to an “ARTICLE”, “Section”,
“Exhibit” or “Schedule” refer to an ARTICLE or Section of, or an Exhibit or
Schedule to, this Agreement, unless expressly stated otherwise; and
(viii) references to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement.

 

1.105      Additional Definitions.  The following terms have the meanings set
forth in the corresponding Sections of this Agreement:

 

Term

 

Section

“Manufacturing Development Plan”

 

7.2.2

“2010 Agreement”

 

Preamble

“[*] Bulk Product”

 

7.5.1

“Acquirer”

 

1.13

“Agreement”

 

Preamble

“API/Excipient”

 

7.5.2

“Audit”

 

8.8

“Bankrupt Party”

 

14.5

“Board”

 

1.13

“Breaching Party”

 

13.3

“Carfilzomib Commercial Supply Agreement”

 

7.5.2

“Carfilzomib Development Supply Agreement”

 

7.5.1

“Carfilzomib Supply Agreements”

 

7.5.2

“CMC”

 

1.91

“Commercialization Liaison”

 

6.3

“Commercialization Plan”

 

6.5

“Committee”

 

3.7

“Confidential Information”

 

12.1

“Development Plan”

 

4.3.1

“Development Plan Event”

 

4.6

“Disbanding Notice”

 

3.6

“Disclosing Party”

 

12.1

“DMFs”

 

1.91

“Executive Officer”

 

15.2

“Filing Party”

 

9.2

“Global Branding Strategy”

 

6.10

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14

--------------------------------------------------------------------------------


 

Term

 

Section

“ICC Rules”

 

15.4

“ICH”

 

1.30

“Indemnification Claim Notice”

 

11.3.1

“Indemnified Party” and “Indemnifying Party”

 

11.3.1

“Indemnitee” and “Indemnitees”

 

11.3.1

“Infringement Claim”

 

9.4.1(a)

“Initial Development Plan”

 

4.3.2

“Joint Marketing Meeting” or “JMM”

 

6.5

“Licensed Know-How”

 

1.44

“Licensed Patents”

 

1.44

“Losses”

 

11.1

“Manufacturing Assistance Agreement”

 

7.2.1(c)

“MAC Related Activities”

 

7.4.3

“Milestone Notification Notice”

 

8.2

“New Licensed Know-How”

 

1.54

“New Licensed Patents”

 

1.54

“Non-Filing Party”

 

9.2

“Ono”

 

Preamble

“Ono Trade Dress”

 

6.9.1

“Ono Trademark”

 

6.9.1

“Ono’s Option”

 

7.5.2

“Onyx”

 

Preamble

“Onyx Commercial Supply Agreement for Ono-Requested Configurations”

 

7.5.2

“Onyx Promotional Materials”

 

6.7.2

“Oprozomib Supply Agreements”

 

7.6

“Packaging and Labeling”

 

7.5.3(d)

“Party” or “Parties”

 

Preamble

“Parallel Exportation”

 

2.7.1

“Patent Challenge”

 

9.7

“Product Trade Dress”

 

6.9.1

“Product Trademark”

 

6.9.1

“Receiving Party”

 

12.1

“Recovery”

 

9.4.2(c)(iii)

“Redacted Agreement”

 

12.5.2

“Responsible Party”

 

9.4.1(a)

“Royalty Rate”

 

8.3

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15

--------------------------------------------------------------------------------


 

Term

 

Section

“Second Source”

 

7.5.3(b)

“Senior Executives”

 

3.4.1

“Term”

 

13.1

“Territory Clinical Arm (Multinational Study)”

 

4.7

“Third Party Claim”

 

11.1

“Third Party License”

 

9.4.1(b)

“Upfront Payment”

 

8.1

 

ARTICLE 2
LICENSES

 

2.1          Grant to Ono.

 

2.1.1       General Grants to Ono.  Subject to the terms and conditions of this
Agreement, Onyx hereby grants to Ono during the Term:

 

(a)           The exclusive, payment-bearing right and license under the
Licensed Technology to Commercialize Products in the Field in the Territory,
without the right to sublicense;

 

(b)           The exclusive payment-bearing right and license under the Licensed
Technology to perform Territory Development Activities, including the rights to
use, store, import, export and distribute, all for research and clinical
purposes, Compound and/or Product and to conduct further research and to further
develop the Licensed Technology in the Territory for the purposes of exercising
the rights granted to it in Section 2.1.1(a), with the right to sublicense
solely in accordance with Section 2.5.2; and

 

(c)           Subject to Section 7.5.3(a), the non-exclusive, right and license
under the Onyx Manufacturing Technology and the New Licensed Technology to
Manufacture Product, but in each instance solely for [*] Configurations,
Ono-Requested Configurations and Additional Onyx Configurations agreed, in each
instance in writing, by the Parties pursuant to the terms of this Agreement,
anywhere in the world for the purposes of exercising the rights granted to it in
Section 2.1.1, with the right to sublicense solely in accordance with
Section 2.5.2.  The right and license granted under this
Section 2.1.1(c) includes the right for Ono to engage Third Parties to have
Manufactured [*] Configurations, Ono-Requested Configurations and Additional
Onyx Configurations solely for Ono’s benefit and in accordance with the terms of
this Agreement, the Quality Agreement and the Carfilzomib Commercial Supply
Agreement.  Each such Third Party shall be subject to Onyx’s prior written, and
continuing approval in each instance, which approval shall not be unreasonably
withheld or delayed.  Ono shall ensure that each of the Third Parties that it is
having Manufacture accepts and complies with all applicable terms and conditions
of this Agreement, including the obligation for such Third Parties to comply
with Laws, and Ono shall remain responsible for the performance of such Third
Parties hereunder.  Any such have Manufactured contract shall contain a
provision prohibiting such

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16

--------------------------------------------------------------------------------


 

Third Party from engaging a further Third Party to Manufacture; provided however
that Ono has the right to do so with prior written consent, which consent shall
not be unreasonably withheld or delayed and continuing approval of Onyx as
discussed above.

 

2.1.2       Additional Grants to Ono.

 

(a)           Subject to the terms and conditions of this Agreement, including
in particular Section 6.9, Onyx hereby grants to Ono during the Term an
exclusive license or sublicense, as applicable, without the right to sublicense,
to use Product Trademark and Product Trade Dress solely to the extent necessary:
(i) to Commercialize Product in the Field in the Territory; and (ii) for
Packaging and Labeling of Product for Development or Commercialization in the
Field in the Territory.

 

(b)           Subject to the terms and conditions of this Agreement, Onyx hereby
grants to Ono during the Term:

 

(i)            The exclusive right and license under the New Licensed Technology
to Commercialize Product in the Field in the Territory, without the right to
sublicense;

 

(ii)           The exclusive, right and license under the New Licensed
Technology to perform Territory Development Activities, including the rights to
use, store, import, export and distribute, all for research and clinical
purposes, Compound and/or Product and to conduct further research and to further
develop the New Licensed Technology in the Territory for the purposes of
exercising the rights granted to it in Section 2.1.2(b)(i), with the right to
sublicense solely in accordance with Section 2.5.2.

 

2.2          Grant to Onyx.  Subject to the terms and conditions of this
Agreement, Ono hereby grants to Onyx (i) in the Territory, a [*], [*], [*], [*]
license or sublicense, as applicable, [*], under (a) the Ono Inventions and Ono
Patents, and (b) Ono’s interest in Joint Inventions and Joint Patents and
(ii) outside of the Territory, an [*], [*], [*], [*], license or sublicense, as
applicable, [*], under (a) Ono Inventions and Ono Patents (except to the extent
that any Ono Patents are [*] to Onyx and [*] Onyx Patents pursuant to
Section [*]), and (b) Ono’s interest in Joint Inventions and Joint Patents to
develop, conduct Manufacturing Development, Manufacture and Commercialize
Product.  Upon the request of Onyx, Ono shall execute and provide to Onyx all
documents and instruments of conveyance respecting the foregoing intellectual
property rights as may be appropriate to perfect Onyx’s legal title thereto. 
The absence of such documents and instruments of conveyance shall not limit the
rights of Onyx in Ono Inventions, Ono Know-How, Ono Patents, Joint Inventions or
Joint Patents.  To the extent any of the Ono Inventions, Ono Know-How, Ono
Patents, Joint Inventions or Joint Patents cannot be licensed by Ono to Onyx,
Ono hereby irrevocably waives and agrees never to assert, anywhere in the world,
such non-licensable intellectual property rights against Onyx, Onyx’s
Affiliates’, Onyx’s (or its Affiliates’) licensees or Onyx’s (or its
Affiliates’) successors, or its and their respective customers.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17

--------------------------------------------------------------------------------


 

2.3          Tsu-jo Jisshiken Tohroku.  Upon Ono’s request, Onyx shall use
Commercially Reasonable Efforts, at Ono’s sole expense, to register a “Tsu-jo
Jisshiken Tohroku” for Ono, with respect to the Licensed Patents and New
Licensed Patents owned by Onyx in the Territory, which shall be transferred or
assigned to Ono.  Ono shall promptly request that Onyx cancel such registration
of Tsu-jo Jisshiken Tohroku in cooperation with Onyx, at Ono’s sole expense, in
the event of the expiration or termination of this Agreement for any reason or
in the event that Ono ceases to Commercialize the Product during the Term for
any reason.

 

2.4          Additional Licensing Provisions.

 

2.4.1       Negative Covenant.  Each Party covenants that it will not use or
practice any of the other Party’s Patent rights or other intellectual property
rights licensed (or sublicensed, as applicable) to it under this Article 2
except for the purposes expressly permitted in the applicable license grant.

 

2.4.2       No Implied Licenses; Retained Rights.  Except as explicitly set
forth in this Agreement, neither Party grants any license, express or implied,
under its intellectual property rights to the other Party, whether by
implication, estoppel or otherwise.

 

2.5          Performance by Affiliates and Sublicensees.

 

2.5.1       The Parties recognize that each may perform some or all of its
obligations under this Agreement, or exercise its rights under this Agreement,
through Affiliates; provided, however, that each Party shall remain responsible
for and be guarantor of the performance by its Affiliates and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Each Party hereby expressly waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against an Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
such Party.  Wherever in this Agreement the Parties delegate responsibility to
Affiliates, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement (except as
permitted under Section 16.2) or act contrary to its terms in any way.

 

2.5.2          Ono shall have the right to sublicense its rights under the
licenses granted under Sections 2.1.1(b), 2.1.1(c) and 2.1.2(b)(ii) only with
respect to a contract research service provider in the case of a sublicense
under Sections 2.1.1(b) and 2.1.2(b)(ii) or contract manufacturing service
provider in the case of a sublicense under Section 2.1.1(c) and only in order to
enable its rights (under the applicable license grant) in the Territory;
provided that, with respect to each such sublicense, (i) Onyx shall be notified
in writing regarding the identity of each sublicense that Ono desires to enter
prior to the execution of a contract with each such sublicensee, (ii) Ono shall
ensure that each of its sublicensees accepts and complies with all applicable
terms and conditions of this Agreement, and Ono shall remain responsible for,
and shall guarantee, the performance of its sublicensees hereunder, and
(iii) any such sublicense shall contain a provision prohibiting such sublicensee
from further sublicensing.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18

--------------------------------------------------------------------------------


 

2.6          Exclusivity.

 

2.6.1       Ono.  Ono hereby covenants that it shall not (and shall cause its
Affiliates not to), during [*], [*] (including [*] any [*] for [*]), [*] or [*]
any Competitive Product in the Field in any territory, either on its own, with
or through any Affiliate, or in collaboration with a Third Party.

 

2.6.2       Onyx.  Onyx hereby covenants that it shall not (and shall cause its
Affiliates not to), during [*], (i) [*]” (including [*] any [*] for [*]), [*]”
or [*]” any Competitive Product in the Field in the Territory, either on its
own, with or through any Affiliate, or in collaboration with a Third Party or
(ii) cause any Third Party to Develop Product outside of the Field in the
Territory for purposes of Commercializing such Product outside of the Field in
the Territory.  As used in this Section 2.6.1 and 2.6.2, the words [*] and [*]
have the same meaning in respect of [*] as if [*].

 

For clarity, to the extent that a Party realizes a given product is a [*] while
it is in the process of [*] such product, then this Section 2.6 shall apply and
the affected Party shall cease [*] of such product.

 

2.6.3       Jurisdictional Compliance.  It is the desire and intent of the
Parties that the restrictive covenants contained in this Section 2.6 be enforced
to the fullest extent permissible under the Laws and public policies applied in
each jurisdiction in which enforcement is sought.

 

2.7          Restrictive Covenants.

 

2.7.1       Ex-Territory Activities.  Ono hereby covenants and agrees that it
shall not (and shall cause its Affiliates not to), either directly or
indirectly, market or sell Product into countries outside of the Territory. 
Without limiting the generality of the foregoing, with respect to such countries
outside of the Territory, Ono shall not (i) engage in any promotional activities
relating to Product directed solely to customers located in such countries, or
(ii) solicit orders from any prospective purchaser located in such countries. 
Ono will use Commercially Reasonable Efforts to prevent Third Parties from
purchasing Product from Ono and reselling it outside the Territory (“Parallel
Exportation”) and, if Ono becomes aware that any Third Party is engaging in
Parallel Exportation, Ono will use best efforts to induce such Third Party to
cease and desist said Parallel Exportation.  Onyx will reciprocally use
Commercially Reasonable Efforts to prevent resale of Product by any Third Party
inside the Territory, and if Onyx becomes aware that any Third Party is selling
Product inside the Territory, Onyx will use best efforts to induce such Third
Party to cease and desist said activity.

 

2.7.2       Ex-Field Activities.  Ono hereby covenants and agrees that it shall
not (and shall cause its Affiliates not to), either directly or indirectly,
market, distribute or sell Product for use outside of the Field.  Without
limiting the generality of the foregoing, Ono shall not (i) engage in any
promotional activities relating to Product directed to use outside of the Field,
or (ii) solicit orders from any prospective purchaser for use of Product outside
of the Field in the Territory.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19

--------------------------------------------------------------------------------


 

2.7.3       Jurisdictional Compliance.  It is the desire and intent of the
Parties that the restrictive covenants contained in this Section 2.7 be enforced
to the fullest extent permissible under the Laws and public policies applied in
each jurisdiction in which enforcement is sought.

 

ARTICLE 3
GOVERNANCE

 

3.1          Joint Development Committee.  Pursuant to the 2010 Agreement, the
Parties have established the JDC.  The JDC shall perform the following
functions:

 

3.1.1       [*] and [*] the Development Plan and any material amendments
thereto, as well as approve specifically any amendments to the Initial
Development Plan;

 

3.1.2       [*] and [*] any Phase IV Clinical Trials in the Territory,
investigator-sponsored studies in the Territory, any Territory Clinical Arm
(Multinational Study), and any other clinical studies to be conducted in the
Territory that are not described in the Development Plan;

 

3.1.3       [*] any matters related to Regulatory Approvals for Product in the
Field in the Territory;

 

3.1.4       [*] the progress of any other Committees;

 

3.1.5       Resolve disputes and other matters referred to the JDC by any other
Committee (except disputes relating to any Manufacturing Development Activities
or Manufacturing activities);

 

3.1.6       Encourage and facilitate communication between the Parties regarding
the progress and results (whether preliminary or final) of the Parties’
respective Development Activities, and future development plans and strategies,
in their respective territories (for Ono in the Territory, for Onyx outside the
Territory but including any Territory Clinical Arm (Multinational Study)) with
respect to the Product; and

 

3.1.7       Have such other responsibilities as may be assigned to the JDC
pursuant to this Agreement or as may be mutually agreed upon by the Parties in
writing from time to time.

 

3.2          Joint Development Committee Membership.  Onyx and Ono shall each
designate an equal number of representatives (in any event, at least [*]
([*]) representatives) of sufficient experience and authority to bind, as
agents, their respective companies, to serve on the JDC by written notice to the
other Party.  The JDC members as of the 2013 Effective Date are set forth on
Schedule 3.2.  Either Party may designate substitutes for its representatives if
one (1) or more of such Party’s designated representatives are unable to be
present at a meeting.  Each Party may also designate non-voting representatives
to attend each meeting with the consent of the other, such consent not to be
unreasonably withheld.  From time to time each Party may replace its
representatives by written notice to the other Party specifying the prior

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20

--------------------------------------------------------------------------------


 

representative(s) and their replacement(s).  The JDC shall be co-chaired by a
representative of each of Ono and Onyx; provided that, the Ono chairperson shall
be responsible for conducting the meetings of the JDC.  One (1) member of the
JDC shall serve as secretary of the JDC at each JDC meeting, and the secretary
shall alternate from meeting to meeting between an Ono JDC member and an Onyx
JDC member.  The chairpersons shall be responsible for (i) calling meetings,
(ii) preparing and issuing minutes of each such meeting within [*] ([*]) [*]
thereafter, and (iii) preparing and circulating an agenda for the upcoming
meeting; provided that, the chairpersons shall consider including any agenda
items proposed by either Party no less than [*] ([*]) [*] prior to the next
scheduled JDC meeting.

 

3.3          Joint Development Committee Meetings.  The JDC shall hold meetings
[*], or more or less frequently as agreed by the JDC.  Meetings of the JDC shall
be effective only if at least two (2) representatives of each Party are present
or participating.  The JDC may meet either (a) in person at either Party’s
facilities, with the location alternating between each Party’s facilities, or at
such locations as the Parties may otherwise agree or (b) by audio or video
teleconference; provided that, no less than [*] per year shall be conducted in
person.  Other representatives of each Party involved with Product may attend
meetings as non-voting participants, subject to the confidentiality provisions
set forth in Article 12.  Additional meetings of the JDC may also be held with
the consent of each Party, as required to resolve disputes, disagreements or
deadlocks in the other Committees or as otherwise required under this Agreement,
and neither Party shall unreasonably withhold its consent to hold such
additional meetings.  Each Party shall be responsible for all of its own
expenses incurred in connection with participating in the JDC meetings or any of
the other Committee meetings.

 

3.4          Decision-Making.

 

3.4.1       General.  The JDC may make decisions with respect to any subject
matter that is subject to the JDC’s decision-making authority and functions as
set forth in Section 3.1.  All decisions of the JDC shall be made by unanimous
vote or written consent, with Ono and Onyx each having, collectively, among its
respective members, one (1) vote in all decisions.  The JDC shall use
commercially reasonable efforts to resolve the matters within its roles and
functions or otherwise referred to it.  In the event that the JDC is unable to
resolve any matter unanimously, such matter will be referred to the Executive
Vice President and Head of Research and Development of Onyx, and the Director of
Development Headquarters of Ono (“Senior Executives”), for attempted resolution
in good faith.

 

3.4.2       Onyx Decision Making.  If the JDC and the Parties’ Senior Executives
are unable to resolve a matter pursuant to Section 3.4.1, then Onyx may exercise
such final decision making authority, in accordance with Section 15.1, with
respect to [*], taking into good faith consideration all reasonable comments of
Ono; provided however, subject to Section 4.7, that Ono shall have the right to
make final decisions with respect to [*], solely to the extent [*].

 

3.4.3       Ono Decision Making.  If the JDC and the Parties Senior Executives
are unable to resolve a matter pursuant to Section 3.4.1, then Ono shall have
the final decision making authority, in accordance with Section 15.1, with
respect to Development of the Product in the Field in the Territory. 
Notwithstanding the preceding allocation of decision making

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21

--------------------------------------------------------------------------------


 

authority, Ono may exercise such decision making authority only to the extent
that such decision (i) could not reasonably be expected to have a [*] on the
[*], and the [*] for, or the [*] of the Product [*] and (ii) does not modify the
Initial Development Plan with respect to [*] or [*] described therein and with
respect to [*] the [*] milestone payments pursuant to Section 8.2 will be paid,
provided that, notwithstanding the foregoing sub-clause (ii), Ono may exercise
final decision-making authority to amend the Initial Development Plan with
respect to [*] (other than [*]) described therein only to the extent required to
meet (a) [*], (b) [*], (c) the [*] of [*] or other [*] with respect to a [*],
[*], and [*], or (d) [*] of [*] and [*] (including [*], [*] and [*]) [*].

 

3.5          Limits on JDC and Committee Authority.  The JDC and any other
Committee shall have only the powers assigned expressly to it in this Article 3
and elsewhere in this Agreement, and shall not have any power to amend, modify
or waive compliance with this Agreement.  In furtherance thereof, each Party
shall retain the rights, powers and discretion granted to it under this
Agreement and no such rights, powers or discretion shall be delegated or vested
in the JDC and any other Committee unless such delegation or vesting of rights
is expressly provided for in this Agreement or the Parties expressly so agree in
writing.  Without limiting the generality of the foregoing, the JDC and any
other Committee shall have no decision-making authority with respect to any
matters related to (i) approving (or otherwise making decisions with respect to)
matters related to obtaining, maintaining or enforcing Patent protection and
market and data exclusivity for Product in the Field in the Territory (which
matters shall be governed by Article 9), (ii) the Development of Product outside
of the Field or outside of the Territory, (iii) the Commercialization of Product
outside of the Field or outside of the Territory and (iv) the Manufacture of, or
Manufacturing Development Activities related to, Product.

 

3.6          Disbanding the JDC.  At any time during the Term, and for any
reason, either Party shall have the right to disband the JDC (and any Committees
existing as of such time) upon written notice to the other Party, which notice
shall be effective immediately upon receipt (“Disbanding Notice”).  Following
the issuance of a Disbanding Notice and subject to this Section 3.6, (i) the JDC
(and any Committees existing as of such time) shall immediately cease meeting
and (ii) all decisions, obligations, rights and responsibilities within the
purview of the JDC (and any Committees existing as of such time) shall
henceforth be handled directly between the Parties, and the Parties shall work
together in good faith to ensure the sharing of information previously under the
purview of the JDC.  In the event of any dispute, Section 3.4 shall apply.  If,
at any time following the issuance of a Disbanding Notice, the Party issuing the
Disbanding Notice wishes to reestablish the JDC, such Party shall notify the
other Party in writing and, thereafter, the JDC shall be reestablished and
function in accordance with the provisions of this Article 3.  For clarity, the
disbanding of the JDC by either Party under this Section 3.6 shall have no
impact on the consideration provided for or due to such Party under this
Agreement.

 

3.7          Committees.  From time to time, the JDC may establish and delegate
duties to other sub-committees or directed teams (each, a “Committee”) to
oversee particular projects or activities, other than the Manufacturing
Development Activities and Manufacturing activities.  Each such Committee shall
be constituted and shall operate as the JDC determines; provided that, each
Committee shall have equal representation from each Party.  Committees may be
established on an ad hoc basis for purposes of a specific project, or on such
other basis as the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

22

--------------------------------------------------------------------------------


 

JDC may determine.  Each Committee (other than the Manufacturing Advisory
Committee) and its activities shall be subject to the oversight, review and
approval of, and shall report to, the JDC.  In no event shall the authority of a
Committee exceed that of the JDC.  Without limiting the foregoing, the Parties
agree to (i) appoint the Commercialization Liaisons described in Section 6.3,
(ii) timely establish the JMM and MAC and (iii) establish an intellectual
property committee to review and discuss the overall strategy for prosecuting,
maintaining, enforcing and defending Licensed Patents, New Licensed Patents, Ono
Patents and Joint Patents covering or claiming Compound or Product in the Field
in the Territory, taking into consideration the respective overall global patent
strategy for such Patents.

 

3.8          Actions.  In developing strategies, making decisions and exercising
its rights under this Agreement (including acting through its representatives on
any of the Committees and/or its Commercialization Liaisons), each Party shall
act in good faith and use its Commercially Reasonable Efforts to achieve the
goals of the then-current Development Plan or Commercialization Plan.

 

3.9          Minutes of Committee Meetings.  Within [*] ([*]) [*] after a
Committee meeting, the secretary of such Committee shall prepare and distribute
to all members of such committee draft minutes of the meeting.  Such minutes
shall provide a list of any issues yet to be resolved, either within such
Committee or through the relevant resolution process.  Thereafter, definitive
minutes for each Committee meeting shall be finalized as soon as practicable
after a given meeting, but in any event [*] ([*]) [*] after the meeting to which
the minutes pertain.

 

ARTICLE 4
DEVELOPMENT

 

4.1          Overview.

 

4.1.1       Overview of Development.  Ono shall conduct, in accordance with the
Development Plan, the Territory Development Activities, including bridging
studies, clinical studies, Phase IV Clinical Studies (and other post-Regulatory
Approval studies).  Ono shall perform the Territory Development Activities so as
to (i) enable obtaining Regulatory Approval in the Territory for Product in the
Field, and (ii) maximize the commercial potential for Product in the Field in
the Territory.

 

4.1.2       General Development Activities and Development Outside of the
Territory or Outside of the Field; Regulatory Approvals Outside of the Territory
or Outside of the Field.  The Parties hereby agree and acknowledge that nothing
contained herein shall limit or otherwise restrict the ability of Onyx or its
Affiliates or licensees (other than Ono) to (i) perform the General Development
Activities as it sees fit and at its sole discretion, which activities may
include, upon Ono’s written invitation to Onyx and upon Onyx’s acceptance
thereof, and subject to Section 3.4.2, Development Activities of multinational
clinical studies having a Territory Clinical Arm (Multinational Study) in
accordance with Section 4.7, (ii)  Develop Product for use or sale outside of
the Territory (whether or not in the Field) or (iii) obtain or maintain
Regulatory Approvals for Product outside of the Territory.  Without

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

23

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, the Development Plan shall not address
(a) any General Development Activities, (b) any activities which are necessary
solely for obtaining or maintaining Regulatory Approval for Product in any
country outside of the Territory or (c) obtaining or maintaining Regulatory
Approvals for Product outside of the Territory.

 

4.1.3          Certain Additional Restrictions.  Ono agrees and acknowledges
that it and its Affiliates shall not conduct any Development of Product except
in accordance with a Development Plan established pursuant to this Agreement.

 

4.2          Objectives Under the Development Plan.

 

4.2.1       Development Activities.  Ono shall use Commercially Reasonable
Efforts to carry out the Territory Development Activities set forth in the
Development Plan in accordance with the time frames set forth therein.

 

4.2.2       Development Compliance.  Ono shall conduct its Development
Activities in accordance with sound and ethical business and scientific
practices, and in compliance with all Laws, GCPs and GLPs. In addition, Ono
shall not use in any capacity, in connection with its Development (or
Commercialization) of Product hereunder, any Person who has been debarred
pursuant to Section 306 of the FD&C Act (or similar Laws outside of the U.S.),
or who is the subject of a conviction described in such section, and Ono shall
inform Onyx in writing immediately if it or any Person who is performing
services for Ono hereunder is debarred or is the subject of a conviction
described in Section 306 (or similar Laws outside of the U.S.), or if any
action, suit, claim, investigation or legal administrative proceeding is pending
or, to Ono’s knowledge, is threatened, relating to the debarment of Ono or any
Person used in any capacity by Ono in connection with its Development (or
Commercialization) of Product hereunder.

 

4.3          Development Plan.

 

4.3.1       General.  In connection with the Development of Product for use in
the Field in the Territory, Ono shall conduct Territory Development Activities
pursuant to a comprehensive development plan (the “Development Plan”).  The
Development Plan shall set forth, among other things, the following:

 

(a)           any preclinical studies, Phase I Clinical Trials, Phase II
Clinical Trials, and other studies necessary for Regulatory Approval in the
Territory.  For clarity, and without limitation of any other provisions herein,
Onyx shall have the right to [*] and [*] on the protocols pursuant to which any
clinical trials using Product will be conducted;  and

 

(b)           material elements of Ono’s regulatory plans for obtaining and
maintaining Regulatory Approvals in the Field in the Territory, and the [*]
associated therewith.

 

4.3.2       Initial Development Plan.  The initial Development Plan for Product
attached to the 2010 Agreement has been amended and restated by this Agreement
and is attached hereto as Schedule 4.3.2 (the “Initial Development Plan”), which
plan describes

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

24

--------------------------------------------------------------------------------


 

among other things the [*] and [*] with respect to which the [*] milestone
payments pursuant to Section 8.2 will be paid.  The Parties acknowledge and
agree that the Initial Development Plan did not and does not include any
Manufacturing Development Activities.  Without limitation of other provisions
herein, to the extent any “national meetings” with the Regulatory Authorities in
the Territory provide guidance with respect to the risk management plan or
Development Activities, the Parties shall consider such guidance in updating and
amending the Development Plan pursuant to Section 4.3.3.

 

4.3.3       Updating and Amending Development Plan; Additional Development
Activities.

 

(a)           During the Term, on or before [*] of each year, the JDC shall [*]
and [*], to the extent applicable pursuant to Section 3.1.1, the Development
Plan which shall cover the Territory Development Activities to be conducted
during the upcoming calendar year, and the JDC shall [*] and [*] the
then-current Development Plan to reflect any changes, reprioritizations of, or
additions to the Development Plan with the same frequency as the JDC meetings.

 

(b)           From time to time during the Term, either Party may submit to the
JDC any proposed expansion or other amendment of the Development Plan to cover
additional Development Activities (or otherwise amend the Development
Activities) with respect to Product for use in the Field in the Territory for
the JDC’s [*] and [*].  Once [*] by the JDC, each [*] Development Plan shall
become effective and supersede the previous Development Plan as of the date of
such approval or at such other time as decided by the JDC.

 

4.4          Development Costs.

 

4.4.1       General Development Activities.  In consideration for the
information and results arising from the General Development Activities, which
information and results may be useful for obtaining Regulatory Approval in the
Field in the Territory and would be delivered to Ono pursuant to Section 5.1,
the Parties shall share Development Costs incurred by Onyx from [*] through [*],
with respect to any General Development Activities, with Onyx bearing [*]
percent ([*]%) of such costs and Ono bearing (i.e., reimbursing Onyx for) the
remaining [*] percent ([*]%) of such costs (including, for clarity, [*] and
[*]); provided that, Ono’s obligation to share in such costs shall be capped at
[*] per [*], and at a total of [*] for such [*] ([*]) [*] period.  From and
after [*], Onyx shall be responsible for [*] of all Development Costs incurred
by Onyx with respect to any General Development Activities.  In furtherance of
the foregoing, within [*] following the end of each [*] after the [*], Onyx
shall prepare and deliver to Ono a [*] report detailing the Development Costs
incurred with respect to Development Activities during such period with such
costs broken-down in reasonable detail, as well as an invoice for the amount of
such Development Costs which Ono is responsible for pursuant to this
Section 4.4.1; provided that, the [*] such invoice shall also include [*]
incurred by Onyx with respect to Development Activities [*] by Onyx [*].  Ono
shall pay the amount of such Development Costs within [*] ([*]) [*] of its
receipt of each such invoice and such [*] report; provided that, Onyx shall
submit any additional information reasonably requested by Ono related to such
costs included in its report within [*] ([*]) [*] of its receipt of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

25

--------------------------------------------------------------------------------


 

such request.  As of the 2013 Effective Date, the General Development Activities
include, among other things, the studies set forth on Schedule 4.4.1.

 

4.4.2       Territory Development Activities.  Subject to Section 4.4.3, Ono
shall be solely responsible for [*] of all Development Costs incurred with
respect to any Territory Development Activities, performed by or on behalf of
Ono, including any Territory Clinical Arm (Multinational Studies).

 

4.4.3       Onyx’s Assistance.  In further consideration for the Development
Cost sharing required by Section 4.4.1, upon reasonable request of Ono and
subject to availability of appropriate personnel, Onyx shall, at no additional
expense to Ono other than the cost sharing described in Section 4.4.1,
(i) perform statistical re-analysis of data arising from non-clinical studies,
pre-clinical studies and/or clinical trials performed by Onyx, but only if
required by Regulatory Authorities in the Territory for the performance of Ono’s
obligations hereunder, and (ii) provide reasonable assistance to Ono to prepare
the Regulatory Materials for Regulatory Approval and to respond to Regulatory
Authorities’ inquiries and investigation relating to analysis of data arising
from non-clinical studies, pre-clinical studies and/or clinical trials conducted
by Onyx; provided that, from and after [*], Onyx shall provide [*] per [*] for
purposes of assisting Ono with Development Activities, regulatory activities or
related matters relating to Product in the Field in the Territory.

 

4.5          Records, Reports and Information.

 

4.5.1       General.  Each Party shall, to the extent applicable, maintain
current and accurate records of all work conducted by it under the Development
Plan and all data and other information resulting from such work (which records
shall include, as applicable, books, records, reports, research notes, charts,
graphs, comments, computations, analyses, recordings, photographs, computer
programs and documentation thereof (e.g., samples of materials and other graphic
or written data generated in connection with the Development Activities)).  Such
records shall properly reflect all work done and results achieved in the
performance of the Development Activities in sufficient detail and in good
scientific manner appropriate for regulatory and Patent purposes.  Each Party
shall, to the extent applicable, document all preclinical studies and clinical
trials to be conducted pursuant to the Development Plan in formal written study
reports according to applicable national and international (e.g., ICH, GCP and
GLP) guidelines.  Each Party shall, to the extent applicable and practicable, be
given an adequate opportunity, in any event not less than [*], to comment on the
drafts of reports resulting from activities conducted under the Development
Plan; provided that, Ono will incorporate (or otherwise appropriately and
adequately address) any comments received from Onyx to the extent that a failure
to so incorporate (or otherwise appropriately and adequately address) any such
comments could have an adverse effect on the Product or Compound outside of the
Territory.

 

4.5.2       Status Updates in the Territory.  Each Party shall, to the extent
applicable, provide the JDC with reports detailing its respective Development
Activities under the Development Plan and the results thereof at least [*] prior
to any JDC meeting and with the same frequency as JDC meetings.  Without
limiting the foregoing, each Party shall, to the extent applicable, promptly,
but in any event within [*] after receipt thereof, provide to the other Party

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

26

--------------------------------------------------------------------------------


 

copies of any material documents or correspondence received from any Regulatory
Authority related to Development Activities under the Development Plan.

 

4.5.3       Access to Records.  Each Party shall have the right, not more than
one (1) time per calendar year, to review all records under the Development Plan
maintained by the other Party at reasonable times, upon written request;
provided, however, that the other Party shall have the right to redact any
portions thereof not solely related to the Development of Product for use in the
Field.

 

4.6          Development Diligence.  If Ono fails to complete a development
event as set forth in the Development Plan (each, a “Development Plan Event”)
[*] (including the target dates set forth in the Initial Development Plan, to
the extent applicable), then Onyx has the right to terminate this Agreement in
accordance with Section 13.5 and Section 15.1; provided that, such [*] period,
and Onyx’s termination right related thereto, shall be tolled for the duration
of any Force Majeure event (as defined in Section 16.3, and including, for
clarity, unanticipated changes in regulations or Regulatory Authority’s order)
that prohibits Ono from timely completing a Development Plan Event.  For the
avoidance of doubt, “Development Plan Event” does not refer to [*] but instead
means a certain [*] as indicated in the Development Plan.

 

4.7          Multinational Clinical Studies.  Either Party may request that
sites in the Territory be included in a multinational clinical study.  Following
such request, the Parties shall discuss through the JDC, or a specific
Committee, the manner in which such request could be implemented and, in
particular, the clinical study protocols, clinical operations and Regulatory
Approvals necessary for such sites in the Territory.  If the Parties mutually
decide to conduct such multinational clinical study with sites in the Territory
(the part of such multinational clinical study involving sites in the Territory
shall be referred to as a “Territory Clinical Arm (Multinational Study)”), then
Ono shall be responsible for Development Costs for such Territory Clinical Arm
(Multinational Study), and Onyx shall be, subject to Section 4.4.1, responsible
for Development Costs for such multinational clinical study with respect to
Development Activities outside the Territory.  Ono’s involvement in such
Territory Clinical Arm (Multinational Study) shall include certain
implementation activities, including arranging clinical sites within the
Territory for such clinical trials, meeting with and recruiting key opinion
leaders in the Territory, interfacing with Regulatory Authorities in the
Territory and conducting other Development Activities reasonably requested by
Onyx and agreed to by both Parties.  In coordination with Ono, Onyx shall be
permitted to participate in all such Ono-conducted implementation activities and
Onyx may meet with investigative sites or personnel, key opinion leaders and
Regulatory Authorities when necessary to conduct investigations, gather
additional information, or complete any Regulatory Data pertinent to such
multinational clinical study.  For clarity, in the event that the Parties are
not able to decide whether to initiate such Territory Clinical Arm
(Multinational Study), then Onyx shall not include sites in the Territory for
such multinational clinical study.  However, once a Territory Clinical Arm
(Multinational Study) is initiated, it shall be [*] by the JDC; provided,
however, that each Party shall have final decision making authority pursuant to
Section 3.4.2.  Ono shall consult with Onyx prior to the taking of any action
that [*].

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 5
REGULATORY

 

5.1          Regulatory Data and Regulatory Materials.

 

5.1.1       Initial Transfer.  Onyx has provided, in electronic format, copies
of the Regulatory Materials and Regulatory Data in its possession that are
necessary for Ono to perform its obligations hereunder, including IND #s 71,057
and 105,912, clinical study protocols and reports, analytical methods and
pre-clinical data existing as of the 2010 Effective Date.

 

5.1.2       Regulatory Materials and Regulatory Data.  During the Term, each
Party shall provide to the other [*], within [*] ([*]) [*], copies of any
Regulatory Materials and Regulatory Data that it may generate or otherwise
acquire necessary or relevant for obtaining and maintaining Product Approval in
the Territory, including to address Product safety and CMC-related information. 
Each Party shall maintain logs of Regulatory Materials, Regulatory Data and
other correspondences with Regulatory Authority and provide the other Party with
such logs.  Upon request, each Party may have access to any correspondence with
any Regulatory Authority related to Compound or Product specified in such logs,
however, in practice, material documents and correspondence will be exchanged
within [*] of receipt.

 

5.1.3       Use of Data by Ono.  Ono may use the Regulatory Materials and
Regulatory Data provided by Onyx hereunder or generated by Ono hereunder, and
any other Licensed Technology (or New Licensed Know-How), only for the purposes
of (i) Developing Product in the Field in the Territory pursuant to this
Agreement, (ii) Manufacturing Product, (iii) Commercializing Product in the
Field in the Territory pursuant to this Agreement and (iv) obtaining and
maintaining Regulatory Approval for Product in the Field in the Territory
pursuant to this Agreement.

 

5.1.4       Use of Data by Onyx.  Onyx may use the Regulatory Materials and
Regulatory Data provided by Ono hereunder or generated by Onyx hereunder, and
any other Ono Know-How for the purposes of (i) conducting Manufacturing
Development Activities, Developing, Commercializing and Manufacturing Product
outside the Territory and (ii) obtaining and maintaining Regulatory Approval for
Product outside the Territory.

 

5.2          Regulatory Filings and Regulatory Approvals.

 

5.2.1       General Responsibilities; Ownership of Regulatory Approvals.  Ono
shall use Commercially Reasonable Efforts to obtain Regulatory Approval for
Product, including Ono-Requested Configurations and any other configurations
agreed in writing by both Parties to be Manufactured, in the Field in the
Territory on the timelines described in the Development Plan subject to timely
completion of Manufacturing Development Activities as reflected in the
respective Manufacturing Development Plan.  Subject to Section 5.2.5, Ono shall
be responsible for the preparation of all Regulatory Materials necessary or
desirable for obtaining and maintaining Regulatory Approvals in the Territory
(including in connection with patient information leaflets, and Packaging and
Labeling for Product in the Field in the Territory) and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

28

--------------------------------------------------------------------------------


 

Ono shall submit such Regulatory Materials, Regulatory Approvals and MAA’s, as
applicable, to the applicable Governmental Authorities in the Territory.  All
Regulatory Approvals for Product in the Territory (other than those related
solely to the Manufacture of Compound in the Territory, if any) shall be in the
name of Ono, and Ono shall own all right, title and interest in and to all such
Regulatory Approvals and all related Regulatory Materials.

 

5.2.2       Pricing Approvals.  Notwithstanding the provisions of Section 5.2.1,
to the extent that it is necessary to obtain Pricing Approval for sale of
Product in the Field in the Territory, Ono shall (to the extent permitted by
Laws) be solely responsible for (and shall use Commercially Reasonable Efforts
toward) obtaining and maintaining such Pricing Approvals in the Territory, in
its own name.  Without limiting the foregoing, Ono shall use Commercially
Reasonable Efforts to apply for Pricing Approvals in the Territory as soon as
reasonably possible following the receipt of Product Approval in the Territory. 
Ono shall keep Onyx informed of Ono’s [*] for [*], and the [*] it [*] in [*],
such Pricing Approvals in the Territory, including [*] of [*] or [*] with [*]
regarding such Pricing Approval.  To the extent permitted by Laws or the
applicable Regulatory Authority and subject to acceptance by Ono (such
acceptance not to be unreasonably withheld), Onyx shall be entitled to [*] with
respect to obtaining or maintaining Pricing Approvals for Product in the Field
in the Territory.

 

5.2.3       Cost of Regulatory Activities.  Subject to Section 4.4.3, all
Regulatory Costs incurred in connection with the preparation by or on behalf of
Ono of Regulatory Materials for, and obtaining of Product Approvals in the Field
in the Territory for Product shall be borne solely by Ono.  Ono shall be
responsible for all Regulatory Costs involved in the maintenance of all
Regulatory Approvals for Product in the Field in the Territory.

 

5.2.4       Reporting and Review.  Ono shall keep Onyx reasonably and regularly
informed in connection with the preparation of all Regulatory Materials,
Regulatory Authority review of Regulatory Materials, and Regulatory Approvals,
in each case with respect to Product for sale in the Field in the Territory. 
Ono shall provide Onyx, within [*] ([*]) [*], with copies of all notices,
questions, and requests for information in tangible form which it receives from
a Regulatory Authority with respect to Product for sale in the Field; provided,
however, that Ono shall have the right to redact any information to the extent
not related to Product.  To the extent permitted by Laws or the applicable
Regulatory Authority and subject to acceptance by Ono (such acceptance not to be
unreasonably withheld), Ono shall [*] any meetings (in-person, webconference,
teleconference or otherwise) with Regulatory Authorities with respect to
obtaining or maintaining Regulatory Approvals for Product in the Field in the
Territory, and Ono shall [*] any such meetings [*].  To the extent permitted by
Laws or the applicable Regulatory Authority and subject to acceptance by Onyx
(such acceptance not to be unreasonably withheld), Onyx shall [*] any meetings
(in-person, webconference, teleconference or otherwise) with Regulatory
Authorities with respect to obtaining or maintaining Regulatory Approvals for
Product in the Field outside the Territory, and Onyx shall [*] any such meetings
[*].

 

5.2.5       Notification and Consultation Prior to Regulatory Filings.  Ono
shall inform, and consult with, Onyx regarding its strategy for
pre-authorization activities (i.e., Regulatory Authority meetings and MAA
filing) and post-authorization activities, with respect to Regulatory Approvals
in the Territory for Product in the Field in the Territory prior to the filing

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

29

--------------------------------------------------------------------------------


 

thereof.  Without limitation of the foregoing, Ono shall provide Onyx at least
[*] ([*]) [*], to the extent possible, and in the event [*] ([*]) [*] is not
possible, then [*], to review all proposed Regulatory Materials for [*] and [*]
prior to [*], and Ono shall use good faith efforts to [*] any comments received
from Onyx.  Further, for clarity, in no event shall Ono be obligated to delay
filing Regulatory Materials as a result of Onyx’s unreasonable delay in
providing any comments (provided that Onyx shall be provided the [*] ([*]) [*]
review period or such shorter review period that is the maximum allowed by the
Regulatory Authority receiving the filing).  The materials to be provided to
Onyx pursuant to this Section 5.2.5 may be in Japanese, but Ono will use
Commercially Reasonable Efforts to provide Onyx with a summary, in English, of
such materials, to the extent practicable.

 

5.3          Communications.  Each Party shall cooperate with the other in
communicating with any Regulatory Authority having jurisdiction regarding
Product and Ono shall immediately notify Onyx in the event that Ono
communicates, or intends to communicate, either on its own initiative in
accordance with this Agreement or as a result of such a Regulatory Authority
initiating contact with Ono in connection therewith.  Notwithstanding the
foregoing, except as may be required by Laws, Ono shall not, with respect to
Product, communicate with (i) any Regulatory Authority having jurisdiction
outside of the Territory regarding Product or (ii) any Regulatory Authority with
respect to Product for use outside of the Field, in each case, unless explicitly
provided for in the Development Plan or requested or permitted in writing to do
so by Onyx, or unless so ordered by such Regulatory Authority, in which case Ono
shall immediately notify Onyx of such order and shall, to the extent permitted
by Laws, not take any further actions or communicate with such Regulatory
Authority further until Onyx has provided instruction as to how to proceed.  All
communications with Regulatory Authorities regarding Product in the Field in the
Territory shall be undertaken as provided in this Agreement.

 

5.4          No Other Regulatory Filings.  Except as otherwise expressly set
forth in Article 5, Ono (and its Affiliates) shall not file any Regulatory
Materials or Regulatory Approvals for Product or that are otherwise based on any
Licensed Technology, New Licensed Technology or any Joint Patents.

 

5.5          Rights of Reference.

 

5.5.1       Onyx shall use Commercially Reasonable Efforts to permit Ono (and
its designees) to access, and shall provide Ono (and its designees) with
sufficient rights to reference and use, in association with exercising Ono’s
rights and performing its obligations under this Agreement, Onyx’s Regulatory
Materials and Regulatory Approvals that are associated with the Compounds and/or
Product.  Onyx shall transmit (or use Commercially Reasonable Efforts to cause
the transmission of) all necessary and appropriate letters to applicable
Regulatory Authorities advising such applicable Regulatory Authorities of such
rights of reference and use.

 

5.5.2       Ono shall permit Onyx (and its designees) to access, and shall
provide Onyx (and its designees) with sufficient rights to reference and use in
association with exercising its rights and performing its obligations under this
Agreement, Ono’s Regulatory Materials and Regulatory Approvals that are
associated with the Compounds and/or Product.  Ono shall

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

30

--------------------------------------------------------------------------------


 

transmit all necessary and appropriate letters to applicable Regulatory
Authorities advising such applicable Regulatory Authorities of such rights of
reference and use.

 

5.6          Adverse Event Reporting; Safety Data Exchange and Medical
Inquiries.

 

5.6.1       Pharmacovigilance.  Ono, as the holder of Product Approvals in the
Field in the Territory, shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with Product in the Field in the Territory (whether or not Product
Approval has been achieved), in each case in accordance with Laws and this
Agreement (and Ono shall ensure that, in the Development and Commercialization
of Product, it will record, investigate, summarize, notify, report and review
all adverse events in accordance with Laws).  Onyx (or its designee) shall be
responsible for the collection, review, assessment, tracking and filing of
information related to adverse events associated with Product in the countries
outside of the Territory.  The safety units from each of the Parties (i) have
met and, with respect to the Development of Product, have entered into the 2011
Pharmacovigilance Agreement, (ii) on occasion of the US launch of Product in
July 2012, have agreed to revise in good faith the 2011 Pharmacovigilance
Agreement, and (iii) also shall review the 2011 Pharmacovigilance Agreement (as
amended) periodically as requested by each Party, or when each Party is required
to implement the changes or modifications required by a Regulatory Authority in
the respective territory.  The 2011 Pharmacovigilance Agreement (as amended)
shall ensure that adverse event and other safety information is exchanged
according to a schedule that will permit each Party (and its designees or,
solely with respect to Onyx, its sublicensees) to comply with Laws and
regulatory requirements in their respective markets.

 

5.6.2       Global Safety Database.  Onyx shall be responsible for maintaining
the global safety database for Product.  The written pharmacovigilance
agreement(s) prescribed by Section 5.6.1 shall ensure that adverse event and
other safety information is exchanged according to a schedule that will permit
Onyx (and each of its designees and sublicensees, as applicable) to comply with
Laws and regulatory requirements in their respective markets.  Onyx shall
provide Ono with reasonable access to safety data for the Product in the global
safety database without any compensation to Onyx.

 

5.6.3       Medical Inquiries for Product.  Following the 2010 Effective Date,
Ono, as the holder of Product Approval in the Field in the Territory, shall be
responsible for handling all medical questions or inquiries in the Territory,
including all Product Complaints, with regard to any Product sold by or on
behalf of Ono (or any of its Affiliates) (including setting up a call center in
connection therewith), in each case in accordance with Laws and this Agreement. 
Ono shall submit a copy of any standardized responses to medical inquiries prior
to use thereof for Onyx’s review and comment.  Onyx shall immediately forward
any and all medical questions or inquiries which it receives with respect to any
Product sold by or on behalf of Ono (or any of its Affiliates) in the Territory
to Ono in accordance with all Laws, and Ono shall immediately forward to Onyx
any and all medical questions or inquiries that it receives with respect to
Product (i) not sold by or on behalf of Ono (or any of its Affiliates) in the
Territory or (ii) outside of the Territory, in each case in accordance with all
Laws.  Notwithstanding the foregoing, Onyx shall be primarily responsible for
handling any Product Complaints related to the Manufacture of Product, and Ono
shall be responsible for referring all

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

31

--------------------------------------------------------------------------------


 

such Product Complaints to Onyx, within [*] ([*]) [*] of receipt or otherwise as
soon as practicable after its receipt (or such other timing as may be specified
in the pharmacovigilance agreement).  Further, Onyx shall submit a copy to Ono
of its standardized responses, and updated responses, to medical inquiries.

 

5.7          Regulatory Authority Communications Received by a Party.

 

5.7.1       General.  Each Party shall promptly inform the other of notification
of any action by, or notification or other information which it receives
(directly or indirectly) from, any Regulatory Authority whether inside the
Territory or outside of the Territory which (i) raises any material concerns
regarding the safety or efficacy of Product; (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
Product; (iii) is reasonably likely to lead to a recall, market withdrawal or
market notification with respect to Product whether inside the Territory or
outside of the Territory; or (iv) relates to expedited and periodic reports of
adverse events with respect to Product whether inside the Territory or outside
of the Territory, or Product Complaints, and which may have an adverse impact on
Regulatory Approval or the continued Commercialization of Product whether inside
the Territory or outside of the Territory.  Ono shall be solely responsible for
responding to any such communications relating to Product in the Field in the
Territory, and the Parties shall reasonably cooperate with and assist each other
in complying with regulatory obligations, including by Onyx providing to Ono
such information and documentation which is in Onyx’s possession as may be
necessary or reasonably helpful for Ono to prepare a response to an inquiry from
a Regulatory Authority in the Territory with respect to Product in the Field. 
Ono shall also promptly provide Onyx with a copy of all correspondence received
from a Regulatory Authority whether inside the Territory or outside of the
Territory specifically regarding the matters referred to above.  Onyx (or its
designee) shall be solely responsible for any communications relating to Product
outside of the Territory.

 

5.7.2       Disclosures.  In addition to its obligations under this Agreement,
each Party shall disclose to the other Party the following regulatory
information:

 

(a)           Regulatory Actions.  During the Term, each Party shall provide to
the other [*] all material information pertaining to actions taken by Regulatory
Authorities, whether inside the Territory or outside of the Territory, in
connection with Product, including any notice, audit notice, notice of
initiation by Regulatory Authorities of investigations, inspections, detentions,
seizures or injunctions concerning Product, whether inside the Territory or
outside of the Territory, notice of violation letter (i.e., an untitled letter),
warning letter, service of process or other inquiry; provided, however, that the
disclosing Party shall be entitled to redact those portions thereof to the
extent not related to Product.  Without limiting the generality of the
foregoing, the disclosing Party shall inform the other Party of (i) any urgent
and material issues raised by Regulatory Authorities (e.g., for-cause audits or
inspections, warning letters, detentions, seizures or injunctions) with respect
to Product within [*] and (ii) inspection, proposed regulatory actions,
investigations or requests for information or a meeting by any Regulatory
Authority, which do not fall into a event specified subsection (i) above, within
[*], whether inside the Territory or outside of the Territory.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

32

--------------------------------------------------------------------------------


 

(b)           Regulatory Non-compliance.  All information pertaining to notices
from Regulatory Authorities, whether inside the Territory or outside of the
Territory, of non-compliance with Laws in connection with Product, including
receipt of a warning letter or other notice of alleged non-compliance from any
Regulatory Authority relating to Product, whether inside the Territory or
outside of the Territory; provided, however, that the disclosing Party shall be
entitled to redact those portions thereof to the extent not related to Product.

 

5.8          Recall, Withdrawal, or Market Notification of Product.

 

5.8.1          Notification and Determination.  In the event that any
Governmental Authority threatens or initiates any action to remove Product from
the market in the Field in the Territory, or one Party otherwise determines that
a recall, withdrawal or market notification in the Field in the Territory is
necessary, the Party receiving notice thereof, or such determining Party, shall
notify the other Party of such communication, or such determination, thereof
immediately, but in no event later than [*] ([*]) [*], after receipt thereof or
such determination thereof.  Notwithstanding the foregoing, in all cases the
Parties will together determine whether to initiate any recall, withdrawal or
market notification of Product in the Field in the Territory, including the
scope of such recall or withdrawal (e.g., a full or partial recall, or a
temporary or permanent recall) or market notification by way of promptly
discussing in good faith the reasons therefor.  In the event of any such recall,
withdrawal or market notification, Ono, as the Manufacturer of Ono-Requested
Configurations (and [*] Configurations or Additional Onyx Configurations, if
applicable) and distributor of Product in the Territory, shall determine the
necessary actions to be taken, and shall implement such actions to conduct such
recall, withdrawal or market notification, with Onyx providing reasonable input
(which Ono shall in good faith consider and incorporate into any recall,
withdrawal or market notification strategy) and reasonable assistance.  Without
limiting the foregoing, Onyx shall have the right to propose that a Product
recall, withdrawal or market notification should be initiated by Ono, but Ono,
acting as the holder of Product Approval in the Field in the Territory, shall
make the final decision as to whether or not such a recall, withdrawal or market
notification in the Field in the Territory proposed by Onyx will be initiated. 
Ono shall at all times utilize a batch tracing system which will enable the
Parties to identify, on a prompt basis, customers within the Territory who have
been supplied with Product of any particular batch, and to recall such Product
from such customers as set forth in this Section 5.8.1.  In the event that any
Governmental Authority threatens or initiates any action to remove Product from
the market in the Field outside the Territory, or Onyx otherwise determines that
such recall or withdrawal is necessary or determines to recall or withdraw the
Product outside of the Territory, Onyx shall notify Ono of such communication or
such determination thereof by Onyx immediately, but in no event later than [*]
([*]) [*], after receipt thereof or such determination thereof by Onyx, and the
Parties shall promptly discuss whether to initiate any recall, withdrawal or
market notification of Product in the Field in the Territory (which would be
conducted in accordance with this Section 5.8.1).

 

5.8.2       Cost Allocation.  All direct costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to Product
shall be allocated between Onyx and Ono as follows:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

33

--------------------------------------------------------------------------------


 

(a)           With respect to Onyx supplied Bulk Product or API/Excipient for
Product in the Field in the Territory:

 

(i)            in the event, and to the extent, that the recall, withdrawal or
market notification arises as a result of (x) the Bulk Product or API/Excipient
supplied by Onyx or (y) any material breach of this Agreement by Onyx, then
except in each instance solely to the extent of Ono’s contributory
responsibility under Section 5.8.2(a)(ii), Onyx shall bear the costs and
expenses, including all internal and Out-of-Pocket Costs of Ono for implementing
the recall, withdrawal or market notification; and

 

(ii)           in the event, and to the extent, that the recall, withdrawal or
market notification arises out of (x) Manufacture or Packaging and Labeling of
Product by or on behalf of Ono or (y) any material breach of this Agreement by
Ono, then except in each instance solely to the extent of Onyx’s contributory
responsibility under Section 5.8.2(a)(i), Ono shall bear the costs and expenses
for implementing the recall, withdrawal or market notification; and

 

(iii)          in all other cases, all costs and expenses incurred by either
Party for implementing the recall, withdrawal or market notification shall be
borne [*].

 

(b)           With respect to Ono supplied Bulk Product for Product in the Field
outside the Territory:

 

(i)            in the event, and to the extent, that the recall, withdrawal or
market notification arises as a result of (x) the Bulk Product supplied by Ono
or (y) any material breach of this Agreement by Ono, then except in each
instance solely to the extent of Onyx’s contributory responsibility under
Section 5.8.2(b)(ii), Ono shall bear the costs and expenses, including all
internal and Out-of-Pocket Costs of Ono for implementing the recall, withdrawal
or market notification; and

 

(ii)           in the event, and to the extent, that the recall, withdrawal or
market notification arises out of (x) Manufacture or Packaging and Labeling of
Product by or on behalf of Onyx or (y) any material breach of this Agreement by
Onyx, then except in each instance solely to the extent of Ono’s contributory
responsibility under Section 5.8.2(b)(i), Onyx shall bear the costs and expenses
for implementing the recall, withdrawal or market notification; and

 

(iii)          in all other cases, all costs and expenses incurred [*] for
implementing the recall, withdrawal or market notification shall be borne [*].

 

ARTICLE 6
COMMERCIALIZATION

 

6.1          Commercialization in the Field in the Territory.  During the Term,
Ono shall be solely responsible for Commercializing Product in the Territory for
use in the Field.  Ono shall be responsible for one hundred percent (100%) of
the expenses (including Pre-Marketing

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

34

--------------------------------------------------------------------------------


 

and other Commercialization expenses) incurred in connection with the
Commercialization of Product in the Territory for use in the Field.

 

6.2          Ono’s Performance.

 

6.2.1       Specific Commercialization Obligations.  Without limiting the
generality of the provisions of Section 6.1, in connection with the
Commercialization of Product in the Territory for use in the Field by Ono
hereunder:

 

(a)           Ono shall (i) use Commercially Reasonable Efforts to Commercialize
Product for use in the Field in the Territory, (ii) maximize the commercial
potential for Product in the Field in the Territory, (iii) represent Product
accurately and fairly, (iv) Commercialize Product so as to reflect favorably on
Product and the good name, goodwill and reputation of Onyx and (v) act in good
faith to maximize the economic value of Product.

 

(b)           Ono shall not (i) disparage, defame, discredit, or negatively
comment to Third Parties in any way about or concerning the Compounds, Product
or Onyx (including Onyx’s activities, operations or other products) nor permit
its employees, officers or directors to do so, (ii) utilize deceptive,
misleading or unethical business practices, or (iii) take any action or inaction
that would reasonably be likely to prejudice the value of Product.

 

(c)           Ono shall be solely responsible for (i) receiving, accepting and
filling orders for Product in the Field in the Territory, (ii) handling all
returns of Product in the Field in the Territory, (iii) controlling invoicing,
order processing and collection of accounts receivable for the sales of Product
in the Field in the Territory, and (iv) distributing and managing inventory of
Product in the Field in the Territory.

 

(d)           Ono shall (i) launch initial Product and (ii) use Commercially
Reasonable Efforts to launch each subsequent Product (including different
configurations of Product), in each case, in the Territory within [*] ([*]) [*]
after all applicable Regulatory Approvals for Product have been obtained.  Ono
shall ensure that, once launched, each Product remains commercially available
throughout the Territory for the duration of the Royalty Term.

 

6.3          Commercialization Liaisons.  At a mutually agreed time following
the 2013 Effective Date (provided that neither Party will unreasonably withhold
or delay its agreement thereto), each Party shall designate an individual to
serve as the main point of contact for each Party to exchange information,
facilitate communication and coordinate the Parties’ activities under this
Agreement relating to Commercialization of Products (each, a “Commercialization
Liaison”), including, for clarity, both in and outside of the Territory.  For
clarity, from time-to-time, the Commercialization Liaisons shall have the right
to request additional information and updates regarding the other Party’s
Commercialization activities.

 

6.4          Reports.  For the [*] period after the First Commercial Sale (and
thereafter for each [*] period following the [*] for Product in each [*]), Ono
shall update Onyx, through the Commercialization Liaisons, within [*] after the
end of each Ono Fiscal Year regarding its significant Commercialization
activities involving Product.  In addition, Ono shall provide

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

35

--------------------------------------------------------------------------------


 

written [*] updates to Onyx, [*], with the content and form thereof being at
Ono’s discretion provided that such content reasonably addresses any specific
requests from Onyx, summarizing its Commercialization activities during the
previous [*], for the [*] following [*].

 

6.5          Joint Marketing Meetings.  From time to time, each Party’s
Commercialization Liaison shall have the right to request that the Parties hold
a joint marketing meeting (a “Joint Marketing Meeting” or “JMM”), which may be
attended by any senior representatives of the Parties with responsibility for
Commercializing Product.  JMM shall be held in person or via video- or tele-
conference, as the Parties may agree.  All decisions of the JMM shall be made by
unanimous vote or written consent, with Ono and Onyx each having collectively,
among its respective members, one (1) vote in all decisions.  If the attendees
of the JMM cannot reach consensus, then Ono shall have the final decision making
authority; provided that, Onyx shall have decision making authority with respect
to the following matters:  (i) [*], (ii) [*] and description as compared to
competitor products (including Competitive Products), or (iii) public
disclosures of data by Onyx outside of the Territory.

 

The JMM shall be responsible for, as appropriate, discussing and overseeing:

 

6.5.1       the [*] for Commercializing Product in the Field in the Territory,
including [*];

 

6.5.2       the Commercialization of Product in the Field in the Territory in
the broader context of Onyx’s Global Branding Strategy;

 

6.5.3       any configuration of Product with a different strength per unit and
new formulation; and

 

6.5.4       such other matters as the Parties may agree to discuss with respect
to the Commercialization of Product in the Field in the Territory.

 

Without limitation of the foregoing, at a date mutually agreed by the Parties
during each Ono Fiscal Year, for the [*] period after [*], Ono shall present to
the JMM a commercialization plan for the following [*] (the “Commercialization
Plan”).  From time to time during a given [*], Ono shall update the JMM
regarding its Commercialization activities, including, to the extent applicable,
such activities’ alignment with [*], and the Parties shall discuss such
activities and, to the extent applicable, [*] generally.

 

6.6          Commercialization Compliance.  Ono shall, in Commercializing
Product in the Territory, comply with all Laws, including MHLW requirements, and
all applicable Regulatory Approvals for Product, to the extent that those are
applicable in the Territory.

 

6.7          Promotional Materials.

 

6.7.1       Creation of Promotional Materials.  Ono will create and develop
Promotional Materials for the Territory in accordance with the Regulatory
Approvals and Laws, and shall provide samples thereof to Onyx for its review and
comment (and Ono shall consider any such comments in good faith) prior to
distributing such Promotional Materials.  For clarity,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

36

--------------------------------------------------------------------------------


 

such samples need only be submitted for each different type of Promotional
Material, as opposed to each item of Promotional Material needing to be
submitted.  To the extent Ono includes any Onyx (or Onyx Affiliate) trademarks
in the Promotional Materials, Ono shall comply with Onyx’s (or Onyx’s
Affiliate’s) then-current guidelines for trademark usage.

 

6.7.2       Supply of Onyx Promotional Materials.  Onyx shall provide Ono with
copies of core written, printed, video or graphic advertising, promotional,
educational and communication materials (other than Product labels and package
inserts) created, developed and/or used in the US, Germany, UK, France, Italy
and Spain by Onyx or its Affiliates, and its licensees (provided that, with
respect to licensees, such provision of materials shall be subject to Onyx’s use
of Commercially Reasonable Efforts to obtain such rights) in Commercializing
Product outside of the Territory in the Field to support Ono’s Commercialization
activities in the Territory, including materials relating to marketing
strategies for Product outside the Territory in the Field pursued by Onyx or its
Affiliates and its licensees and examples of core promotional materials used by
Onyx or its Affiliates and its licensees in Commercializing Product outside of
the Territory in the Field (“Onyx Promotional Materials”), promptly after such
information becomes available during the Term upon Ono’s written request, and
Onyx shall share with Ono a list of Onyx Promotional Materials, which list shall
be updated by Onyx and provided by Onyx to Ono from time to time.  Ono may use
such information contained in Onyx Promotional Materials for preparation of
Promotional Materials for use by Ono, or its Affiliate in connection with the
Commercialization of the Product in the Field in the Territory and for no other
purpose.

 

6.7.3       Inclusion of Logos on Packaging and Promotional Materials.  To the
extent permitted or required by Laws and subject to obtaining necessary
Regulatory Approvals, with respect to Product to be sold by or on behalf of Ono
(or any of its Affiliates) in the Territory, the Onyx housemark (or Onyx’s
designee’s housemark) and the Ono housemark shall be on all package inserts
utilized by Ono if practicable and appropriate in the Territory.  Onyx hereby
grants to Ono a non-exclusive, royalty-free right and license during the Term to
utilize the Onyx housemark (including all trademarks, names and logos) in order
to perform the Commercialization activities required to be performed by Ono
hereunder in accordance with the terms of this Agreement.  Ono hereby grants to
Onyx (and its designees) a non-exclusive, royalty free right and license during
the Term to utilize the Ono housemark (including all trademarks, names and
logos) in order to perform the Manufacturing, Manufacturing Development
Activities and other activities to be performed by or on behalf of Onyx under
the terms of this Agreement.  Each Party shall only use the housemark of the
other Party with the necessary trademark designations, and each Party shall use
the other Party’s housemarks in a manner that does not derogate from such
Party’s rights in its trademarks, names and logos.  Each Party shall submit
representative samples of its use of the other Party’s housemark for review by
the other Party, in each instance prior to its use hereunder.  Neither Party
will take any action that will interfere with or diminish the other Party’s
rights in its respective trademarks, names and logos, and if a Party reasonably
believes that the use of its trademarks, names and logos by the other Party
hereunder is interfering with or diminishing its rights, such Party shall notify
the other Party thereof in writing and such other Party shall promptly cease use
of such trademarks, names or logos in such manner.  Each Party agrees that all
use of the other Party’s trademarks, names and logos will inure to the benefit
of such other Party, including all goodwill in connection therewith.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

37

--------------------------------------------------------------------------------


 

6.7.4       Ono Ownership of Promotional Materials.  During the Term, Ono shall
own all right, title and interest in and to any Promotional Materials created by
Ono hereunder relating to Product in the Field in the Territory including
copyrights, but excluding trademarks (including Product Trademark), names, logos
and other marks owned by or on behalf of Onyx or its Affiliates.

 

6.7.5       Use of Promotional Materials Exclusively for Product.  The
Promotional Materials, and any aspects of those uniquely tied to Product, shall
be used by Ono exclusively in connection with the Commercialization of Product
in the Field in the Territory in accordance with the terms of this Agreement,
and Ono shall not use, or allow any other Person to use, any such Promotional
Materials except in accordance with this Agreement.

 

6.8          Training.  Ono shall be solely responsible for training, and all
costs associated with such training, its Sales Representatives and Medical
Science Liaisons using Commercially Reasonable Efforts and in all cases in
accordance with Laws, including timely reporting of any adverse events with
respect to Product.  To the extent that Onyx prepares, in its sole discretion,
any training materials with respect to the Commercialization of Product in the
Field outside of the Territory for the purpose of training Onyx’s own employees,
Onyx shall provide Ono with copies of such training materials.

 

6.9          Product Trademarks and Product Trade Dress; Ono Trademarks and Ono
Trade Dress.

 

6.9.1       Trademark.  Ono shall use Commercially Reasonable Efforts to select
the same trademark (and logo) and the same trade dress as Onyx is using for the
Product outside of the Territory (the “Product Trademark” and the “Product Trade
Dress”, respectively) in order for Ono to Commercialize the Product in the Field
in the Territory.  Notwithstanding the foregoing, in the event that Ono believes
that the use or registration of Product Trademark or the use of Product Trade
Dress in the Territory would be inappropriate due to linguistic or cultural
particularities or against the Laws of the Territory or by instruction of
Regulatory Authority in the Territory, or in conflict with any Third Party’s
intellectual property rights in the Territory, based on a review of market
research, regulatory research, legal searches, investigation results, and any
other relevant information that may have been collected by either Party that is
relevant to the clearance for use and registration of a trademark or for use and
registration of a trade dress, Ono shall present such concern to Onyx, and Ono
may select an alternative trademark and trade dress (the “Ono Trademark” and the
“Ono Trade Dress”) after due consultation with Onyx for use and registration in
the Territory; provided that, for clarity, Ono shall have no obligation to check
the registrability of such Ono Trademark or Ono Trade Dress outside of the
Territory.  Ono shall bear all costs relating to the creation, legal clearance,
filing, registration, and maintenance of any Ono Trademark and Ono Trade Dress
and shall own and employ any such Ono Trademarks or Ono Trade Dress in the
Territory.  Onyx will have the right to file, register, maintain, and use any
Ono Trademark and Ono Trade Dress, at Onyx’s cost, outside the Territory, and
Ono will have no obligation to investigate the registrability of the Ono
Trademark and/or Ono Trade Dress outside the Territory.  For purposes of this
Agreement and as between the Parties, Onyx shall be the owner of the Ono
Trademarks and Ono Trade Dress outside of the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

38

--------------------------------------------------------------------------------


 

Territory.  For clarity, the Parties acknowledge and agree that it is their
mutual intention that Ono Commercialize Product in the Territory under the
Product Trademark and Product Trade Dress.

 

6.9.2       Use and Ownership of Product Trademarks and Product Trade Dress. 
All uses of Product Trademark and Product Trade Dress by Ono (and its
Affiliates) to identify and/or in connection with the Commercialization of
Product in the Field in the Territory shall be in accordance with Regulatory
Approvals and all Laws, and shall be in accordance with Onyx’s quality control
guidelines for the Product Trademarks and the Product Trade Dress, as may be
amended from time to time.  Ono (and its Affiliates) shall only use Product
Trademark and Product Trade Dress pursuant to the terms of this Agreement to
identify and in connection with the Commercialization of Product in the
Territory for use in the Field, and Ono shall not (and shall cause its
Affiliates not to) use such Product Trademark or Product Trade Dress to identify
or in connection with the marketing of any other products.  Onyx shall own and
retain all rights to the Product Trademark and the Product Trade Dress (in each
case, together with all goodwill associated therewith throughout the Territory),
and Ono shall assign (and shall cause its Affiliates to assign), and hereby does
assign to Onyx, all of its right, title and interest in and to such Product
Trademark and Product Trade Dress, if any.  Onyx shall also own rights to any
Internet domain names incorporating Product Trademark or any variation or part
of such trademark as its URL address or any part of such address; and Ono shall
not establish any Internet domain name or URL incorporating such Product
Trademark without the prior written consent of Onyx; provided that Ono shall be
responsible for [*] with respect to such Internet domain names or URLs to the
extent that Onyx modifies or prepares any applicable website or website content
to facilitate Ono’s Commercialization of Product in the Territory.  The Parties
hereby agree and acknowledge that nothing contained herein shall limit Onyx’s
right to use Product Trademark or Product Trade Dress outside of the Territory. 
For clarity, in the event that pursuant to Section 6.9.1, Ono registers any Ono
Trademark or uses Ono Trade Dress in the Territory, the provision of this
Agreement with respect to Product Trademark and Product Trade Dress shall not
apply and Ono will not register any Ono Trade Mark or use Ono Trade Dress
outside the Territory.

 

6.9.3       Maintenance of Product Trademark.  During the Term, Ono will use
Commercially Reasonable Efforts to establish, maintain and enforce Product
Trademark in the Territory and will bear all costs and expenses relating
thereto, including with respect to Ono Trademarks and Ono Trade Dress.

 

6.9.4       Infringement of Product Trademark or Ono Trademark.  In the event
that either Party becomes aware of any infringement of Product Trademark or Ono
Trademark by a Third Party in the Territory, such Party shall promptly notify
the other Party and the Parties shall consult with each other in good faith with
respect thereto.  Ono shall, at its sole discretion, have the first right to
determine how to proceed with respect to such infringement, including by the
institution of legal proceedings against such Third Party, in which case all
costs and awards relating to such legal proceedings will be borne exclusively by
Ono.  If requested to do so, Onyx shall reasonably cooperate with any and all
action initiated by Ono, including by joining legal proceedings as a party at
Ono’s expense.  If Ono elects not to take action or initiate legal proceedings
against an instance of infringement to Product Trademark or Ono Trademark in the
Territory, Onyx shall have the right at its own and sole discretion to take
action or initiate

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

39

--------------------------------------------------------------------------------


 

legal proceedings against such instance of infringement to Product Trademark or
Ono Trademark in the Territory, in which case all costs and awards relating to
such legal proceeding will be borne exclusively by Onyx.  If requested to do so,
Onyx shall reasonably cooperate with any and all action initiated by Ono in
connection therewith, including, by joining legal proceedings as a party at
Onyx’s expense.

 

6.9.5       Trademark Acknowledgments.  Each Party acknowledges the sole
ownership by the other Party and validity of all trademarks, trade dress, logos
and slogans owned by the other Party and used or intended to be used in
connection with the Commercialization of Product for the Field in the
Territory.  Each Party agrees that it will not at any time during or after the
Term assert or claim any interest in, or do anything which may adversely affect
the validity or enforceability of, any copyright, trademark, trade dress, logo
or slogan owned by the other Party and used or intended to be used on or in
connection with the marketing or sale of Product.  Neither Party will register,
seek to register or cause to be registered any copyrights, trademarks, trade
dress, logos or slogans owned by the other Party and used or intended to be used
on or in connection with the marketing or sale of Product or any variation
thereof, under any Laws providing for registration of copyrights, trademarks,
service marks, trade names or fictitious names (including as an Internet domain
name) or similar Laws, without the other Party’s prior written consent (in its
sole discretion).

 

6.10        Global Branding Strategy.  Onyx shall have the right, from time to
time during the Term, to implement (and thereafter modify and update) a global
branding strategy, including global messaging, for Product for use in the Field
throughout the world (the “Global Branding Strategy”).  To the extent Onyx
determines to utilize such Global Branding Strategy, Ono shall use Commercially
Reasonable Efforts to adhere to the Global Branding Strategy in its
Commercialization of Product, including with respect to any Promotional
Materials; provided, that, in the event that Ono believes that the application
of the Global Branding Strategy in the Territory would be inappropriate because
of linguistic or cultural particularities, because it is against the Laws of the
Territory or because Ono reasonably determines it would be inconsistent with
Ono’s obligation to use Commercially Reasonable Efforts to Commercialize Product
in the Territory, Ono shall present such concern to Onyx, and the Parties shall
discuss whether appropriate revisions to the Global Branding Strategy may make
it appropriate for use in the Territory.  Nothing in this Section 6.10 shall be
construed to derogate from Ono’s ultimate right and responsibility to use
Commercially Reasonable Efforts to Commercialize Product in the Territory in
accordance with the terms and conditions of this Agreement.

 

ARTICLE 7
SUPPLY AND MANUFACTURING DEVELOPMENT ACTIVITIES

 

7.1          General.  Onyx will use Commercially Reasonable Efforts to
Manufacture (or have Manufactured) and supply reasonable quantities of
API/Excipient and Bulk Product (to the extent the Parties agree that Onyx shall
supply such Bulk Product) for clinical and/or Commercial use in the Field in the
Territory, in each case in accordance with the terms of this Agreement, the
Carfilzomib Supply Agreements, the Oprozomib Supply Agreements described in
Section 7.5 and the Quality Agreements.  As between Ono and Onyx, Ono is
responsible for

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

40

--------------------------------------------------------------------------------


 

Manufacturing (or having Manufactured) the Carfilzomib Product, from the
API/Excipient supplied by Onyx, for clinical (if applicable) and Commercial use
in the Field in the Territory, in each case in accordance with the terms of this
Agreement, the applicable Technical Transfer and Manufacturing Development
Agreement or Manufacturing Assistance Agreement, the Carfilzomib Supply
Agreements in Section 7.5 and the Quality Agreements.  Both Parties agree that
the initial Ono-Requested Configurations shall be in [*] strength per unit.  For
clarity, Ono shall not be permitted to Manufacture Oprozomib Compound or Bulk
Product and no license is hereby granted by Onyx to Ono with respect to
Manufacturing of Oprozomib Compound or Bulk Product.

 

7.2          Manufacturing Development Activities and Technical Transfer and
Manufacturing Development Agreement.

 

7.2.1       Manufacturing Development Related Activities.

 

(a)           The Parties hereby agree and acknowledge that Onyx shall be solely
responsible for performing all Manufacturing Development Activities and that
neither Ono nor any other Third Party is permitted to conduct any Manufacturing
Development Activities, except as expressly set forth in this Agreement or in
the applicable Technical Transfer and Manufacturing Development Agreement. 
Notwithstanding the preceding sentence, Ono agrees to support Manufacturing
Development Activities for Ono-Requested Configurations through the applicable
Technical Transfer and Manufacturing Development Agreement for each such
Ono-Requested Configuration (or Additional Onyx Configuration, if applicable),
and as further described in the Manufacturing Development Plan attached to such
Technical Transfer and Manufacturing Development Agreement.  The Parties shall
reasonably endeavor to enter into the Technical Transfer and Manufacturing
Development Agreement for [*] Configurations concurrently with the execution of
this Agreement.  To the extent the Parties determine, in accordance with this
Agreement, to conduct Manufacturing Development Activities, Manufacture and/or
Commercialize further Carfilzomib Product configurations (in addition to [*]
Configurations), the Parties shall enter into an additional Technical Transfer
and Manufacturing Development Agreement for each such configuration, in form and
substance substantially identical (taking into account the Product
Specifications and other changes that may be required with respect to
Manufacturing Development and the Manufacturing processes in respect of such
additional configuration) to the Technical Transfer and Manufacturing
Development Agreement for [*] Configurations.

 

(b)           Ono may request that Onyx (or an Onyx designee) conduct
Manufacturing Development Activities related to Ono-Requested Configurations (in
addition to the [*] Configurations) by providing [*] prior written notice to
Onyx, provided, however, such written notice shall be delivered after completion
of discussion about such Ono-Requested Configurations at JMM.  [*] after
delivery of such written notice, Onyx shall use Commercially Reasonable Efforts
to conduct Manufacturing Development Activities related to such Ono-Requested
Configurations.  To be clear, prior to Ono Manufacturing Carfilzomib Bulk
Product, with respect to each individual configuration (including any
Ono-Requested Configuration or Additional Onyx Configuration), Ono and Onyx
shall have entered into a Technical Transfer and Manufacturing Development
Agreement with respect to such configuration or a Manufacturing

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

41

--------------------------------------------------------------------------------


 

Assistance Agreement for [*] Configurations, and Onyx and Ono shall have
completed a Manufacturing process transfer with respect to each such
configuration.

 

(c)           With regard to [*] Configurations, the Parties acknowledge and
agree that in accordance with Section 7.5.3(b) below, Onyx has already provided
Ono with the Licensed Know-How and Onyx Manufacturing Know-How necessary to
enable Ono to establish a separate supply source of the [*] Bulk Product (as
defined below).  If Ono requests that Ono be granted the right to Manufacture
[*] Bulk Product, the Parties shall first enter into a Manufacturing assistance
agreement (“Manufacturing Assistance Agreement”) under which Onyx shall provide
Ono with assistance to establish the Manufacturing process with respect to such
[*] Configuration at Ono’s facility, including providing New Licensed
Technology, additional Manufacturing-related documents and technical
assistance.  Ono agrees to compensate Onyx for all reasonable costs associated
with such assistance for [*] Configuration Manufacturing.

 

7.2.2       Technical Transfer and Manufacturing Development Agreement;
Manufacturing Development Plan.  In connection with the Parties’ entry into each
applicable Technical Transfer and Manufacturing Development Agreement, the
Parties shall also develop a comprehensive Manufacturing Development plan (the
“Manufacturing Development Plan”).  The Technical Transfer and Manufacturing
Development Agreement and Manufacturing Development Plan shall include, among
other things, the following:

 

(a)           material elements of Ono’s plans for establishing a Manufacturing
base for the approved Carfilzomib Product and the milestones associated
therewith;

 

(b)           the right of Onyx to conduct due diligence visits at any Ono
Manufacturing facilities where technical transfer or Manufacturing will be
conducted or the right of Ono to conduct due diligence visits, accompanied at
all times by Onyx at such due diligence visits, at any facility where Onyx is
conducting Manufacturing Development Activities for the purpose of facilitating
a technical transfer, in connection with Ono’s Manufacturing of approved
Product;

 

(c)           provide Ono, upon satisfaction of all conditions under the
applicable Technical Transfer and Manufacturing Development Agreement, with any
required Licensed Know-How, including Onyx Manufacturing Technology (including
technical documentation developed under the Technical Transfer and Manufacturing
Development Agreement) and contractual support (i.e., support with respect to
Third Party contracting and analytical testing) subject to receipt of any
necessary Third Party consents with respect thereto), necessary for Ono to
Manufacture the applicable Carfilzomib Bulk Product for use in the Field,
subject to Ono’s ongoing obligation to obtain its API/Excipient supply
exclusively through Onyx as described herein.

 

7.2.3       Costs and Ownership and Use of Data.  [*] responsible for [*]
Manufacturing Development Costs incurred with respect to [*] Manufacturing
Development Activities (including by [*] pursuant to the Technical Transfer and
Manufacturing Development Agreement for [*] Configurations, and any other
applicable Technical Transfer and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

42

--------------------------------------------------------------------------------


 

Manufacturing Development Agreement or Manufacturing Assistance Agreement), and,
notwithstanding anything contained herein to the contrary, [*] all data or
results related thereto; provided, however, that, [*] responsible for [*] costs
and expenses incurred with respect to [*] Manufacturing Development Activities
of [*] (except that with respect to any [*] or [*] and [*] by [*], [*] for any
Manufacturing process transfer costs related thereto under a Technical Transfer
and Manufacturing Development Agreement [*] or Manufacturing Assistance
Agreement, which shall be entered into between the Parties prior to such
Manufacturing process transfer), and [*] all data or results related thereto. 
Ono shall be entitled to use all data and results related to Manufacturing
Development Activities of Additional Onyx Configurations for Development,
Manufacturing and Commercialization of Product in the Field in the Territory
[*], and Onyx shall be entitled to use all data and results related to
Ono-Requested Manufacturing Development Activities for development,
Manufacturing and Commercialization of Product outside the Territory [*].

 

7.3          Product Specifications and Records, Reports and Information.

 

7.3.1       Product Specifications.  Onyx has sole responsibility for
Manufacturing Development of Bulk Product and setting Product Specifications. 
Ono has no right to change Product Specifications without in each instance the
express prior written consent of Onyx.  Ono shall be prohibited from
implementing any Manufacturing changes or other modifications that could
potentially affect strength, purity, potency, safety, or efficacy of, the
Carfilzomib Product without in each instance the prior written consent of Onyx
(which will not be unreasonably withheld) by Onyx taking into account (a) Onyx’s
role in ensuring and maintaining consistent global standards for the Carfilzomib
Product, and (b) any regulatory requirements necessary for Regulatory Approval
in the Territory.  Further, Ono shall implement any Onyx-proposed modifications
or changes to the Product Specifications consistent with Onyx’s obligation to
maintain consistent global standards for the Bulk Product, to the extent such
Onyx-proposed modifications or changes comply with any Laws and Regulatory
Authority requirements in the Territory.

 

7.3.2       Records, Reports and Information.

 

(a)           General.  Ono and Onyx shall maintain current and accurate records
of all work conducted by it under the Carfilzomib Supply Agreements, Oprozomib
Supply Agreements, Quality Agreements, the Technical Transfer and Manufacturing
Development Agreement(s) and Manufacturing Development Plan(s) and Manufacturing
Assistance Agreement and all data and other information resulting from such work
(which records shall include, as applicable, [*] (e.g., [*] in connection with
any Manufacturing Development Activities and/or activities related to
Manufacture of Product, and Compound in the case of Onyx, for the Field of use
in the Territory)).  Such records shall properly reflect [*] in the performance
of the Manufacturing activities and the Manufacturing Development Activities in
sufficient detail and in good scientific manner appropriate for [*].  Each Party
shall, to the extent applicable and practicable, be given an adequate
opportunity, in any event not less than [*], to comment on the drafts of reports
resulting from the other Party’s activities conducted under the applicable
Technical Transfer and Manufacturing Development Agreement or Manufacturing
Assistance Agreement and corresponding Manufacturing Development Plan;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

43

--------------------------------------------------------------------------------


 

provided that, each Party will incorporate (or otherwise appropriately and
adequately address) any comments received from the other Party to the extent
that a failure to so incorporate (or otherwise appropriately and adequately
address) any such comments could have an adverse effect on the Product or
Compound.

 

(b)           Status Updates in the Territory.  Ono and Onyx shall provide the
Manufacturing Advisory Committee (as defined below) with reports detailing its
respective Manufacturing activities, manufacturing activities for Compound and
Manufacturing Development Activities and the results thereof at least [*] prior
to any Manufacturing Advisory Committee meeting and with the same frequency as
Manufacturing Advisory Committee meetings.

 

(c)           Access to Records.  Each Party shall have the right, not more than
[*] unless for cause, to review all records set forth in
Section 7.3.2(a) maintained by the other Party at reasonable times, upon prior
written request.

 

7.4          Manufacturing Compliance and Decision-Making.

 

7.4.1       Manufacturing Compliance.  The Parties shall manufacture
API/Excipient, Bulk Product or Product, as applicable, in accordance with sound
and ethical business and scientific practices, and in compliance with all Laws,
Product Specifications and GMPs.  In addition, the Parties shall not use in any
capacity, in connection with its manufacturing of API/Excipient, Bulk Product or
Product, as applicable, hereunder, any Person who has been debarred pursuant to
Section 306 of the FD&C Act (or similar Laws outside of the U.S.), or who is the
subject of a conviction described in such section, and a Party shall inform the
other Party in writing immediately if it or any Person who is performing
services for a Party hereunder is debarred or is the subject of a conviction
described in Section 306 (or similar Laws outside of the U.S.), or if any
action, suit, claim, investigation or legal administrative proceeding is pending
or, to a Party’s knowledge, is threatened, relating to the debarment of a Party
or any Person used in any capacity by a Party in connection with its
Manufacturing of Product hereunder.

 

7.4.2       Both Parties agree to establish, within [*] days after 2013
Effective Date, a manufacturing advisory committee (“Manufacturing Advisory
Committee” or “MAC”). The MAC shall perform the following functions:

 

7.4.2.1.   [*] and [*] the Product Specifications, API/Excipient, formulation
and specifications related to the Manufacture of Carfilzomib Product;

 

7.4.2.2.   [*] and [*] the Manufacturing Development of Carfilzomib Product and
all Manufacturing Development Activities and corresponding Manufacturing
Development Plans, including the quality related aspects, for any Ono-Requested
Configurations (or [*] Configurations or Additional Onyx Configurations if Ono
Manufactures such configurations);

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

44

--------------------------------------------------------------------------------


 

7.4.2.3.   [*] and [*] the Packaging and Labeling, of Carfilzomib Product for
use in the Field in the Territory;

 

7.4.2.4    Encourage and facilitate discussions between the Parties regarding
the progress and results (whether preliminary or final) of the Parties’
respective Manufacturing activities, and future plans and activities for
Manufacturing Development, in their respective territories (for Ono in the
Territory and for Onyx, outside the Territory); and

 

7.4.2.5    Provide status updates on Manufacturing and Manufacturing Development
Activities to the JDC on an as needed basis.

 

7.4.3       Manufacturing Advisory Committee Membership and Decision-Making. 
The MAC shall have equal numbers of designees from the Parties and shall meet on
an as-needed basis.  In addition to the responsibilities set forth in
Section 7.4.2, the MAC shall make [*] with respect to formulation or
specifications for API/Excipient, manufacturing activities for Carfilzomib
Compound, Manufacturing activities and Manufacturing Development Activities
(collectively the “MAC Related Activities”).  If any disputes or concerns arise
regarding MAC Related Activities or any proposed changes in respect thereof, the
Parties shall endeavor in good faith to resolve such dispute or address such
concerns through the MAC.  To the extent the Parties are unable to mutually
agree on any MAC Related Activities issue as may be raised through discussions
at the MAC, then Onyx, in ensuring the maintenance of consistent global
standards for the applicable Product, shall have the final decision making
authority with respect to MAC Related Activities.  The Parties agree that Onyx,
in making final decisions related to MAC Related Activities, shall (a) consider
the Development of, and the Regulatory Approval process for, or the
Commercialization of, the Carfilzomib Product in the Territory [*], and (b) not
make any decisions which do not comply with any Laws or Regulatory Authority
requirements.

 

7.5          Carfilzomib Supply Agreements.

 

7.5.1       Clinical Trial Supply.  The Parties executed a clinical supply
agreement on May 19, 2011 (the “Carfilzomib Development Supply Agreement”) to
provide for Ono’s requirements for Carfilzomib Bulk Product of [*] strength per
unit (the “[*] Bulk Product”).  As necessary, the Parties will negotiate in good
faith to execute an amendment to the Carfilzomib Development Supply Agreement to
provide for Ono’s requirements for Additional Onyx Bulk Products and/or
API/Excipient (as defined below) in order for Ono to Manufacture Ono-Requested
Configurations, if necessary.

 

7.5.2       Commercial Supply.  Ono shall have an option to purchase [*] Bulk
Product from Onyx, at Ono’s reasonable discretion, for Commercial use in the
Field in the Territory (“Ono’s Option”).  Ono’s Option shall extend until [*]. 
If, however, Ono has not exercised its option by such date and thereafter in the
event of a Force Majuere (as set forth in Section 16.3 below), Ono should become
aware that it will be unable to Manufacture Carfilzomib Product from the
API/Excipient supplied by Onyx and continuously supply Carfilzomib Product in
the Territory, Ono shall immediately notify Onyx in writing, and the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

45

--------------------------------------------------------------------------------


 

Parties shall negotiate in good faith to execute a supply agreement for the [*]
Bulk Product to be provided by Onyx to Ono.  Notwithstanding the foregoing, the
Parties will negotiate in good faith to execute a commercial supply agreement to
provide for Ono’s: (i) Manufacturing supply requirements of Carfilzomib Compound
[*] (together “API/Excipient”) for Ono’s requirements for Ono-Requested
Configurations (and [*] Configurations and Additional Onyx Configurations if
applicable), and (ii) Commercialization requirements for the [*] Bulk Product
(collectively in respect of (i) and (ii), the “Carfilzomib Commercial Supply
Agreement”), on or before [*].  The Carfilzomib Development Supply Agreement and
Carfilzomib Commercial Supply Agreement (collectively, the “Carfilzomib Supply
Agreements”), may be amended from time to time on mutual agreement, and will
govern the terms under which Ono will obtain its supply requirements of the [*]
Bulk Product (if Ono’s Option is exercised) or any Additional
Onyx Configurations, and its supply requirements of the API/Excipient for
Manufacturing Ono-Requested Configurations ([*] Configurations and Additional
Onyx Configurations, if applicable).  Upon Onyx’s request, the Parties will also
discuss the possibility of Ono providing for Onyx’s Commercialization
requirements for Ono-Requested Bulk Product and, if possible, negotiate in good
faith to execute a commercial supply agreement (the “Onyx Commercial Supply
Agreement for Ono-Requested Configurations”); provided, however, the Parties
acknowledge and agree that Ono is not obligated to establish manufacturing
facilities to fulfill all of Onyx’s Commercialization requirements for
Ono-Requested Configurations.  The Parties may mutually determine that the terms
of the Carfilzomib Commercial Supply Agreement and the Onyx Commercial Supply
Agreement for Ono-Requested Configurations may be combined in one
(1) agreement.  The Carfilzomib Commercial Supply Agreement and the Onyx
Commercial Supply Agreement for Ono-Requested Configurations shall also [*]. 
Under all circumstances, the Parties acknowledge and agree that any Carfilzomib
Bulk Product Manufactured by or on behalf of Onyx shall be delivered to Ono by
Onyx in vials or other containers and that such vials or other containers shall
meet the Product Specifications and be Manufactured in accordance with GMP.  The
Parties agree that should Onyx provide to Ono Carfilzomib Bulk Product which
(i) meets the Product Specifications, (ii) and was Manufactured in accordance
with GMP and (iii) meets the inspection release criteria in the United States
and Europe, to the extent applicable, [*] Carfilzomib Bulk Product solely on the
basis that such vials or containers fail to meet [*].  Further, Ono agrees that
it shall [*] for the Territory, other than the Regulatory Authority requirements
in the Territory, for Carfilzomib Bulk Product supplied by Onyx under a
Carfilzomib Supply Agreement.

 

7.5.3       The Parties acknowledge and agree that the Carfilzomib Supply
Agreements and the Onyx Commercial Supply Agreement for Ono-Requested
Configurations will each contain, as appropriate, the following terms and
conditions, in addition to such other terms and conditions as are standard for
the industry for such agreements and as the Parties may otherwise agree:

 

(a)           A requirement that Ono will obtain API/Excipient for Manufacturing
Carfilzomib Product (the Manufacturing right of which is granted by Onyx
hereunder), and will obtain all [*] Bulk Product or Additional Onyx Bulk Product
exclusively from Onyx (to the extent such [*] Bulk Product or Additional Onyx
Bulk Product is not Manufactured by Ono); provided that, [*], then Ono may
establish a separate supply source from among [*] suppliers for [*] Product
requirements (solely as such [*] Product was being

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

46

--------------------------------------------------------------------------------


 

Manufactured by or on behalf of Onyx and being provided to Ono under a
Carfilzomib Supply Agreement at the time [*] occurred; i.e., Ono has no right to
change the formulation or specifications for [*]), subject to consultation with
Onyx and compliance with all Laws and Regulatory Approvals, (i) in respect of
[*], until such time as Onyx is again able to [*] or, (ii) in respect of [*],
until such time as Onyx is again able to [*] or [*].

 

(b)           Without limitation of Section 7.5.3(a), the Parties agree and
acknowledge that within [*] of the [*], Onyx provided Ono with the required
Licensed Know-How and Onyx Manufacturing Know-How (including technical
documentation and contractual support (i.e., support with respect to Third Party
contracting and analytical testing)) necessary to enable Ono to establish a
separate supply source of the [*].  If Ono requests Onyx to provide Ono
technical assistance for Manufacturing [*], then Onyx and Ono will separately
negotiate in good faith a commercially reasonable fee for such technical
assistance in accordance with Sections 7.2.1(c) and 7.2.3 above.

 

(c)           The Parties acknowledge and agree that any Ono-managed Third Party
second source will only be activated and commence clinical or commercial
Manufacturing activities, as the case may be, in the event that Onyx suffers [*]
and such [*] continues (i.e., such Ono-managed Third Party second source shall
cease manufacturing of [*] after Onyx [*] and supplying to Ono [*], provided
that, with respect to [*], any Ono-managed Third Party second source shall cease
Manufacturing of such Bulk Product if [*]), provided that, the Parties
acknowledge and agree that the contractual relationship between Ono and such
Ono-managed Third Party second source may require a “tail period” after [*]
during which time such Ono-managed Third Party second source will exhaust its
supply of [*], provided, further, that Ono shall use Commercially Reasonable
Efforts to obtain as minimal a “tail period” (and as easily terminated an
agreement) as possible with any such Ono-managed Third Party second source,
which “tail period” shall in any event not exceed [*].  For clarity, for so long
as Onyx is using Commercially Reasonable Efforts to establish a second (i.e.,
redundant) Onyx-managed Third Party supply source for [*] (as applicable)
(“Second Source”), and Onyx is providing contractual support sufficient to
enable Ono access to [*] (as applicable) manufactured by such Onyx Second Source
supplier if Onyx [*], then Onyx will have no obligation to provide technical
assistance for Manufacturing to Ono.  In addition to the above, (i) Onyx shall,
at any time more than [*] ([*]) [*] after the execution of the Carfilzomib
Development Supply Agreement, keep a quantity of [*] necessary to Manufacture
[*] ([*]) [*] requirements of Product based on Ono’s most recent [*] forecast
(and [*] requirements in the event that Onyx is not actively pursuing the Second
Source) and (ii) Ono shall keep a quantity of Product in accordance with Ono’s
storage policy for its own (and other) products, which as of the 2013 Effective
Date would require an average stockpile of [*] of Carfilzomib Product supply.

 

(d)           In accordance with the procedures set forth in the Quality
Agreements, Ono or its designated Third Party shall be responsible [*] for:
(i) Manufacturing applicable Carfilzomib Product, including [*] Configurations
(other than Bulk Product supplied by Onyx under the Carfilzomib Supply
Agreements) from API/Excipient supplied exclusively by Onyx; and (ii) all final
product labeling and packaging, and handling, storage, quality control, quality
assurance, and the testing and release of Product in connection with the
foregoing (collectively, “Packaging and Labeling”).  Ono or its designated Third
Party

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

47

--------------------------------------------------------------------------------


 

shall ensure that all such Manufacturing, and Packaging and Labeling, shall
comply with Laws, GMPs and the Regulatory Approvals for Product in the
Territory, including Product Specifications; provided that, Onyx shall have the
right, but not the obligation, to review any single or collective element of
Packaging and Labeling at any time and Ono shall give good faith consideration
to any comments received from Onyx.  For clarity, Onyx shall provide Ono with
copies of all reasonably requested analytical methods, and transfer the related
Licensed Know-How, Onyx Manufacturing Know-How and New Licensed Know-How,
including providing Ono with such reasonable technical assistance as is
necessary to enable Ono to fulfill its obligations to Manufacture applicable
Carfilzomib Product, including [*] Configurations (other than Bulk Product
supplied by Onyx under the Carfilzomib Supply Agreements) and release Finished
Product under this Section 7.5.3(d) for distribution in the Field in the
Territory under Article 6.

 

(e)           Forecasting and ordering, pricing and invoicing procedures, which
will in any event provide that: (i) with respect to the Carfilzomib Development
Supply Agreement, a supply price equal to Onyx’s cost therefor (including Onyx’s
[*] and [*]), plus [*] percent ([*]%) for [*]; provided, that supply price of
[*] shall not exceed [*], and (ii) with respect to the Carfilzomib Commercial
Supply Agreement, a supply price [*] for [*] (as applicable).  The Parties
expect as of the 2013 Effective Date that the prices for [*] and [*] are
approximately [*], [*], and [*], respectively, [*] have been [*], but each Party
acknowledges that such expectation may not be met and that the foregoing shall
in no way be construed as a binding pricing commitment as such above listed
prices do not reflect annual price adjustments, annual inflation increases,
production yields or any other increase or change in the costs of the
Manufacturing materials, components or supplies which comprise or become a part
of the [*].  For the avoidance of doubt, unless agreed otherwise by the Parties
in a Technical Transfer and Manufacturing Development Agreement or this
Agreement, the prices for [*] shall be Onyx costs therefor (including [*] and
[*]), plus [*].  Onyx shall also provide Ono, [*], from time-to-time within [*]
of written request therefor, with a quantity of secondary reference standard not
to exceed [*]/calendar year and related substance not to exceed [*]/calendar
year, necessary for testing of Product for clinical and commercial purposes in
the Territory; provided that, the initial supply of such materials described in
Schedule 4.3.2 will be provided as set forth in such Schedule.

 

(f)            Ono shall provide Onyx with a [*] forecast with the first [*] of
each forecast becoming firm and the remaining [*] to be used for planning
purposes.  In all cases the required quantities of [*] (if applicable) shall not
be more than [*] percent ([*]%) of the total quantity forecasted for any [*]. 
Should any purchase order seek to purchase [*] (if applicable) in amounts up to
[*] percent ([*]%) of the amounts set forth in the most recent [*] forecast
provided by Ono to Onyx or should Ono desire to increase the amount of [*] (if
applicable) to be Manufactured pursuant to any purchase order already submitted,
then Onyx shall use Commercially Reasonable Efforts to comply with such
requested changes; but Onyx shall not be liable to Ono for any inability,
despite its use of Commercially Reasonable Efforts, to Manufacture or produce
such excess quantities of [*] (if applicable).  Notwithstanding the foregoing,
until the [*] of the First Commercial Sale of any Product, the required
quantities of [*] (if applicable) shall not be more than [*] percent ([*]%) of
the total quantity forecasted for any [*] period.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

48

--------------------------------------------------------------------------------


 

(g)           Onyx will disclose to Ono detailed cost-breakdown information with
respect to the price of clinical supply, and the Parties will in good faith
negotiate appropriate adjustments of such clinical supply price if necessary to
maximize the economic potential of the Product.

 

(h)           According to the schedule to be included in the Carfilzomib
Commercial Supply Agreement and Oprozomib Supply Agreements, Onyx shall deliver
to Ono [*] for the Territory, and/or Product containing Oprozomib for commercial
purposes, of which the remaining shelf-life shall be determined by the Parties
during the negotiation of the Carfilzomib Commercial Supply Agreement and
Oprozomib Supply Agreements, taking into consideration the period of ordering,
lead-time, release testing and storage requirements, as well as approved
shelf-life of the Product pursuant to the U.S. Regulatory Materials for Product.

 

(i)            Onyx has the right to conduct inspections of any of Ono’s
Manufacturing facilities where Carfilzomib Product is Manufactured, and Ono has
the right to conduct inspections of any of Onyx’s or its Third Party contract
manufacturer’s Manufacturing facilities where Carfilzomib Compound is
manufactured.  The frequency and other details of such inspections by Onyx or
Ono shall be provided in the Carfilzomib Supply Agreements or Quality
Agreements.

 

7.6          Oprozomib Supply Agreements.  In the event that Ono elects to
advance Oprozomib into Development in the Territory, the Parties will
(i) jointly agree to timing for executing a Development supply agreement and a
Commercial supply agreement for Oprozomib Bulk Product (the “Oprozomib Supply
Agreements”) based upon the development plan for the Territory such that, in any
event, a Commercial supply agreement will be executed prior to JNDA filing and
(ii) subsequently negotiate the Oprozomib Supply Agreements, on terms that the
Parties agree to negotiate in good faith.

 

7.7          Supply Price Following Patent Term.  On a Product-by-Product basis,
[*] prior to the expected end of Royalty Term with respect to such Product, the
Parties shall discuss and determine in good faith, including by reference to
competitive alternative supply prices offered by generic competitors reasonably
capable of meeting Ono’s quality, capacity, and customer service standards for
similar products, an appropriate supply price of Bulk Product and API/Excipient
for such Product [*].  In the event that Ono and Onyx fail to reach an agreement
on [*] despite such good faith negotiation, Onyx shall grant to Ono [*] under
the Onyx Manufacturing Patents, Onyx Manufacturing Know-How and New Licensed
Technology, with the right to sublicense, to Manufacture or have Manufactured
such Bulk Product and API/Excipient for such Product, and shall, [*] provide Ono
or its designated Third Party supplier with technology transfer and other
assistance reasonably required by Ono to enable Ono to Manufacture or have
Manufactured such Product, on terms to be mutually agreed upon by the Parties in
good faith.

 

7.8          Quality Agreements.  The Quality Agreements will set forth the
Parties’ quality and compliance obligations with respect to Manufacture of
API/Excipient or Carfilzomib Product or Oprozomib Product, including
Ono-Requested Configurations.  Ono and Onyx agree

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

49

--------------------------------------------------------------------------------


 

to comply with the requirements and provisions set forth in the Quality
Agreements, which the Parties acknowledge may be multiparty agreements with
Third Parties.  The Quality Agreements will set forth in greater detail many of
the responsibilities and obligations set forth herein.  In the event of a
conflict between the terms of a Quality Agreement and the terms of this
Agreement, the terms of this Agreement shall prevail except for matters
pertaining solely to the quality of API/Excipient or Carfilzomib Product or
Oprozomib Product, in which case the respective Quality Agreement shall
control.  The Parties shall execute the Quality Agreements as and when necessary
to achieve the milestones set forth under the Development Plan, but in any event
the Quality Agreements applicable to Ono’s Manufacture of the [*]
Configurations, and including API/Excipient for Ono’s Manufacturing the [*]
Configuration for the Territory, shall be executed on or before [*].

 

7.9          Commercial Sample Supply Price.  Upon written request from Ono and
if [*] Bulk Product (and Additional Onyx Bulk Product, if applicable) is
supplied by Onyx to Ono, Onyx shall separately supply Ono with [*] Bulk Product
(and Additional Onyx Bulk Product if applicable) (on [*] basis) for distribution
as [*] samples in the Territory for Commercialization purposes to be used, after
obtaining Regulatory Approval for such Product in the Territory, as a specimen
for display or provided to doctors in accordance with the Law relating to such
specimen and [*]; provided that, (i) Onyx shall not be obligated to provide more
than [*] units of such Bulk Product for [*] sample purposes per calendar year
and (ii) under no circumstances shall such samples be used for the treatment of
patients or subjects.  Upon written request from Onyx and if Ono-Requested Bulk
Product is supplied by Ono to Onyx, Ono shall separately supply Onyx with
Ono-Requested Bulk Product (on [*] basis) for distribution as [*] samples for
Commercialization purposes to be used, after obtaining Regulatory Approval for
such Product, as a specimen for display or provided to doctors in accordance
with the Law relating to such specimen and [*]; provided that, (i) Ono shall not
be obligated to provide more than [*] units of such Ono-Requested Bulk Product
for [*] sample purposes per calendar year and (ii) under no circumstances shall
such samples be used for the treatment of patients or subjects.  Other than
stated herein, the Parties shall have no further obligations with regard to the
provision of samples to the other Party.

 

7.10        Non-Clinical Development Supply.  Onyx shall supply Ono, at [*],
with Compound drug substance and its related materials, including deuterated
Compound, (i) as described in Schedule 4.3.2, and (ii) as may otherwise be
mutually agreed by the Parties from time-to-time and within [*] of written
request therefor.

 

ARTICLE 8
PAYMENTS

 

8.1          Upfront Payment.  Ono has remitted to Onyx an upfront amount equal
to Five Billion Yen (JPY 5B) (the “Upfront Payment”) by wire transfer, and such
Upfront Payment shall not be refundable and/or creditable against any other
payments due hereunder.

 

8.2          Milestone Payments.  Ono shall remit to Onyx the milestone payments
described in this Section 8.2 following achievement [*] of the corresponding
milestone event

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

50

--------------------------------------------------------------------------------


 

and provision by Onyx to Ono of an invoice for the given milestone payment.  A
Party shall promptly notify the other Party in writing of, but in no event later
than [*] after, the achievement of each such milestone event (each, a “Milestone
Notification Notice”) achieved by it, Ono shall remit the applicable milestone
payment by wire transfer of immediately available funds into an account
designated by Onyx on the date that is [*] after the achievement [*] of the
applicable Milestone Event; provided, however, that in no event shall a failure
to deliver a Milestone Notification Notice relieve Ono of its obligation to pay
Onyx the milestone payments described in this Section 8.2.  Each such milestone
payment is nonrefundable and noncreditable against any other payments due
hereunder.

 

Milestone Event

 

Milestone Payment

 

 

 

Development Milestones

 

 

 

 

 

1.  Upon Trial Completion of the [*] for Product in the Territory, [*]

 

JPY [*]

 

 

 

2.  Upon the earlier of (i) Trial Completion of the [*] for Product in the
Territory (or, if there is no [*], upon [*]), [*], or (ii) [*]; provided,
however, that any such payment under (ii) shall only become due if, on that
date, both (a) and (b) below are satisfied: (a) [*] or [*] or [*] or [*], and
(b) [*] or [*] or [*], or [*] or [*].

 

JPY [*]

 

 

 

3.  Upon acceptance of [*] of the [*] for Product by [*]

 

JPY [*]

 

 

 

4.  Upon the [*] of a [*] for Product, [*]

 

JPY [*]

 

 

 

[*] Milestones

 

 

 

 

 

1.  Upon the [*] achievement of [*] of Product [*] in the Territory

 

JPY [*]

 

 

 

2.  Upon the [*] achievement of [*] of Product [*] in the Territory

 

JPY [*]

 

For clarity, (i) each milestone payment shall be payable to Onyx only one time
upon the first achievement of such milestone, regardless of subsequent or
repeated achievement of such milestone by any Compound or Product, (ii) in the
event that any given milestone payment is not paid for any reason, such
milestone shall become due and immediately payable upon the occurrence of the
next milestone being accomplished, (iii) with respect to the first and second
milestones, where [*] is performed, the first milestone shall become due and
payable upon Trial Completion of the [*] and the second milestone shall become
due and payable upon Trial Completion of [*]; provided, however, that, in event
that [*] is conducted and data base lock with respect to [*] is required prior
to entering the [*] due to any unexpected event (e.g. a serious adverse event
occurred), then (a) the [*] shall be deemed to be an [*] conducted [*], (b) the
[*] of such [*] shall be deemed to be an [*] conducted [*], and (c) for clarity,
“Trial Completion” with respect to each such deemed [*] shall occur upon data
base lock with respect to each such deemed [*] study, and (iv) with respect to
the second milestone, [*] or [*] shall not (1) [*] for [*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

51

--------------------------------------------------------------------------------


 

in the Territory or (2) [*] of [*] in the [*] or of [*] for [*] in the [*]
unless such [*] shall cause the [*] in the [*].

 

8.3          Royalties.  As further consideration for the rights and licenses
granted to Ono under this Agreement, Ono shall pay to Onyx, on
Product-by-Product basis, until the expiration of the Royalty Term with respect
to such Product, a royalty equal to [*] percent ([*]%) (the “Royalty Rate”) of
Net Sales of Product in the Territory.

 

8.4          Royalty Payments and Reports.  Ono shall calculate all royalty
payments payable to Onyx pursuant to Section 8.3 with respect to Net Sales at
the end of each calendar quarter.  Ono shall remit to Onyx the royalty payment
due for Net Sales during a given calendar quarter on the date that is [*]
([*]) [*] after the end of such calendar quarter; provided, however, that if the
[*] ([*]) [*] falls on a non-business day then such royalty payment shall be
remitted on the previous business day.  Notwithstanding the timing for royalty
payments, Ono shall provide an [*] report to Onyx within [*] ([*]) [*] after the
end of each calendar quarter (which [*] report will include [*] for the
applicable calendar quarter and [*] of the Net Sales of Product for the
applicable calendar quarter based on the [*] to arrive at Net Sales during such
preceding calendar quarter) and an [*] report to Onyx within [*] after the end
of each calendar quarter, which report shall show (i) a statement of the amount
of [*] of Product in the Territory during the applicable calendar quarter
(including such amounts expressed in local currency and as converted to Dollars
at the exchange rate for conversion of JPY into Dollars posted by [*] on the [*]
of such applicable calendar quarter), (ii) a statement of the amount of [*] for
in the [*] during such calendar quarter [*] and (iii) a statement of the amount
of the royalty payment due on such Net Sales for such calendar quarter.  Without
limiting the generality of the foregoing, Ono shall require its Affiliates to
account for their respective Net Sales and to provide such reports with respect
thereto as if such sales were made by Ono.

 

8.5          Taxes and Withholding.

 

8.5.1       Tax Matters.  The Parties acknowledge and agree that no withholding
taxes are anticipated with respect to the Upfront Payment, milestone payments or
royalties, as a result of the tax treaty in place between Japan and the U.S. as
of the 2013 Effective Date subject to submission of taxation documents necessary
for obtaining the withholding tax exemption.  If Ono’s future payment to Onyx of
a milestone payment or royalties is subject to a deduction of withholding tax by
Japanese tax authorities, the sum payable by Ono (in respect of which such
withholding is required to be made) shall be made to Onyx after deduction of the
amount required to be so withheld by Japanese tax authorities, which withheld
amount shall be remitted to the Japanese tax authorities in accordance with Laws
and shall be an expense of, and borne solely by Onyx.  In the event that any
taxes other than those described in the first two sentences of this Section, or
any transfer, excise, franchise, property, documentary, sales, use, stamp,
registration, recording, value added, goods and services, harmonized sales, or
other such similar taxes or fees are imposed in the Territory in connection with
any payments to be made by Ono to Onyx under this Agreement, the Parties shall
discuss in good faith to reach agreement on which Party should bear such taxes
or fees in the light of nature of such tax.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

52

--------------------------------------------------------------------------------


 

8.5.2       Tax Cooperation.  To the extent Ono is required by the Japanese tax
Governmental Authorities to deduct and withhold taxes on any payments to Onyx,
Ono shall pay the amounts of such taxes to the proper Japanese tax authorities
in a timely manner and transmit to Onyx an official tax certificate or other
evidence of such withholding sufficient to enable Onyx to claim such payments of
taxes promptly after it is available.  Onyx shall provide to Ono any taxation
documents (Form 3 and Form 17), and the Residency Certificate of Onyx issued by
the U.S. Internal Revenue Service (which Residency Certificate is effective for
[*] after its issuance to a public company) that may be reasonably necessary in
order for Ono not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty.  Onyx shall use reasonable efforts to
provide any such taxation documents and the Residency Certificate of Onyx to Ono
at least [*] ([*]) [*] (to the extent possible) prior to the due date for any
payments for which Onyx desires that Ono apply a reduced withholding rate;
provided, however, that in the event that Onyx is not able to provide such
taxation documents and the Residency Certificate of Onyx to Ono at least [*]
([*]) [*] prior to the due date for any payments, such payment shall be remitted
to Onyx [*] ([*]) [*] after receipt by Ono of such taxation documents and the
Residency Certificate of Onyx.  Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by Laws, of
withholding taxes or similar obligations resulting from payments made under this
Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax.

 

8.6          Currency Conversion.  All payments hereunder shall be made in
Dollars.  All such payment shall be converted into U.S. Dollars at the exchange
rate for conversion of JPY into Dollars posted by [*] on the date on which Ono
will make the applicable payment hereunder, provided that no deduction from any
amount shall be made in respect of [*].

 

8.7          Late Payments.  Any amount required to be paid by Ono hereunder
which is not paid on the date due shall bear interest at a rate equal to the [*]
effective for the date that payment was first due as reported by The Wall Street
Journal, plus [*].  Such interest shall be computed on the basis of a [*] for
the actual number of days payment is delinquent.

 

8.8          Records; Audits.  Ono and its Affiliates shall keep full, true and
accurate records and books of account containing all particulars that may be
necessary for the purpose of confirming the accuracy of, and calculating, as
applicable, all royalty payments and other amounts payable to Onyx hereunder
(including records of Net Sales), and any other records reasonably required to
be maintained with respect to Ono’s obligations under this Agreement, for a
minimum period of [*] ([*]) [*] or such longer period as required by Laws.  Onyx
shall have a right to cause an independent, certified public accountant of
internationally recognized standing selected by Onyx, and reasonably acceptable
to Ono, to audit such records of Ono, and its Affiliates in order to confirm the
accuracy of the foregoing (an “Audit”) for a period covering not more than the
preceding [*] ([*]) [*].  Such audits may be conducted during normal business
hours upon reasonable prior written notice to Ono, but no more than frequently
than once per year.  Ono shall make personnel reasonably available during
regular business hours to answer queries on all such books and records required
for the purpose of the Audit.  Any underpayments by Ono shall be paid to Onyx
within [*] ([*]) [*] of notification of the results of such inspection.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

53

--------------------------------------------------------------------------------


 

Onyx shall cause the accounting firm to execute a reasonable written
confidentiality agreement with Ono, which shall provide that such accounting
firm will disclose to Onyx only such information as is reasonably necessary to
provide Onyx with information regarding any actual or potential discrepancies
between amounts reported or paid and amounts payable under this Agreement and
not disclose to Onyx any information, financial or otherwise, unrelated to sales
of the Product, including any financial information regarding any of Ono’s
products other than the Product.  The accounting firm will send a copy of the
report it prepares for Onyx to Ono at the same time such report is delivered to
Onyx.  The report sent to Ono will include the methodology and calculations used
to determine the results.  Prompt adjustments shall be made by the Parties to
reflect the results of such audit.  Any overpayments made by Ono shall be
refunded by Onyx within [*] ([*]) [*] of notification of the results of such
inspection.  Onyx shall bear the cost of any such Audit, unless the Audit
reveals that the actual royalties payable, Net Sales, and/or any other
applicable amount Audited hereunder to be different, by more than [*] ([*]),
than the amounts as previously calculated by Ono.  Onyx shall treat all
financial information subject to review under this Section 8.8 in accordance
with the confidentiality and non-use provisions of this Agreement.  Ono shall be
free, including in any instance wherein Ono disputes the results, findings or
methodologies of Onyx’s auditor, to engage a suitable auditor, at Ono’s own cost
to review the work of Onyx’s auditor and Onyx shall use Commercially Reasonable
Efforts to cause its auditor to meet with Ono and Ono’s auditor and provide to
Ono and Ono’s auditor all relevant documents and information reasonably related
to any issues concerning royalty and milestone payments, and Onyx and Ono shall
meet in good faith to resolve any and all such issues.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1          Ownership of Intellectual Property

 

9.1.1    General.  Subject to the provisions of this Section 9.1.1 and except as
expressly set forth otherwise in this Agreement, as between Onyx and Ono
(i) Onyx shall solely own, and it alone shall have the right to apply for,
Patents covering or claiming Onyx Inventions within and outside of the Territory
and have the right to apply for Patents covering or claiming Onyx Inventions,
(ii) Ono shall, subject to Sections 2.2 and 9.3.2(b), own all Ono Inventions
within and outside of the Territory, and have the right to apply for Patents
covering or claiming Ono Inventions, and (iii) the Parties shall jointly own all
Joint Inventions within and outside of the Territory and each Party shall have
the right to apply for Patents covering or claiming Joint Inventions in
accordance with Section 9.3.3.  Each Party shall promptly disclose to the other
Party all Onyx Inventions, Ono Inventions and Joint Inventions, as applicable,
made by it during the Term.  The determination of inventorship for such
Inventions shall be made in accordance with applicable Laws relating to
inventorship set forth in the Patent Laws of the United States (Title 35, United
States Code) or in its equivalent foreign Patent Laws where each of Inventions
is originally discovered, made, conceived, or reduced to practice.  For clarity,
subject to the rights granted to each Party under this Agreement, all Joint
Inventions shall be owned jointly by the Parties in accordance with joint
ownership interests of co-inventors under U.S. Patent Laws,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

54

--------------------------------------------------------------------------------


 

with each Party having the unrestricted right to use, license and grant rights
to sublicense each such Joint Invention in the Territory.

 

9.1.2       Employees.  Each Party will require all of its and its Affiliates’
employees to assign all Inventions, including the right to claim priority under
the Paris Convention, that are discovered, made, conceived, or reduced to
practice by such employees according to the ownership principles described in
Section 9.1.1, free and clear of all liens, encumbrances, charges, security
interests, mortgages or other similar restrictions.  Each Party will also use
its Commercially Reasonable Efforts to require any agents or independent
contractors performing an activity pursuant to this Agreement to assign all
Inventions, including the right to claim priority under the Paris Convention,
that are discovered, made, conceived or reduced to practice by such agents or
independent contractors to Onyx and/or Ono according to the ownership principles
described in Section 9.1.1 free and clear of all liens, encumbrances, charges,
security interests, mortgages or other similar restrictions, and to facilitate
any actions necessary or useful to perfect the Parties’ intellectual property
rights in such inventions.

 

9.2          Disclosures; Disputes Regarding Inventions.  Each Party (the
“Filing Party”) shall, before filing a new Patent application in the Territory
(including any priority claims) claiming an Invention, promptly disclose such
Invention to, and provide the other Party (the “Non-filing Party”) with a copy
of (i) the proposed Patent application or (ii) the abstract of the claim of
proposed Patent application, at least [*] ([*]) [*] to the extent practicable,
and in any event no less than [*] ([*]) [*], before filing such application or
such shorter time as may be required to preserve Patent rights, including the
avoidance of a statutory bar or prior publication.  If the Non-filing Party
provides any comments on either (i) or (ii) within ([*]) [*] after receipt
thereof, the Filing Party shall use commercially reasonable efforts to
incorporate such comments made by the Non-filing Party into the Patent
application.  If the Non-filing Party believes that such Filing Party’s proposed
Patent application discloses Confidential Information of such Non-filing Party,
the Non-filing Party shall so notify the Filing Party within [*] ([*]) [*] after
receipt thereof, and shall amend its proposed application to comply with the
confidentiality provisions of this Agreement.  If the Parties are in agreement
as to the designation of the Invention as an Onyx Invention, Joint Invention or
Ono Invention, as applicable, they shall continue as set forth in Section 9.3. 
If the Parties disagree as to whether an Invention is an Onyx Invention, Joint
Invention or Ono Invention, and are unable to reach agreement within [*]
([*]) [*] after commencing discussions, then the provisions of Article 15 shall
apply to such dispute.

 

9.3          Patent Filings, Prosecution and Maintenance.

 

9.3.1       Licensed Patents and New Licensed Patent.  Subject to Section 9.2,
Onyx shall have the first right to prepare, file, prosecute and maintain all
Licensed Patents and New Licensed Patents (including those covering or claiming
Onyx Inventions), at its own cost and expense within and outside of the
Territory.  Onyx shall keep Ono informed of the status of Licensed Patents and
New Licensed Patents and will provide Ono with copies, in English, of all
substantive documentation submitted to, or received from, the patent office in
the Territory and in the United States in connection therewith.  The Parties
shall cooperate reasonably in the prosecution of all Licensed Patents and New
Licensed Patents and shall share all material information relating thereto
promptly after receipt of such information.  If, during the Term,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

55

--------------------------------------------------------------------------------


 

Onyx (a) intends to allow any Licensed Patent or New Licensed Patent to which
Ono has an exclusive license under this Agreement to expire or intends to
otherwise abandon any such Licensed Patent or New Licensed Patent, or
(b) decides not to prepare or file Patent applications covering or claiming Onyx
Inventions in the Territory to which Ono would otherwise have an exclusive
license under this Agreement, Onyx shall notify Ono of such intention or
decision at least [*] ([*]) [*] (or as soon as possible if less than [*]
([*]) [*]) prior to any filing or payment due date, or any other date that
requires action, in connection with such Licensed Patent and New Licensed
Patents.  In such case, such Licensed Patent and New Licensed Patent shall be
assigned to Ono at Ono’s expense, and Ono shall have the right to prepare, file,
prosecute and maintain, at Ono’s expense and in the name of Ono, such Licensed
Patent and New Licensed Patent as assigned to Ono.  The aforementioned assigned
Licensed Patents and New Licensed Patents shall be deemed Ono Patents; provided
that, Onyx shall not be obligated to, and Ono shall not be able to cause Onyx
to, assign any given Licensed Patent or New Licensed Patent to the extent that
such an assignment could have an adverse effect on Onyx’s worldwide strategy
with respect to Product (including any such effect with respect to Onyx’s
intellectual property portfolio).

 

9.3.2       Ono Patents.

 

(a)           Subject to Section 9.2, Ono shall have the first right to prepare,
file, prosecute and maintain all Ono Patents (including those covering or
claiming Ono Inventions), at its own cost and expense in and outside the
Territory.  Ono shall keep Onyx informed of the status of Ono Patents and will
provide Onyx with copies of all substantive documentation submitted to, or
received from, the patent offices in connection therewith.  The Parties shall
cooperate reasonably in the prosecution of all Ono Patents, in accordance with
Section 9.3.2(c), and shall share all material information relating thereto
promptly after receipt of such information.  If, during the Term, Ono
(a) intends to allow Ono Patents to expire or intends to otherwise abandon any
such Ono Patent, or (b) decides not to prepare or file Patent applications
covering or claiming Ono Inventions in and/or outside the Territory, Ono shall
notify Onyx of such intention or decision at least [*] ([*]) [*] (or as soon as
possible if less than [*] ([*]) [*]) prior to any filing or payment due date, or
any other date that requires action, in connection with such Ono Patents.  In
such case, if Onyx desires to prepare, file, prosecute and maintain such Ono
Patent, then such Ono Patent shall be assigned to Onyx at Onyx’s expense, and
Onyx shall have the right to prepare, file, prosecute and maintain, at Onyx’s
expense and in the name of Onyx, such Ono Patent as assigned to Onyx, which
assigned Ono Patents shall be deemed Onyx Patents.

 

(b)           With respect to the Ono Patents outside of the Territory, Ono
shall notify Onyx before entering such Ono Patent into national phase filings,
and if Onyx notifies Ono that Onyx desires to prepare, file, prosecute and
maintain (at its own expense) such Ono Patent, said patent will be [*], after
completion of national phase filing, to Onyx at Onyx’s expense, without any
compensation to Ono, and Onyx shall have the right at Onyx’s expense to prepare,
file, prosecute and maintain such Ono Patent as [*] to Onyx, and such patent
will [*].  If Onyx does not notify Ono that Onyx desires to do so, then such Ono
Patent may be abandoned.

 

(c)           The Parties’ patent representatives will develop a process to
coordinate the filing, prosecution, and defense of all Ono Inventions and
Patents covering or

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

56

--------------------------------------------------------------------------------


 

claiming such Ono Inventions in the Territory; provided that, in the event the
Parties cannot resolve disagreements regarding the filing, prosecution, and
defense with respect to Ono Inventions, the Parties will retain a neutral and
disinterested Third Party patent counsel, acceptable to both Ono and Onyx (in
each Party’s sole discretion), to decide the dispute with reference to the goal
of maximizing the overall value of the Products.  Notwithstanding anything to
the contrary contained herein, the Parties agree that the Parties’ patent
representatives shall together have the right to vary the terms of this
Section 9.3.2, provided that any variance to the terms will be mutually agreed
to in writing between the Parties’ patent representatives.

 

9.3.3       Joint Patents.

 

(a)           Outside of the Territory, subject to Section 9.3.3(c), Onyx shall
have the first right to prepare, file, prosecute and maintain Joint Patents, at
its own cost and expense after good faith consultation of such Joint Patents
with Ono.  Onyx shall keep Ono informed of the status of Joint Patents outside
of the Territory and will provide Ono with copies, in English, of all
substantive documentation submitted to, or received from, the patent offices in
connection therewith; provided that, Ono shall have the right to provide input
with respect to such matters.  The Parties shall cooperate reasonably in the
prosecution of all Joint Patents, in accordance with Section 9.3.3(c), and shall
share all material information relating thereto promptly after receipt of such
information.  If, during the Term, Onyx (a) intends to allow any Joint Patent
outside of the Territory to expire or intends to otherwise abandon any such
Joint Patent, or (b) decides not to prepare or file Patent applications covering
or claiming Joint Inventions outside of the Territory, Onyx shall notify Ono of
such intention or decision at least [*] ([*]) [*] (or as soon as possible if
less than [*] [*] [*]) prior to any filing or payment due date, or any other
date that requires action, in connection with such Joint Patent outside of the
Territory and Ono shall thereupon have the right, but not the obligation, to
assume responsibility for the preparation, filing, prosecution, or maintenance
thereof, at its sole cost and expense, in the name of Ono.

 

(b)           In the Territory, subject to Section 9.3.3(c), Ono shall have the
first right to prepare, file, prosecute and maintain Joint Patents, at its own
cost and expense.  Ono shall keep Onyx informed of the status of Joint Patents
in the Territory and will provide Onyx with copies, in either Japanese or
English, of all substantive documentation submitted to, or received from, the
patent offices in connection therewith; provided that, Onyx shall have the right
to provide input with respect to such matters.  The Parties shall cooperate
reasonably in the prosecution of all Joint Patents if practicably possible and
shall share all material information relating thereto promptly after receipt of
such information.  If, during the Term, Ono (a) intends to allow any Joint
Patent in the Territory to expire or intends to otherwise abandon any such Joint
Patent in the Territory, or (b) decides not to file Patent applications covering
or claiming Joint Inventions in the Territory, Ono shall notify Onyx of such
intention or decision at least [*] (or as soon as possible if less than [*])
prior to any filing or payment due date, or any other date that requires action,
in connection with such Joint Patent in the Territory, and Onyx shall thereupon
have the right, but not the obligation, to assume responsibility for the
preparation, filing, prosecution or maintenance thereof at its sole cost and
expense, in the name of Onyx.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

57

--------------------------------------------------------------------------------


 

(c)           The Parties’ patent representatives will develop a process to
coordinate the filing, prosecution, and defense of all Joint Inventions and
Patents covering or claiming such Joint Inventions in and outside the Territory;
provided that, in the event that the Parties cannot resolve disagreements
regarding the filing, prosecution, and defense with respect to Joint Inventions,
the Parties will retain a neutral and disinterested Third Party patent counsel,
acceptable to both Ono and Onyx (in each Party’s sole discretion), to decide the
dispute with reference to the goal of maximizing the overall value of the
Products.  Notwithstanding anything to the contrary contained herein, the
Parties agree that the Parties’ patent representatives shall together have the
right to vary the terms of this Section 9.3.3, provided that any variance to the
terms will be mutually agreed to in writing between the Parties’ patent
representatives.

 

9.3.4       Cooperation.  The Parties agree to cooperate in the preparation,
filing, prosecution and maintenance of all Patents under this Section 9.3,
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning the Invention disclosed in such Patent, obtaining execution of such
other documents which are needed in the filing and prosecution of such Patent,
and, as requested by a Party, updating each other regarding the status of such
Patent, and shall cooperate with the other Party so far as reasonably necessary
with respect to furnishing all information and data in its possession reasonably
necessary to obtain or maintain such Patents.

 

9.3.5       Patent Expenses.  Any expenses incurred by a Party in connection
with the preparation, filing, prosecution and maintenance of any Licensed
Patents, Joint Patents or Ono Patents, as applicable, shall be borne by the
Party incurring such expenses.

 

9.4          Defense and Enforcement of Patents.

 

9.4.1       Infringement of Third Party Patents.

 

(a)           Each of the Parties shall promptly, but in any event no later than
[*] ([*]) [*] after receipt of notice thereof, notify the other Party in writing
in the event of any claims by a Third Party of alleged Patent infringement by
Ono or Onyx or any of their respective Affiliates or, solely with respect to
Onyx, its licensees (other than Ono) and sublicensees, with respect to the
research, development, manufacture, use, sale, offer for sale or importation of
a Compound or Product (each, an “Infringement Claim”).  If each of the Parties
cannot settle such Infringement Claim with the appropriate Third Parties within
[*] ([*]) [*] after the receipt of the notice pursuant to this Section 9.4.1(a),
then in the Territory Ono shall be deemed the “Responsible Party”, and outside
the Territory Onyx shall be deemed the “Responsible Party” with respect to
controlling the defense of such Infringement Claim, in which case, such
Responsible Party shall be responsible for the costs, including attorney fees,
related to such Infringement Claim.  If such Responsible Party declines to
assume control of the defense of such Infringement Claim, then such Responsible
Party shall provide an explanation to the other Party regarding its decision to
decline to assume control, and such other Party shall have the right to assume
such defense, at such other Party’s expense.  Upon request of the Party
controlling the defense of any such action, the other Party may join in any such
litigation and will have the obligation to reasonably cooperate with the
controlling Party (including giving testimony and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

58

--------------------------------------------------------------------------------


 

producing documents lawfully requested, and using its reasonable efforts to make
available to the other such employees who may be helpful with respect to such
suit, investigation, claim or other proceeding).  The controlling Party shall
have the exclusive right to settle any Infringement Claim, with the other
Party’s consent, which shall not be unreasonably withheld.

 

(b)           Subject to the provisions of Sections 9.4.1(a) above, in the event
that the research, Development, Manufacturing Development, Manufacture, use,
sale, offer for sale or importation of a Compound or Product is deemed by a
Governmental Authority to infringe a claim of a Patent(s) owned or controlled by
a Third Party in the Territory and Ono or its Affiliate obtains a license under
such Patent(s) in settlement of such claims with the consent of Onyx, or as Ono
may determine, with the consent of Onyx, that it is commercially necessary to
pay royalties or other fees to a Third Party to obtain a license to practice any
Third Party’s rights in order to practice Licensed Patents or New Licensed
Patents and/or use Licensed Know-How or New Licensed Know-How licensed to Ono
hereunder in the Territory in order to avoid the infringement of a claim of a
Patent(s) owned or controlled by a Third Party in the Territory and the
infringement of such Patent cannot reasonably be avoided by Ono (“Third Party
License”), during the Royalty Term, Ono may deduct up to [*] percent ([*]%) of
the total royalties for such Third Party Licenses due to such Third Parties (or
such amounts expended by Ono in settlement of such infringement actions with
Onyx’s consent) from the royalties due to Onyx with respect to Net Sales of such
Product in the Territory under Section 8.3; provided that, in no event shall the
royalties payable by Ono pursuant to Section 8.3 be reduced by more than [*]
percent ([*]%) than the amounts that would have otherwise been payable to Onyx
in any given quarter.

 

9.4.2       Prosecution of Infringers.

 

(a)           Notice.  If either Party (i) receives notice of any Patent nullity
actions, any declaratory judgment actions or any alleged or threatened
infringement of Patents or Patent applications or misappropriation of
intellectual property in the Territory comprising the (w) Licensed Technology,
(x) New Licensed Technology or (y) Ono Technology, or (z) Joint Technology, or
(ii) learns that a Third Party is infringing or allegedly infringing any Patent
within the Licensed Patents, New Licensed Patents, Ono Patents or Joint Patents,
in each case, in the Territory, or if any Third Party claims that any such
Patent is invalid or unenforceable, in each case, in the Territory, it will
promptly notify the other Party thereof, including providing evidence of
infringement or the claim of nullity, validity or unenforceability reasonably
available to such Party.

 

(b)           Enforcement of Patents.  Onyx (or its designee) will have the
first right (but not the obligation) to take the appropriate steps to enforce or
defend any Patent within (a) the Licensed Patents or New Licensed Patents
anywhere in the world and (b) the Ono Patents or Joint Patents (outside of the
Territory) against infringement by a Third Party.  Onyx may take steps including
the initiation, prosecution and control of any suit, proceeding or other legal
action by counsel of its own choice.  Within the Territory the Parties shall
[*], and outside the Territory [*] shall [*] bear, the costs of such [*], as
applicable.  If, pursuant to this Section 9.4.2(b), Onyx fails to institute such
litigation or otherwise take steps to remedy such infringement within [*]
([*]) [*] of the date one Party has provided notice to the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

59

--------------------------------------------------------------------------------


 

other Party pursuant to Section 9.4.2(a) of such infringement or claim, then Ono
will have the right (but not the obligation), at its own expense, to bring any
such suit, action or proceeding by counsel of its own choice, and Onyx will have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.  Notwithstanding anything to the contrary contained herein,
in no event shall Ono have any right to bring any suit, action or proceeding
with respect to any matter involving infringement of an Onyx Manufacturing
Patent, or any Patent outside of the Territory or outside of the Field.

 

(c)           Cooperation; Damages.

 

(i)            If one Party brings any suit, action or proceeding under
Section 9.4.2(b), the other Party agrees to be joined as party plaintiff if
necessary to prosecute the suit, action or proceeding and to give the first
Party reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.

 

(ii)           The Party not pursuing the suit, action or proceeding hereunder
will provide reasonable assistance to the other Party, including by providing
access to relevant documents and other evidence and making its employees
available, subject to the other Party’s [*] incurred by the non-enforcing or
defending Party in providing such assistance.

 

(iii)          Any settlements, damages or other monetary awards (a “Recovery”)
recovered pursuant to a suit, action or proceeding brought pursuant to
Section 9.4.2(b) will be allocated first to the costs and expenses of the Party
taking such action, and second, to the costs and expenses (if any) of the other
Party, with any remaining amounts (if any) to be allocated as follows:  (i) to
the extent that such Recovery is a payment for lost sales of Product in the
Field in the Territory, any such Recovery will be paid to Ono and added to Net
Sales for the quarter in which Recovery is received, and (ii) all Recoveries
related to Product outside of the Field or outside of the Territory shall be
payable to Onyx, and (iii) all remaining Recoveries shall be payable to the
Party taking such action to the extent such remaining Recoveries relate solely
to Product in the Field in the Territory.

 

(d)           Infringement and Defense of Licensed Patents Outside of the
Territory or Outside of the Field.  For clarity, with respect to any and all
infringement or defense of any Licensed Patent, New Licensed Patent, Ono Patent
or Joint Patent anywhere outside of the Territory or outside of the Field, Onyx
(or its designee) shall have the sole and exclusive right to bring an
appropriate suit or other action against any Person engaged in such infringement
or defense of any such Licensed Patents, New Licensed Patents, Ono Patents or
Joint Patents, in its sole discretion and Ono shall have no rights with respect
thereto.

 

9.5          Patent Term Extensions.  As between Onyx and Ono, Onyx shall have
the exclusive right, but not the obligation, to seek, in Ono’s name if so
required, Patent Term Extensions (including any supplemental protection
certificates and the like available under applicable Law) in the Territory in
relation to the Licensed Patents, Ono Patents or Joint Patents. 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

60

--------------------------------------------------------------------------------


 

Ono and Onyx shall cooperate in connection with all such activities.  Onyx, its
agents and attorneys will give due consideration to all suggestions and comments
of Ono regarding any such activities, but in the event of a disagreement between
the Parties, Onyx will have the final decision making authority.

 

9.6          Patent Marking.  Ono shall mark Product marketed and sold by Ono
(or its Affiliate or distributor) hereunder with appropriate Patent numbers or
indicia to the extent not prohibited by Laws.

 

9.7         Patent Challenge.  Onyx will be permitted to terminate this
Agreement upon written notice to Ono, effective upon receipt, if Ono or any of
its Affiliates, directly or indirectly, (i) initiate or request an interference
or opposition proceeding with respect to, (ii) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of, or (iii) oppose any extension of, or the grant of a supplementary protection
certificate with respect to, any Licensed Patent, New Licensed Patent or Onyx
Manufacturing Patent (each of clause (i) or (ii), a “Patent Challenge”).

 

ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1        Mutual Representations and Warranties.  Each Party hereby represents
and warrants (as applicable) to the other Party as follows, as of the 2010
Effective Date and the 2013 Effective Date:

 

10.1.1     Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

 

10.1.2     Authority and Binding Agreement.  (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

 

10.1.3    No Conflicts.  The execution, delivery and performance of this
Agreement by it does not (i) conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound or (ii) violate any Laws of any Governmental Authority, including any
applicable Regulatory Authority, having jurisdiction over it.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

61

--------------------------------------------------------------------------------


 

10.1.4     All Consents and Approvals Obtained.  Except with respect to
Regulatory Approvals for the Development, Manufacturing Development,
Manufacturing or Commercialization of Product or as otherwise described in this
Agreement, (i) all necessary consents, approvals and authorizations of, and
(ii) all notices to, and filings by such Party with, all Governmental
Authorities and other Persons required to be obtained or provided by such Party
as of the 2010 Effective Date and 2013 Effective Date in connection with the
execution, delivery and performance of this Agreement have been obtained and
provided, except for those approvals, if any, not required at the time of
execution of this Agreement.

 

10.2        Representations, Warranties and Covenants of Onyx.  Onyx hereby
represents, warrants and covenants to Ono that, as of the 2010 Effective Date
and as of the 2013 Effective Date:

 

10.2.1     Onyx has not filed any Marketing Authorization Applications with a
Governmental Authority in the Territory for the sale of Product in the
Territory.

 

10.2.2     To its knowledge after reasonable investigation, Onyx, or its
Affiliate, is the owner or licensee of the Licensed Patents and Licensed
Know-How, all of which are free and clear of any liens, charges and encumbrances
(other than liens for taxes not yet due and payable or statutory mechanics liens
and other liens of a similar nature), and no Person or Governmental Authority,
has or shall have any claim of ownership whatsoever with respect to the Licensed
Patents and Licensed Know-How.

 

10.2.3     Neither Onyx nor, to the knowledge of Onyx after reasonable
investigation, its subcontractors, has received written notice of any negative
proceedings pending before or threatened by any Regulatory Authority with
respect to the Compounds or Product which would have a materially adverse effect
on Product in the Field in the Territory.

 

10.2.4     To the knowledge of Onyx after reasonable investigation, the exercise
of the license granted to Ono under the Onyx Patent and Onyx Know-How do not
interfere with or infringe any intellectual property rights owned or possessed
by any Third Party;

 

10.2.5     To the knowledge of Onyx after reasonable investigation, no Third
Party has challenged the scope, duration, validity, enforceability, priority, or
Onyx’s right to use or license any Licensed Technology.

 

10.2.6     Schedule 10.2.6 contains a complete and correct list of (i) the
Licensed Patents and applicable Onyx Manufacturing Patents, that are Controlled
by Onyx (or its Affiliates), and (ii) the New Licensed Patents that are
Controlled by Onyx (or its Affiliates) as of the 2013 Effective Date.

 

10.2.7     In the course of the Development of the Compounds and Product, to its
knowledge, Onyx has not used any employee that is debarred by the FDA (or any
analogous agency) under the Generic Drug Enforcement Act of 1992 (or by any
analogous agency or under any analogous Laws in the Territory).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

62

--------------------------------------------------------------------------------


 

10.2.8     Onyx, or its Affiliate, shall comply with all Laws in all material
respects, in connection with the performance of its provisions, obligations and
rights pursuant to this Agreement (including without limitation, its obligations
and rights relating to Licensed Know-How), including all Laws in the U.S., Japan
and any other relevant nation.

 

10.2.9     To its knowledge after reasonable investigation, Onyx, or its
Affiliate, has obtained assignments from the inventors of all inventorship
rights relating to the Licensed Patents.

 

10.2.10  To Onyx’s knowledge after reasonable investigation it has provided to
Ono, in writing, prior to the 2010 Effective Date, data summaries and other
material information relating to pre-clinical and clinical studies, safety
profile, commercial utility and manufacturing of the Compound and the Product
that are materially accurate and responsive in all material respects to requests
received from Ono.

 

10.3        Representations, Warranties and Covenants of Ono.  Ono hereby
represents, warrants and covenants to Onyx that, as of the 2010 Effective Date
and the 2013 Effective Date,

 

10.3.1     Ono is solvent and has the ability to pay and perform all of its
obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement.

 

10.3.2     There are no Ono Patents or Ono Know-How.

 

10.3.3     Ono shall comply with all Laws in all material respects, in
connection with the performance of its provisions, obligations and rights
pursuant to this Agreement (including without limitation, its obligations and
rights relating to Licensed Know-How), including Laws and regulations in the
U.S., Japan and any other relevant nation, including any Laws relating to
anti-slavery and human trafficking, as well as all applicable Regulatory
Approvals.

 

10.3.4     In the course of the Development of the Compounds and Products, to
its knowledge, Ono has not used any employee that is debarred by the FDA (or any
analogous agency) under the Generic Drug Enforcement Act of 1992 (or any
analogous Laws in the Territory).

 

10.4        Disclaimer.  Ono understands that the Compounds and Product are the
subject of ongoing clinical research and development and that Onyx cannot ensure
the safety or usefulness of the Compounds or Product or that any Product will
receive Regulatory Approval.  In addition, Onyx makes no warranties except as
set forth in this Article 10 concerning the Licensed Technology.

 

10.5        No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

63

--------------------------------------------------------------------------------


 

NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

ARTICLE 11
INDEMNIFICATION

 

11.1        Indemnification by Onyx.  Onyx hereby agrees to save, indemnify,
defend and hold Ono, its Affiliates, and their respective directors, officers,
agents and employees harmless from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Third Party Claim”) resulting or otherwise arising from
(i) any breach by Onyx of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, or (ii) the negligence or willful
misconduct by Onyx or its Affiliates or their respective officers, directors,
employees, agents or consultants in performing any obligations under this
Agreement, or (iii) any matter related to the development, Manufacturing
Development, Manufacturing, Packaging and Labeling or Commercialization of
Product (including, for clarity, any product liability Losses resulting
therefrom) by Onyx, its Affiliates, licensees (other than Ono) or sublicensees
or their respective officers, directors, employees, agents or consultants; in
each case except to the extent that such Losses are subject to indemnification
by Ono pursuant to Section 11.2.

 

11.2        Indemnification by Ono.  Ono hereby agrees to save, indemnify,
defend and hold Onyx, its Affiliates, and their respective directors, agents and
employees harmless from and against any and all Losses arising in connection
with any and all Third Party Claims resulting or otherwise arising from (i) any
breach by Ono of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Ono or its Affiliates or their respective officers, directors,
employees, agents or consultants in performing any obligations under this
Agreement, or (iii) any matter related to the Development, Manufacturing,
Manufacturing Development (as applicable), Packaging and Labeling or
Commercialization of Product hereunder (including, for clarity, any product
liability Losses resulting therefrom) by Ono or its Affiliates or their
respective officers, directors, employees, agents, sublicensees or consultants;
in each case except to the extent that such Losses are subject to
indemnification by Onyx pursuant to Section 11.1.

 

11.3        Indemnification Procedures.

 

11.3.1     Notice of Claim.  All indemnification claims in respect of any
indemnitee seeking indemnity under Section 11.1 or 11.2, as applicable
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”).  The Indemnified Party
will give the indemnifying Party (the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

64

--------------------------------------------------------------------------------


 

“Indemnifying Party”) prompt written notice (an “Indemnification Claim Notice”)
of any Losses and any legal proceeding initiated by a Third Party against the
Indemnified Party as to which the Indemnified Party intends to make a request
for indemnification under Section 11.1 or 11.2, as applicable, but in no event
will the Indemnifying Party be liable for any Losses that result from any delay
in providing such notice which materially prejudices the defense of such
proceeding.  Each Indemnification Claim Notice shall contain a description of
the claim and the nature and amount of such Loss (to the extent that the nature
and amount of such Loss are known at such time).  Together with the
Indemnification Claim Notice, the Indemnified Party will furnish promptly to the
Indemnifying Party copies of all notices and documents (including court papers)
received by any Indemnitee in connection with the Third Party Claim.

 

11.3.2     Control of Defense.  At its option, the Indemnifying Party may assume
the defense of any Third Party Claim subject to indemnification as provided for
in Section 11.1 or 11.2, as applicable, by giving written notice to the
Indemnified Party [*] ([*]) [*] after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.  Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects, and such Indemnifying Party shall
thereafter continue to defend such Third Party Claim in good faith.  Should the
Indemnifying Party assume the defense of a Third Party Claim (and continue to
defend such Third Party Claim in good faith), the Indemnifying Party will not be
liable to the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim,
unless the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with this Section 11.3.

 

11.3.3     Right to Participate in Defense.  Without limiting Section 11.3.2,
any Indemnitee will be entitled to participate in the defense of a Third Party
Claim for which it has sought indemnification hereunder and to employ counsel of
its choice for such purpose; provided, however, that such employment will be at
the Indemnitee’s own expense unless (i) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (ii) the
Indemnifying Party has failed to assume the defense (or continue to defend such
Third Party Claim in good faith) and employ counsel in accordance with this
Section 11.3, in which case the Indemnified Party will be allowed to control the
defense at the indemnifying Party’s expense.

 

11.3.4     Settlement.  With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however, that such terms
shall include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto), and will transfer to the Indemnified Party
all amounts which said Indemnified Party will be liable to pay prior to the time
of the entry of judgment.  With respect to all other

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

65

--------------------------------------------------------------------------------


 

Losses in connection with Third Party Claims, where the Indemnifying Party has
assumed the defense of the Third Party Claim in accordance with Section 11.3.2,
the Indemnifying Party will have authority to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, provided
it obtains the prior written consent of the Indemnified Party (which consent
will be at the Indemnified Party’s reasonable discretion).  The Indemnifying
Party that has assumed the defense of (and continues to defend) the Third Party
Claim in accordance with Section 11.3.2 will not be liable for any settlement or
other disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party.  Regardless of whether the Indemnifying
Party chooses to defend or prosecute any Third Party Claim, no Indemnitee will
admit any liability with respect to, or settle, compromise or discharge, any
Third Party Claim without first offering to the Indemnifying Party the
opportunity to assume the defense of the Third Party Claim in accordance with
Section 11.3.2.

 

11.3.5     Cooperation.  If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party will, and will cause each
other Indemnitee to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection with such Third Party Claim.  Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.

 

11.3.6     Expenses of the Indemnified Party.  Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim will be reimbursed on a calendar quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

11.4        Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING
TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 11.1 OR 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER Article 12.  EXCEPT AS EXPRESSLY SET
FORTH IN ANY REPRESENTATION OR WARRANTY IN Article 10, ONO ACKNOWLEDGES AND
AGREES THAT ONYX HAS MADE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND
ONO

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

66

--------------------------------------------------------------------------------


 

SHALL HAVE NO CLAIM OR RIGHT (INCLUDING WITH RESPECT TO INDEMNIFICATION PURSUANT
TO THIS Article 11 (OR OTHERWISE)) WITH RESPECT TO, ANY INFORMATION, DOCUMENTS
OR MATERIALS FURNISHED TO OR FOR ONO BY ONYX, ANY OF ITS AFFILIATES, OR ANY OF
ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ADVISORS, INCLUDING ANY
INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO ONO IN ANY FORM IN
EXPECTATION OF THE TRANSACTION AND COLLABORATION CONTEMPLATED HEREBY.

 

11.5        Insurance.  Each Party shall (provided that either Party shall be
allowed to self insure) procure and maintain insurance, including clinical
trials insurance and product liability insurance, adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which Product is being
clinically tested in human subjects or commercially distributed or sold by such
Party pursuant to this Agreement, and such insurance coverage shall be (i) with
respect to Onyx, [*], in no event less than, [*] and (ii) with respect to Ono,
[*], and in no event less than [*].  It is understood that such insurance shall
not be construed to create a limit of either Party’s liability with respect to
its indemnification obligations under this Article 11.  Each Party shall provide
the other Party with written evidence of such insurance upon request of the
other Party and upon expiration of any one coverage.  Each Party shall provide
the other Party with written notice at least [*] ([*]) [*] prior to (or, if not
within [*], such Party shall endeavor to provide such notice as promptly as
practical regarding) the cancellation, nonrenewal or material change in such
insurance or self - insurance which materially adversely affects the rights of
the other Party hereunder.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1        Confidential Information.  As used in this Agreement, the term
“Confidential Information” means all information, whether it be written or oral,
including all production schedules, lines of products, volumes of business,
processes, new product developments, product designs, formulae, technical
information, laboratory data, clinical data, patent information, know-how, trade
secrets, financial and strategic information, marketing and promotional
information and data, and other material relating to any products, projects or
processes of one Party (the “Disclosing Party”) that is provided to, or
otherwise obtained by, the other Party (the “Receiving Party”) in connection
with this Agreement (including information exchanged prior to the date hereof in
connection with the transactions set forth in this Agreement, including any
information disclosed by either Party pursuant to the Mutual Disclosure
Agreement between the Parties dated March 15, 2010).  Notwithstanding the
foregoing sentence, Confidential Information shall not include any information
or materials that:

 

12.1.1     were already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party, to the extent such Receiving Party has documentary evidence to that
effect;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

67

--------------------------------------------------------------------------------


 

12.1.2     were generally available to the public or otherwise part of the
public domain at the time of disclosure thereof to the Receiving Party;

 

12.1.3     became generally available to the public or otherwise part of the
public domain after disclosure or development thereof, as the case may be, and
other than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

 

12.1.4     were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

12.1.5     were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party, to the extent such Receiving Party has documentary evidence to that
effect.

 

12.2        Confidentiality Obligations.  Each of Ono and Onyx shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of care with which it maintains the confidentiality of its own
Confidential Information, but in all cases no less than a reasonable degree of
care.  Neither Party shall use such Confidential Information for any purpose
other than in performance of this Agreement or disclose the same to any other
Person other than to such of its and its Affiliates’ directors, officers,
managers, employees, independent contractors (e.g., CRO, SMO, and
investigational sites), agents, consultants or, solely with respect to Onyx, its
licensees (other than Ono) or sublicensees who have a need to know such
Confidential Information to implement the terms of this Agreement or enforce its
rights under this Agreement; provided, however, that a Receiving Party shall
advise any of its and its Affiliates’ directors, officers, managers, employees,
independent contractors (e.g., CRO, SMO, and investigational sites), agents,
consultants or, solely with respect to Onyx, its licensees (other than Ono) or
sublicensees, who receives such Confidential Information of the confidential
nature thereof and of the obligations contained in this Agreement relating
thereto, and the Receiving Party shall ensure (including, in the case of a Third
Party, by means of a written agreement with such Third Party having terms at
least as protective as those contained in this Article 12) that all such
directors, officers, managers, employees, independent contractors (e.g., CRO,
SMO, and investigational sites), agents, consultants or, solely with respect to
Onyx, its licensees (other than Ono) or sublicensees comply with such
obligations.  Upon termination of this Agreement, the Receiving Party shall
return or destroy all documents, tapes or other media containing Confidential
Information of the Disclosing Party that remain in the possession of the
Receiving Party or its directors, officers, managers, employees, independent
contractors (e.g., CRO, SMO, and investigational sites), agents, consultants or,
solely with respect to Onyx, its licensees (other than Ono) or sublicensees,
except that the Receiving Party may keep one copy of the Confidential
Information in the legal department files of the Receiving Party, solely for
archival purposes.  Such archival copy shall be deemed to be the property of the
Disclosing Party, and shall continue to be subject to the provisions of this
Article 12.  It is understood that receipt of Confidential Information under
this Agreement will not limit the Receiving Party from assigning its employees
to any particular job or task in any way it may choose, subject to the terms and
conditions of this Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

68

--------------------------------------------------------------------------------


 

12.3        Permitted Disclosure and Use.  Notwithstanding Section 12.2,
(i) either Party may disclose Confidential Information belonging to the other
Party only to the extent such disclosure is reasonably necessary to:  (a) comply
with or enforce any of the provisions of this Agreement; (b) comply with Laws;
or (c) disclose Confidential Information belonging to Ono related to the
Compounds or a Product only to the extent such disclosure is made to a
Governmental Authority, including a Regulatory Authority, and is reasonably
necessary to obtain or maintain Regulatory Approval of a Product, as
applicable.  If a Party deems it necessary to disclose Confidential Information
of the other Party pursuant to this Section 12.3, such Party shall give advance
written notice of such disclosure to the other Party sufficient to permit such
other Party reasonable opportunity to object to such disclosure or to take
measures to ensure confidential treatment of such information, including seeking
a protective order or other appropriate remedy.  Notwithstanding Section 12.2,
Onyx may also disclose Confidential Information belonging to Ono related to the
Compounds and Product to Third Parties in connection with financing activities
or the Development, Manufacturing Development or Commercialization of the
Compounds and Product outside of the Field in the Territory, or outside of the
Territory (provided that such Third Parties are bound by written agreements
having terms at least as protective as those contained in this Article 12 with
respect to keeping such Confidential Information confidential).

 

12.4        Notification.  The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information, and will cooperate with the Disclosing Party
in any reasonably requested fashion to assist the Disclosing Party to regain
possession of such Confidential Information and to prevent its further
unauthorized use or disclosure.

 

12.5        Publicity; Filing of this Agreement.

 

12.5.1     Publicity.  The press releases to be issued by each Party in
connection with the transactions described herein shall be provided to the other
Party for comment prior to issuance thereof and each Party shall incorporate any
comments received from such other Party to the extent practicable.  Except as
otherwise provided in this Section 12.5, each Party shall maintain the
confidentiality of all provisions of this Agreement, and without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, neither Party nor its respective Affiliates shall make any press
release or other public announcement of or otherwise disclose the provisions of
this Agreement to any Third Party, except for:  (i) disclosure to those of its
directors, officers, managers, employees, accountants, attorneys, underwriters,
lenders and other financing sources, potential strategic partners, advisors,
agents and, solely with respect to Onyx, its licensees (other than Ono) or
sublicensees whose duties reasonably require them to have access to this
Agreement, provided that such directors, officers, managers, employees,
accountants, attorneys, underwriters, lenders and other financing sources,
advisors, agents or, solely with respect to Onyx, its licensees (other than Ono)
or sublicensees are required to maintain the confidentiality of this Agreement,
(ii) disclosures required by NASDAQ regulation or any listing agreement with a
national securities exchange, in which case the disclosing Party shall provide
the non-disclosing Party with at least forty eight (48) hours’ notice unless
otherwise not practicable, but in any event no later than the time the
disclosure required by such NASDAQ regulation or listing agreement is made,
(iii) disclosures

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

69

--------------------------------------------------------------------------------


 

as may be required by Laws, in which case the disclosing Party shall provide the
non-disclosing Party with prompt advance notice of such disclosure and cooperate
with the non-disclosing Party to seek a protective order or other appropriate
remedy, including a request for confidential treatment in the case of a filing
with the Securities and Exchange Commission, (iv) the report on Form 8-K, which
may be filed by an Onyx or an Affiliate of Onyx setting forth the press release
referred to above, and/or this Agreement in redacted form as provided in
Section 12.5.2, (v) disclosures that are consistent with or complementary to
those described in clause (i) of this Section but which do not contain any
Confidential Information of the other Party; and (vi) other disclosures for
which consent has previously been given.  A Party may publicly disclose without
regard to the preceding requirements of this Section 12.5 any information that
was previously publicly disclosed pursuant to this Section 12.5.  In any case,
the disclosing Party shall provide the non-disclosing Party with a copy of such
any press release or other public announcement when officially released.

 

12.5.2     Redacted Agreement.  Onyx shall have the right to prepare a redacted
copy of this Agreement (“Redacted Agreement”) which it shall submit to Ono for
review and comment, which comments Onyx shall in good faith, and with due
consideration of the impact on Ono’s business, consider incorporating into the
final Redacted Agreement; provided that, Onyx shall have final discretion with
regards to the content of the Redacted Agreement.  In the event Ono is obligated
to file this Agreement it shall file the Redacted Agreement as filed by Onyx.

 

12.6        Publication.  Each Party recognizes that the publication of papers
regarding results of research and clinical studies and other information
regarding the Compound and/or the Product, including oral presentations and
abstracts, may be beneficial to both Parties.  Notwithstanding the foregoing,
Ono shall submit copies of each proposed academic, scientific, medical and other
publication or presentation that contains or refers to the Licensed Technology,
New Licensed Technology, the Ono Technology or otherwise relates to the
Compounds or Product to Onyx at least [*] ([*]) [*] in advance of submitting
such proposed publication or presentation to a publisher or other Third Party in
order to reasonably control and protect Confidential Information and to
otherwise provide approve such publication.  Onyx shall make reasonable efforts
to expedite review of such proposed publication or presentation and shall return
such items as soon as practicable to Ono with appropriate comments, if any, but
in no event later than [*] ([*]) [*] from the receipt of proposed publication or
presentation by Onyx.  Ono shall redact or otherwise modify the proposed
publication or presentation to remove any such Confidential Information of Onyx
and as otherwise necessary to be responsive to any comments provided by Onyx. 
Without limitation of the foregoing, Ono also agrees to delay any submission for
publication or other public disclosure for a period of at least additional [*]
([*]) [*] for the purpose of allowing the preparation and filing of appropriate
patent applications.  In addition, in the event that the document includes data,
information, or material generated by Onyx’s scientists, and professional
standards for authorship would be consistent with including Onyx’s scientists as
co-authors of the document, the names of such scientists will be included as
co-authors.  For clarity, in the event that Onyx proposes any publication that
contains references to an Ono Invention (which is not covered or claimed by a
Patent that has been [*] to Onyx), then this provision shall apply mutatis
mutandis, substituting references to “Ono” with references to “Onyx” and vice
versa.  It is also agreed by Onyx that Onyx shall, to the extent practicable in

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

70

--------------------------------------------------------------------------------


 

advance of a given publication, provide Ono with a copy of such publication,
with respect to the Compound or the Product, made by or on behalf of Onyx.

 

12.7        Use of Names.  Except as otherwise set forth in this Agreement,
neither Party shall use the name of the other Party in relation to this
transaction in any public announcement, press release or other public document
without the written consent of such other Party, which consent shall not be
unreasonably withheld; provided, however, that subject to Section 12.5, either
Party may use the name of the other Party in any document filed with any
Regulatory Authority or Governmental Authority, including the Securities and
Exchange Commission.

 

12.8        Survival.  The obligations and prohibitions contained in this
Article 12 as they apply to Confidential Information shall survive the
expiration or termination of this Agreement for a period of ten (10) years.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1        Term.  This Agreement shall become effective on the 2013 Effective
Date (subject to Section 16.13) and, unless earlier terminated pursuant to this
Article 13, shall remain in effect, on a Product-by-Product basis, until the
expiration of the Royalty Term for such Product (the “Term”).  Upon expiration
(as opposed to termination) of this Agreement, the licenses granted to Ono under
Section 2.1 shall become fully paid-up, perpetual, non-exclusive licenses.  From
and after the expiration of this Agreement, Ono shall have the exclusive,
royalty free right in the Territory to use the Product Trademark and the Product
Trade Dress pursuant to the license granted under Section 6.9 to the extent
necessary for Ono to Manufacture, have Manufactured and Commercialize Product in
the Field in the Territory.

 

13.2        Termination by Ono for Scientific or Commercial Reasons.  Ono shall
have the right to terminate this Agreement [*] for scientific or commercial
reasons consistent with the usual practice followed by Ono in pursuing the
commercialization of its other pharmaceutical products of similar commercial
value, by giving [*] advance written notice, provided that Ono shall timely
provide Onyx with such reason for termination.

 

13.3        Termination for Breach.  Either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement
upon written notice to the other Party in the event that the other Party (the
“Breaching Party”) shall have materially breached any representation, warranty,
covenant, terms or provision of the Agreement or defaulted in the performance of
any of its obligations.  The Breaching Party shall have [*] ([*]) [*] ([*]
([*]) [*] in the event of non-payment) after written notice thereof was provided
to the Breaching Party by the non-breaching Party to remedy such default. 
Unless the Breaching Party has cured any such breach or default prior to the
expiration of such [*] ([*]) [*] period ([*] ([*]) [*] period for non-payment),
such termination shall become effective upon receipt of the written notice of
termination by the Breaching Party to be given within [*] ([*]) [*] of the end
of the [*] ([*]) [*] period ([*] ([*]) [*] period for non-payment).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

71

--------------------------------------------------------------------------------


 

13.4        Termination as a Result of Bankruptcy.  Each Party shall have the
right to terminate this Agreement upon written notice as a result of the filing
or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided that such termination
shall be effective only if such proceeding is not dismissed within [*] ([*]) [*]
after the filing thereof.

 

13.5        Termination by Onyx.  Without limitation of its rights under this
Article 13, Onyx may also terminate this Agreement in its entirety pursuant to
the provisions of Sections 4.6, 9.7 and 16.1.

 

ARTICLE 14
EFFECTS OF EXPIRATION AND TERMINATION

 

14.1        Effects of Termination.  Without limiting any other legal or
equitable remedies that a Party may have, if this Agreement is terminated prior
to its natural expiration, then the following provisions shall apply (for
clarity, on a Product-by-Product basis to the extent applicable and feasible):

 

14.1.1     Termination of Licenses.  All rights and licenses granted to Ono
hereunder shall immediately terminate and be of no further force and effect and
Ono shall cease Developing, conducting any Manufacturing Development Activities
(as applicable), Commercializing and Manufacturing Product (except as otherwise
set forth in Section 14.1.4).

 

14.1.2     Assignments.  Ono will promptly, in each case within [*] ([*]) [*]
after receipt of Onyx’s request, and [*] to Onyx:

 

(a)           assign to Onyx all of Ono’s right, title and interest in and to
any agreements (or portions thereof) between Ono and Third Parties that relate
to the Development, Manufacturing Development (as applicable), Manufacture or
Commercialization of Product;

 

(b)           assign to Onyx all of Ono’s right, title and interest in and to
any (i) Promotional Materials, (ii) copyrights and trademarks (including Product
Trademarks), including any goodwill associated therewith, and any registrations
and design Patents for the foregoing, and (iii) any Internet domain name
registrations for such trademarks and slogans, all to the extent solely related
to Product; provided, however, in the event Onyx exercises such right to have
assigned such Promotional Materials, Ono shall grant, and hereby does grant, a
royalty free right and license to any housemarks, trademarks, names and logos of
Ono contained therein for a period of [*] ([*]) [*] in order to use such
Promotional Materials in connection with the Commercialization of Product;

 

(c)           assign to Onyx, the management and continued performance of any
clinical trials for Product ongoing hereunder as of the effective date of such
termination in respect of which Onyx shall assume full financial responsibility
from and after the effective date of such termination;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

72

--------------------------------------------------------------------------------


 

(d)           transfer to Onyx all of, if any, Ono’s right, title and interest
in and to any and all regulatory filings, Regulatory Approvals and other
Regulatory Materials for Product in respect of which Onyx shall assume full
financial responsibility;

 

(e)           transfer to Onyx all of Ono’s right, title and interest in and to
any and all Manufacturing-related and Commercialization-related data Controlled
by Ono for Product; and

 

(f)            provide a copy of (i) the material tangible embodiments of the
foregoing and (ii) any other material books, records, files and documents
Controlled by Ono solely to the extent related to Product and which may be
redacted to exclude Confidential Information of Ono;

 

(g)           provided, however, that to the extent that any agreement or other
asset described in this Section 14.1.2 is not assignable by Ono, then such
agreement or other asset will not be assigned, and upon the request of Onyx, Ono
will take such steps as may be reasonably necessary to allow Onyx to obtain and
to enjoy the benefits of such agreement or other asset.  For purposes of
clarity, (i) Onyx shall have the right to request that Ono take any or all of
the foregoing actions in whole or in part, or with respect to all or any portion
of the assets set forth in the foregoing provisions and (ii) to the extent Onyx
requests Ono to transfer its right, title and interest in the items set forth in
this Section 14.1.2 to Onyx, Ono shall also cause its Affiliates to transfer and
assign to Onyx all of such Affiliates’ right, title and interest in and to the
foregoing items set forth in this Section 14.1.2.

 

14.1.3     Disclosure and Delivery of Ono Know-How.

 

(a)           Ono will promptly transfer to Onyx copies of any physical
embodiment of any Ono Know-How, to the extent then used in connection with the
Development, Manufacturing Development (as applicable), Manufacturing or
Commercialization of Product; such transfer shall be effected by the delivery of
material documents, to the extent such Ono Know-How is embodied in such
documents, and to the extent that Ono Know-How is not fully embodied in such
documents, Ono shall make its employees and agents who have knowledge of such
Ono Know-How in addition to that embodied in documents available to Onyx for
interviews, demonstrations and training to effect such transfer in a manner
sufficient to enable Onyx to practice such Ono Know-How but only in a manner as
set out as follows in this Section 14.1.3.  The appropriate technical teams at
Onyx and Ono will meet to plan transfer for the Ono Know-How as follows: 
(i) Ono’s designated representative(s) for Product will meet with
representatives from Onyx to answer questions with respect to the Ono Know-How
and establish a plan for the transfer for such Ono Know-How; (ii) Ono will
allocate adequate appropriately qualified representatives to work with Onyx to
review the Ono Know-How to enable the completion of the transfer [*] of the
completion of the initial transfer planning meetings to the extent reasonable,
but in any event no longer than [*] ([*]) [*] thereafter.

 

(b)           To the extent that this Agreement is terminated by Onyx pursuant
to Section 13.3 because of Ono’s uncured breach, then Ono shall, and shall cause
its Affiliates to,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

73

--------------------------------------------------------------------------------


 

also transfer and assign, and hereby does assign, to Onyx its entire right,
title and interest in and to any Ono Technology and Joint Patents; provided
that, Onyx hereby grants Ono a non-exclusive license under such transferred and
assigned rights, to develop, manufacture and commercialize products other than
(and which do not incorporate) the Compounds or Product.  In furtherance of the
foregoing, Ono shall execute, and shall cause its Affiliates to execute, any
documents reasonably required to confirm Onyx’s sole ownership of Ono Technology
and Joint Patents, and any documents required to apply for, maintain and enforce
any Patent or other right in the Ono Technology or Joint Patents.

 

14.1.4              Disposition of Inventory.  Ono and its Affiliates will be
entitled, during the period ending on the last day of the [*] following the
effective date of such termination, to sell any inventory of Product affected by
such termination that remains on hand as of the effective date of the
termination, so long as Ono pays to Onyx the royalty payments and other amounts
payable hereunder (including milestones) applicable to said subsequent sales,
with respect to sales in the Territory, as applicable, in accordance with the
terms and conditions set forth in this Agreement and otherwise complies with the
terms set forth in this Agreement.

 

14.1.5              Disposition of Commercialization Related Materials.  Ono
will promptly deliver to Onyx in electronic, sortable form (i) a list
identifying all wholesalers and other distributors involved in the
Commercialization of Product in the Territory as well as any customer lists
(e.g., purchasers) related to the Commercialization of Product in the Territory,
(ii) a list of all Third Party manufacturers of Carfilzomib Product, and
(iii) all Promotional Materials as well as any items bearing Product Trademark
and/or any trademarks or housemarks otherwise associated with Product or Onyx.

 

14.2                        Ono Rights Arising Under Section 13.3.

 

14.2.1              Without limiting any other legal or equitable remedies that
Ono may have, if Ono has the right to terminate this Agreement in accordance
with Section 13.3 because Onyx is the breaching Party, then Ono shall have the
option, in its sole discretion, to allow this Agreement to remain in full force
and effect in lieu of exercising such termination right.

 

14.2.2              Notwithstanding the foregoing or anything to the contrary
contained herein, in the event that this Agreement has been terminated by Ono
pursuant to Section 13.3 because of Onyx’s uncured breach, then (i) Onyx shall
be responsible for [*] in the process of accomplishing the transfer described in
Section 14.1.2(d) and (ii) Onyx shall pay royalties to Ono on any [*] of Product
booked by Onyx in the Territory as follows:  if such for-cause termination
occurs (a) after [*], then Onyx shall pay Ono royalties equivalent to the [*],
or (b) before [*], then Onyx shall pay Ono royalties equivalent to [*].  For
purposes of this Section, [*] shall be calculated in the same manner as [*] is
pursuant to [*], substituting “Onyx” for each reference to “Ono” in such
Section.

 

14.3                        Accrued Rights.  Termination or expiration of this
Agreement for any reason will be without prejudice to any rights that will have
accrued to the benefit of a Party prior to the effective date of such
termination.  Such termination or expiration will not relieve a Party from

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

74

--------------------------------------------------------------------------------


 

obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

 

14.4                        Survival.  Notwithstanding anything to the contrary
contained herein, the following provisions shall survive any expiration or
termination of this Agreement:  Article 1, Article 10, Article 11 (other than
Section 11.5), Article 12 (subject to Section 12.8), Article 14, and Article 15
(with respect to any dispute then in progress) and Sections 2.2, 2.3, 4.5.1 (to
the extent required by Law), 5.7.1, 5.8, 6.9.2, 7.3.2, 7.7, 8.5, 8.8 (until the
third anniversary after the date of early termination or expiration of the
Agreement), 9.1.1, 13.1 (in the event of expiration (as opposed to termination)
of this Agreement), 16.2, 16.4, 16.5, 16.11 and 16.12.  Except as set forth in
this Article 14 or otherwise expressly set forth herein, upon termination or
expiration of this Agreement all other rights and obligations of the Parties
shall cease.

 

14.5                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by Onyx and Ono are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of right to “intellectual property” as defined under Section 101
of the U.S. Bankruptcy Code.  The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against a Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy
Code, (i) the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any intellectual property licensed to such
other Party and all embodiments of such intellectual property, which, if not
already in such other Party’s possession, shall be promptly delivered to it
(x) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefor, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (y) if not delivered
under clause (x), following the rejection of this Agreement by the Bankrupt
Party upon written request therefore by the other Party and (ii) the Bankrupt
Party shall not unreasonably interfere with the other Party’s rights to
intellectual property and all embodiments of intellectual property, and shall
assist and not unreasonably interfere with the other Party in obtaining
intellectual property and all embodiments of intellectual property from another
entity.  The “embodiments” of intellectual property include all tangible,
intangible, electronic or other embodiments of rights and licenses hereunder,
including all compounds and products embodying intellectual property, Products,
filings with Regulatory Authorities and related rights and Licensed Technology,
New Licensed Technology, Onyx’s interests in Joint Patents and Joint Inventions
in the case that Onyx is the Bankrupt Party, and Ono Technology and Ono’s
interest in Joint Patents and Joint Inventions in the case that Ono is the
Bankrupt Party.

 

ARTICLE 15
DISPUTE RESOLUTION

 

15.1                        Disputes.  The Parties recognize that, from time to
time during the Term, disputes may arise as to certain matters which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

75

--------------------------------------------------------------------------------


 

to litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 15 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute addressed in Section [*]).  However, the Parties
further agree that in addition to any provision of this Agreement that reserved
final decision-making authority to a particular Party, the following disputes
and termination rights under this Agreement are not eligible for further
escalation, mediation or arbitration under this Article 15 and, provided, that
if such Party does not act in accordance with the terms thereof, such Party is
required to pursue further escalation, mediation or arbitration under
Sections [*] prior to executing its unilateral rights to resolve said dispute or
terminate this Agreement, as the case may be:  Sections [*]; provided however,
that the jurisdiction and governing law provisions set forth in this Agreement
(i.e. Sections 15.5 and 16.11) shall continue to apply.

 

15.2                        Escalation of Disputes.  With respect to all
disputes, other than those matters excluded under Section 15.1, arising between
the Parties, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, if the Parties are unable to resolve such dispute within [*]
([*]) [*] after such dispute is first identified by either Party in writing to
the other, the Parties shall refer such dispute to the Chief Executive Officers
of each of the Parties, or a designee from senior management with
decision-making authority (the Chief Executive Officer or such designee, the
“Executive Officer”) for attempted resolution by good-faith negotiations within
[*] ([*]) [*] after such notice is received.

 

15.3                        Mediation.  Except to the extent that final
decision-making authority is specifically provided in any provision in this
Agreement (e.g. as set forth in Section 15.1), if the Executive Officers are
unable to resolve the dispute pursuant to Section 15.2, then the Parties shall
attempt in good faith to resolve such dispute through mediation with a mutually
agreed mediator.  If the mediation of such dispute does not commence within [*]
([*]) [*] (or such other period of time mutually agreed upon by the Parties) of
the receipt of a written request for such mediation by the other Party, or if
the dispute is not resolved within [*] ([*]) [*] (or such other period of time
mutually agreed upon by the Parties) of commencing such mediation, or if the
Parties are unable to agree upon a mediator, then either Party may proceed to
arbitration under Section 15.4.

 

15.4                        Arbitration.  If the Parties are unable to resolve
the dispute following the procedures set forth in Sections 15.2 and 15.3, then
the dispute for arbitration shall be submitted in San Francisco, California in
case Ono demands arbitration and in Osaka, Japan in case Onyx demands
arbitration in accordance with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce (the “ICC Rules”) then in effect. 
Notwithstanding the foregoing, in all events, the provisions contained herein
shall govern over any conflicting rules which may now or hereafter be contained
in the ICC Rules.  Any judgment upon the award rendered by the panel of the
arbitrators shall be entered in any court having jurisdiction over the subject
matter thereof.  The panel of the arbitrators shall have the authority to grant
any equitable and legal remedies that would be available if any judicial
proceeding was instituted to resolve said dispute.  The final decision of such
panel of the arbitrators, as entered by a court of competent jurisdiction, will
be furnished by such panel of the arbitrator in writing and will

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

76

--------------------------------------------------------------------------------


 

constitute a final, conclusive and non-appealable determination of the issue in
question, binding upon the Parties, and an order with respect thereto may be
entered in any court of competent jurisdiction.  Notwithstanding anything in
this Article 15, neither Party shall have the right to submit for arbitration
any claim that any Invention is unpatentable or any Patent is invalid or
unenforceable.  A dispute regarding the scope of a Patent covering or claiming
Licensed Know-How, New Licensed Know-How, Onyx Inventions, Joint Inventions, Ono
Inventions or Ono Know-How, or whether a particular Product is covered or
claimed by a Licensed Patent, New Licensed Patent, Joint Patent or Ono Patent,
may be submitted for arbitration under this Article 15.

 

15.4.1              Any such arbitration will be conducted before a panel of
three (3) persons who will be compensated for his or her services at a rate to
be determined by the Parties or by ICC, but based upon reasonable hourly or
daily consulting rates for the arbitrator in the event the Parties are not able
to agree upon his or her rate of compensation.

 

15.4.2              Each Party shall select one person to act as arbitrator and
the two Party selected arbitrators shall select a third arbitrator within [*]
([*]) [*] of their appointment.  If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the ICC.

 

15.4.3              No arbitrator shall have any past or present family,
business or other relationship with the Parties or any Affiliate, director or
officer thereof, unless following full disclosure of all such relationships, the
Parties agree in writing to waive such requirement with respect to an individual
in connection with any dispute.  In addition, unless otherwise agreed to between
the Parties, (i) the arbitrators in any dispute related to the performance or
non-performance of Ono’s obligations under the Development Plan shall have at
least [*] ([*]) [*] of experience in the development of cancer pharmaceuticals
and interactions with Regulatory Authorities; and (ii) the arbitrators in any
dispute involving a Patent shall be a current or former patent attorney with at
least [*] ([*]) [*] of experience; provided, however, that, if ICC is not able
to provide arbitrators for such arbitration with the requisite experience the
Parties will agree on arbitrators with as to close such experience as is
practicable.

 

15.4.4              The panel of the arbitrators shall be instructed to hold an
up to a [*] ([*]) [*] hearing (or [*] ([*]) [*] in the event of a dispute
relating to the scope of a Patent claim) regarding the disputed matter within
[*] ([*]) [*] of his designation and to render an award (without written
opinion) no later than [*] ([*]) [*] after the conclusion of such hearing (or
such longer time as is permitted under ICC Rules), in each case unless otherwise
mutually agreed in writing by the Parties.

 

15.4.5              No discovery other than an exchange of relevant documents
may occur in any arbitration commenced under the provisions of this Article 15. 
The Parties agree to act in good faith to promptly exchange relevant documents.

 

15.4.6              The Parties will each pay fifty percent (50%) of the initial
compensation to be paid to the arbitrator in any such arbitration and fifty
percent (50%) of the costs of transcripts and other normal and regular expenses
of the arbitration proceedings; provided,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

77

--------------------------------------------------------------------------------


 

however, that:  (i) the prevailing Party in any arbitration will be entitled to
an award of attorneys’ fees and costs; and (ii) all costs of arbitration, other
than those provided for above, will be paid by the losing Party, and the
arbitrator will be authorized to determine the identity of the prevailing Party
and the losing Party.

 

15.4.7              The panel of the arbitrators chosen in accordance with these
provisions will not have the power to alter, amend or otherwise affect the terms
of these arbitration provisions or any other provisions contained in this
Agreement.

 

15.5                        Litigation and Jurisdiction.  If an error is found
in the procedure of the arbitration, or the dispute relates to the validity,
patentability or enforceability of any Licensed Patent, New Licensed Patent, Ono
Patent or Joint Patent then either Party shall have right to pursue any legal or
equitable remedy available to it under Laws; provided that, any litigation
arising under this Agreement shall be brought in the State of California in the
USA if Ono is the defendant, and Osaka, Japan if Onyx is the defendant.  Each
Party hereby agrees to the exclusive jurisdiction of such court and waives any
objections as to the personal jurisdiction or venue of such court.

 

15.6                        Patent and Trademark Dispute Resolution. 
Notwithstanding anything to the contrary in this Article 15, any dispute,
controversy or claim relating to the validity, enforceability or infringement of
any Licensed Patent, New Licensed Patent, Ono Patent or Joint Patent shall be
submitted to a court of competent jurisdiction in any country in which such
Patent or trademark rights were granted or arose.

 

15.7                        Injunctive Relief.  Nothing herein may prevent
either Party from seeking a preliminary injunction or temporary restraining
order, in any court of competent jurisdiction, so as to prevent any Confidential
Information from being disclosed in violation of this Agreement.

 

ARTICLE 16
MISCELLANEOUS

 

16.1                        Change of Control.  In the event of a Change of
Control of Ono in which the Acquirer is developing or commercializing any
Competitive Product in the Field, then such Competitive Product will be divested
within [*] ([*]) [*] of the effective date of such Change of Control; provided,
however, that in the event that (i) such divesture is not completed within such
[*] ([*])-[*] period or (ii) the Acquirer is one of the Persons set forth on
Schedule 16.1, then Onyx shall have the right to immediately terminate this
Agreement upon written notice to Ono.  For clarity, in the event that Onyx
undergoes a Change of Control, there will be no change in Ono’s or Onyx’s rights
and obligations under this Agreement or any ancillary agreement related hereto;
provided, however, that following such a Change of Control affiliates of the
Acquirer shall not be Affiliates of Onyx hereunder.

 

16.2                        Entire Agreement; Amendment.  The (a) Agreement,
including the Exhibits and Schedules hereto, (b) Carfilzomib Development Supply
Agreement by and among Onyx and Ono dated as of May 19, 2011, (c) Quality
Agreement among Onyx and Ono effective as of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

78

--------------------------------------------------------------------------------


 

June 6, 2011, (d) the 2011 Pharmacovigilance Agreement and (e) those future
agreements contemplated by the terms of this Agreement, set forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto with respect to the subject matter hereof and, subject to Section 16.13,
supersedes, as of the 2013 Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including the Confidential Disclosure Agreement between the Parties dated
March 15, 2010 and the 2010 Agreement.  There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized representative of each Party.

 

16.3                        Force Majeure.  A Party shall be excused from the
performance of its obligations under this Agreement to the extent that such
performance is prevented by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party makes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe.  For clarity, a Party shall not be
released from making payments owed hereunder because of force majeure affecting
such Party; provided that, a Party shall be entitled to defer a specific payment
to the extent that its banking institution is closed as a result of a force
majeure event; provided further that, any such deferred payments shall be made
to the other Party as promptly as practicable once any such force majeure ends
up.

 

16.4                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 16.4, and shall be deemed to have been
given for all purposes (i) when delivered, if hand-delivered or sent by
facsimile on a business day, (ii) on the third (3rd) business day after mailing
if sent by a reputable international overnight courier service, or (iii) on the
seventh (7th) business day after mailing, if mailed by first-class certified or
registered airmail, postage prepaid, return receipt requested.  Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below:

 

If to Onyx:                                  Onyx Pharmaceuticals, Inc.
249 East Grand Avenue
South San Francisco, CA  94080
Attention:  [*]
Executive Vice President of Corporate Development and Strategy
Fax:  +1 (510) 597-6603

 

Onyx Therapeutics, Inc.
249 East Grand Avenue

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

79

--------------------------------------------------------------------------------


 

South San Francisco, CA  94080
Attention:  [*]
Corporate Officer and Secretary
Fax:  +1 (510) 597-6603

 

With a copy to:                                                           
Sidley Austin LLP
555 West Fifth Street, Suite 4000
Los Angeles, CA  90013
Attention:  [*]
Fax:  +1 (213) 896-6600

 

If to
Ono:                                                                                         
Ono Pharmaceutical Co., Ltd.
8-2, Kyutaromachi 1-chome
Chuo-ku, Osaka 541-8564, Japan
Attention:  [*]
Fax:  [*]

 

With a copy to:                                                            Ono
Pharma USA, Inc.
2000 Lenox Drive
Lawrenceville, NJ  08648, USA
Attention:  [*]
Fax:  [*]

 

16.5                        No Strict Construction; Interpretation.  This
Agreement has been prepared jointly and shall not be strictly construed against
either Party.  Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.  The headings of each ARTICLE and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular ARTICLE or Section.

 

16.6                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that (A) Onyx may make such an assignment, in whole
or in part, without Ono’s consent to (i) Affiliates, or (ii) a successor to a
material interest in this Agreement or substantially all of the business of Onyx
to which this Agreement relates, whether in a merger, sale of stock, sale of
assets or other transaction and (B) subject to Section 16.1, Ono may make such
an assignment, in whole or in part, without Onyx’s consent to (i) Affiliates, or
(ii) a successor to substantially all of the business of Ono to which this
Agreement relates, whether in a merger, sale of stock, sale of assets or other
transaction.  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.6 shall be null, void and of no legal
effect.

 

16.7                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to perform all such other
acts, as may be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

80

--------------------------------------------------------------------------------


 

16.8                        Severability.  If any one or more of the provisions
of this Agreement are held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, such provision
or provisions shall be considered severed from this Agreement and shall not
serve to invalidate any remaining provisions hereof.  The Parties shall make a
good faith effort to replace any invalid or unenforceable provision with a valid
and enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

16.9                        No Waiver.  Any delay in enforcing a Party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of such Party’s rights to the future enforcement
of its rights under this Agreement, except with respect to an express written
and signed waiver relating to a particular matter for a particular period of
time.

 

16.10                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way.  Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

 

16.11                 English Language; Governing Law.  This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any dispute regarding, the terms of this Agreement.  This Agreement and
all disputes arising out of or related to this Agreement or any breach hereof
shall be governed by and construed under the laws of the State of New York,
without giving effect to any choice of law principles that would require the
application of the laws of a different state.

 

16.12                 Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

16.13                 Amendment and Restatement.  The 2010 Agreement is hereby
amended and restated in its entirety.  This Agreement shall not constitute or
effect a novation of the 2010 Agreement.

 

 

[Signature Page follows]

 

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the 2013 Effective Date.

 

ONO PHARMACEUTICAL CO., LTD.

 

ONYX PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/s Gyo Sargar

 

By:

/s/ N. Anthony Coles

Name:

Gyo Sagara

 

Name:

N. Anthony Coles

Title:

President

 

Title:

Chairman and CEO

 

Representative Director and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONYX THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mattew K. Fust

 

 

 

Name:

Matthew K. Fust

 

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 1.12
CARFILZOMIB CHEMICAL STRUCTURE

 

Molecular formula:  [*]

 

Molecular Mass:  [*]

 

Molecular Structure:

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 1.71
OPROZOMIB CHEMICAL STRUCTURE

 

Molecular formula:  [*]

 

Molecular Mass:  [*]

 

Molecular Structure:

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 3.2
JDC MEMBERS

 

ONYX:

 

·                              [*]

 

ONO:

 

·                              [*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 4.3.2*
INITIAL DEVELOPMENT PLAN
& [*]

 

A.            Development Plan for Carfilozmib as of the 2013 Effective Date

 

[*]

 

B.            Development Plan for Oprozomib as of the Effective Date

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 4.4.1
CERTAIN GENERAL DEVELOPMENT ACTIVITIES

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Schedule 10.2.6
LICENSED PATENTS

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

Schedule 16.1
ACQUIRERS TRIGGERING TERMINATION

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------